Case: 1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 1 of 122. PageID #: 18




               EXHIBIT A
              Case: 1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 2 of 122. PageID #: 19
                                                                                                                 59511 (7-15)



        03-0116-00
        BLAKELY INSURANCE INC
        PO BOX 1607
        PAINESVILLE OH 44077




                                                                         OWNERS INSURANCE COMPANY
        09-09-2019




                                                                Remember, you can view your policy, pay your bill or
        CLEBRIDE BYEXPRESSIONS                                  change your paperless options any time online, at
        DBA: BRIDAL EXPRESSIONS BRIDAL & FOR                    www.auto-owners.com. If you have not already
        8925 MENTOR AVE STE E                                   enrolled your policy, you may do so using policy number
        MENTOR OH 44060-6350                                    44-229-409-01 and Personal ID Code (PID) 8K5 R93
                                                                C4V.

                                                                Your agency's phone number is (440) 352-0725.




RE: Policy 44-229-409-01

Thank you for selecting Auto-Owners Insurance Group to serve your insurance needs! Feel free to contact your
independent Auto-Owners agent with questions you may have.

Auto-Owners and its affiliate companies offer a variety of programs, each of which has its own eligibility requirements,
coverages and rates. In addition, Auto-Owners also offers many billing options. Please take this opportunity to review
your insurance needs with your Auto-Owners agent, and discuss which company, program, and billing option may be
most appropriate for you.

Auto-Owners Insurance Company was formed in 1916. The Auto-Owners Insurance Group is comprised of five property
and casualty companies and a life insurance company. Our A++ (Superior) rating by A.M. Best Company signifies that
we have the financial strength to provide the insurance protection you need.




                             ~ Serving Our Policyholders and Agents Since 1916 ~
Agency Code    03-0116-00
               Case:                                                        Policy Number
                      1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 3 of 122. PageID    #: 20 44-229-409-01

                                                                                                                 54367 (7-09)



                                        NOTICE TO POLICYHOLDER
                                    Adjusted Value Factor Inflation Guard Coverage


Dear Policyholder:

This notice is for informational purposes only.

Effective upon the renewal of your policy, form 54239, BUILDING AND BUSINESS PERSONAL PROPERTY - AUTO-
MATIC INCREASE, will be replaced with form 54098, ADJUSTED VALUE FACTOR INFLATION GUARD COVERAGE.
Form 54098 will continue to automatically increase your Building and Business Personal Property coverages throughout
the policy period based on inflation.

This change may result in a reduction of the amount by which your coverage limits will increase on an annual basis.
Please review this new endorsement and your policy carefully. If you have questions concerning your renewal, please
contact your Auto-Owners agency.

Thank you for the opportunity to provide insurance coverage for your commercial business.


54367 (7-09)                                                                                                      Page 1 of 1



                                                                                                                 54804 (5-07)



                         NOTICE TO POLICYHOLDER
         AMENDMENT OF LIABILITY INSURING AGREEMENT - KNOWN INJURY
                                 OR DAMAGE

Dear Policyholder:

The Business Liability coverage provided by this policy is amended by the endorsement entitled AMENDMENT OF LIA-
BILITY INSURING AGREEMENT - KNOWN INJURY OR DAMAGE, 54244 (5-07). In accordance with the terms of the
endorsement, coverage will not be provided for bodily injury or property damage that is known to have occurred prior to
the policy period.

This notice is for informational purposes only. Your policy contains the specific terms and conditions of coverage.

Please review this new endorsement and your policy carefully. If you have any questions concerning this notice, please
contact your Auto-Owners agency.



54804 (5-07)                                                                                                      Page 1 of 1
Agency Code    03-0116-00
               Case:                                                        Policy Number
                      1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 4 of 122. PageID    #: 21 44-229-409-01

                                                                                                                 54920 (8-10)


                               NOTICE TO POLICYHOLDER
                        PROPERTY PLUS - REFRIGERATED PRODUCTS
Dear Policyholder,

Your policy previously included the Refrigerated Products endorsement, 54749 (8-00). Effective with this renewal, 54749
(8-00) has been replaced by a new edition of the Refrigerated Products endorsement, 54749 (8-10).

The new edition of the Refrigerated Products endorsement limits coverage for loss or damage to perishable stock result-
ing from interruption of electrical services to the refrigeration system caused by direct physical damage by a Covered
Cause of Loss to the electrical generating or transmission equipment of your local electrical service.

This notice is for informational purposes only. Your policy contains the specific terms and conditions of coverage.

If you have any questions regarding your policy or this notice, please contact your Auto-Owners agent.



54920 (8-10)                                                                                                      Page 1 of 1



                                                                                                                 64288 (8-17)



                            NOTICE OF CHANGE IN POLICY TERMS
                          PROPERTY PLUS DEDUCTIBLE ELIMINATION

Dear Policyholder,

Your policy has a Property Plus Coverage Package and all associated policy forms. Effective with this renewal, the
deductibles for specified coverages within your Property Plus Package have been eliminated. The location level
deductible currently present will continue to apply. Your policy documents have been adjusted as they relate to this
change.

This notice is for informational purposes only. This notice provides no coverage and it must not be construed to replace
or modify any provisions of your policy or endorsements. Your policy contains the specific terms, limits and conditions of
coverage, and supersedes this notice.

If you have any questions, please contact your Auto-Owners Agency.



64288 (8-17)                                                                                                      Page 1 of 1
Agency Code    03-0116-00
               Case:                                                        Policy Number
                      1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 5 of 122. PageID    #: 22 44-229-409-01

                                                                                                                   59390 (1-15)



               NOTIFICATION OF POSSIBLE CHANGES IN COVERAGE FOR
                                   TERRORISM

Dear Policyholder:

The Terrorism Risk Insurance Act (including ensuing Congressional actions pursuant to the Act) will expire on December
31, 2020 unless the Federal government extends the Act. What this means to you is the following:

1. Subject to policy terms and conditions, the enclosed policy will provide insurance coverage for certified acts of ter-
   rorism as defined in the Act only until December 31, 2020.

2. A conditional endorsement entitled, Conditional Exclusion Of Terrorism Involving Nuclear, Biological Or Chemical
   Terrorism (Relating To Disposition Of Federal Terrorism Risk Insurance Act) is enclosed. This conditional endorse-
   ment will only apply if the Act is not extended or if the Act is revised to increase statutory deductibles, decrease the
   federal government's share in potential losses above the statutory deductibles, change the levels, terms or conditions
   of coverage and we are no longer required to make terrorism coverage available and elect not to do so. It will not
   apply if the Act is simply extended.

3. The conditional endorsement will provide coverage for an incident of terrorism pursuant to the terms and conditions of
   the policy only if the incident does not involve nuclear, biological or chemical material.

4. A premium charge for the conditional endorsement will be applied effective January 1, 2021. The premium will be pro
   rated for the remainder of the policy term and is one-half of the current premium charge appearing in the Declara-
   tions for TERRORISM - CERTIFIED ACTS. However, it will only be made if the Terrorism Risk Insurance Act (includ-
   ing ensuing Congressional actions pursuant to the Act) is not extend. Revised Declarations will be mailed to you after
   January 1, 2021.

5. If the Act is extended without any revision, the enclosed policy will continue to provide coverage for certified acts of
   terrorism. The conditional endorsement will not be activated and the changes in coverage or premium referenced
   above will not apply.

6. If the Act is extended with revisions or is replaced, and we are required or elect to continue to offer coverage for certi-
   fied acts of terrorism, we may amend this policy in accordance with the provisions of the revised Act or its replace-
   ment.

This notice is for informational purposes only.

If you have any questions concerning your policy or this notice, please contact your Auto-Owners agency.




59390 (1-15)                                                                                                         Page 1 of 1
Case: 1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 6 of 122. PageID #: 23




              Businessowners
              Insurance Policy
              Case:we,
In witness whereof,  1:20-cv-00833-SO
                       the Owners InsuranceDoc #: 1-1have
                                            Company,  Filed:  04/17/20
                                                          caused           7 to
                                                                 this policy ofbe
                                                                                122.  PageID
                                                                                  issued and to #:
                                                                                                be 24
                                                                                                   duly signed by
our President and Secretary.




                          Secretary                                             President




54521 (7-12)
                  Case: 1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 8 of 122. PageID #: 25
                                                                        Page 1
                                                                                                                                Issued       09-09-2019

INSURANCE COMPANY                                                                                 BUSINESSOWNERS POLICY DECLARATIONS
6101 ANACAPRI BLVD., LANSING, MI 48917-3999
AGENCY    BLAKELY INSURANCE INC                                                                                    Renewal Effective         10-15-2019
          03-0116-00         MKT TERR 110                        (440) 352-0725                     POLICY NUMBER                         44-229-409-01
INSURED   CLEBRIDE BYEXPRESSIONS                                                                    Company Use                          05-57-OH-0310
          DBA: BRIDAL EXPRESSIONS BRIDAL & FOR
                                                                                                 Company                   POLICY TERM
ADDRESS   8925 MENTOR AVE STE E                                                                    Bill             12:01 a.m.     12:01 a.m.
                                                                                                                               to
          MENTOR OH 44060-6350                                                                                     10-15-2019      10-15-2020
In consideration of payment of the premium shown below, this policy is renewed. Please attach this Declarations and attachments to your policy. If you
have any questions, please consult with your agent.
                                                                                                                                         54643 (01-90)

Entity:        Individual



                                      PROPERTY COVERAGES - ALL DESCRIBED LOCATIONS

                   COVERAGE                                      DEDUCTIBLE                 LIMIT                    PREMIUM               CHANGE
  SPECIAL COVERAGE FORM
  TERRORISM - CERTIFIED ACTS                                                                                                  $11.02


                                                     BUSINESS LIABILITY PROTECTION

                   COVERAGE                                                                 LIMIT                    PREMIUM               CHANGE
  AGGREGATE LIMIT                                                                               $2,000,000                   $181.81
   (Other than Products - Completed Operations)
  PRODUCTS - COMPLETED OPERATIONS AGGREGATE                                                     $1,000,000                  Included
  LIABILITY AND MEDICAL EXPENSE                                                                 $1,000,000                  Included
    Medical Expense - Per Person                                                                    $5,000                  Included
    Personal Injury                                                                               Included                  Included
  TENANTS FIRE LEGAL - ANY ONE FIRE                                                                $50,000                  Included
  TERRORISM - CERTIFIED ACTS                                                                                                   $2.74
               Case: 1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 9 of 122. PageID #: 26
                                                               Page 2
OWNERS INS. CO.                                                                                                    Issued      09-09-2019
AGENCY    BLAKELY INSURANCE INC                                                 Company      POLICY NUMBER                   44-229-409-01
          03-0116-00         MKT TERR 110                                         Bill                                      05-57-OH-0310
INSURED   CLEBRIDE BYEXPRESSIONS                                                                    Term 10-15-2019 to 10-15-2020




                                        EMPLOYMENT PRACTICES LIABILITY COVERAGE



THIS FORM PROVIDES COVERAGE ON A CLAIMS-MADE AND REPORTED BASIS.
             PLEASE READ THE ENTIRE FORM CAREFULLY.

THE COVERAGE OF THIS ENDORSEMENT IS LIMITED TO LIABILITY FOR ONLY THOSE CLAIMS OR SUITS THAT ARE FIRST
MADE AGAINST THE INSURED DURING THE EPL COVERAGE PERIOD, INCLUDING ANY APPLICABLE EXTENDED REPORTING
PERIOD, AND REPORTED TO THE INSURER.

THE AGGREGATE LIMIT OF LIABILITY AVAILABLE TO PAY JUDGMENTS OR SETTLEMENTS UNDER THIS COVERAGE
ENDORSEMENT SHALL BE REDUCED BY AMOUNTS INCURRED FOR LEGAL DEFENSE. AMOUNTS INCURRED FOR LEGAL
DEFENSE SHALL BE APPLIED AGAINST THE DEDUCTIBLE AMOUNT.

Retroactive Date:
EPL Coverage Period:                                                                                10-15-2019 to 10-15-2020

                           COVERAGE                           DEDUCTIBLE         AGGREGATE           PREMIUM                CHANGE
                                                                                    LIMIT

EPL Coverage                                                           $5,000           $50,000           $92.04

Number of full-time employees            3
Number of part-time employees

Forms that apply to all locations:
54521 (07-12)               BP0002 (01-87)           BP0006 (01-87)             54961    (11-11)          BP0009 (01-87)
54679 (06-92)               54709 (04-10)            54098 (05-07)              54319    (07-06)          54867 (03-08)
54656 (08-91)               54088 (09-09)            64728 (02-14)              64776    (01-16)          55722 (12-15)


                             STANDARD PROPERTY PLUS COVERAGE PACKAGE DECLARATIONS

The coverages and limits below apply separately to each location or sublocation that sustains a loss to covered property and is
designated in the Declarations. No deductible applies to the below Property Plus Coverages unless indicated.

                                COVERAGE                                                                         LIMIT
ACCOUNTS RECEIVABLE                                                                                                             $100,000
ARSON REWARD                                                                                                                       $7,500
BAILEES COVERAGE                                                                                                                   $5,000
                                                                                                                     $2,500 PER ITEM
BUILDING GLASS COVERAGE                                                                                                       SEE FORM
BUSINESS PERSONAL PROPERTY - EXPANDED COVERAGE                                                                         UP TO 1,000 FT
BUSINESS PERSONAL PROPERTY AT FAIRS OR EXHIBITIONS                                                                                 $5,000
BUSINESS PERSONAL PROPERTY AT NEWLY ACQUIRED PREMISES                                                         $500,000 FOR 90 DAYS
BUSINESS PERSONAL PROPERTY IN TRANSIT                                                                                             $25,000
BUSINESS PERSONAL PROPERTY OFF PREMISES                                                                                           $25,000
              Case: 1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 10 of 122. PageID #: 27
                                                  Page 3
OWNERS INS. CO.                                                                          Issued      09-09-2019
AGENCY    BLAKELY INSURANCE INC                                Company   POLICY NUMBER             44-229-409-01
          03-0116-00         MKT TERR 110                        Bill                             05-57-OH-0310
INSURED   CLEBRIDE BYEXPRESSIONS                                             Term 10-15-2019 to 10-15-2020




                         STANDARD PROPERTY PLUS COVERAGE PACKAGE DECLARATIONS

                          COVERAGE                                                       LIMIT
DEBRIS REMOVAL                                                                                         $25,000
ELECTRONIC EQUIPMENT
  UNSCHEDULED EQUIPMENT                                                                                $25,000
  ELECTRICAL DISTURBANCE (SEE FORM FOR DEDUCTIBLE)                                                     $25,000
  MECHANICAL BREAKDOWN                                                                                 $25,000
  BUSINESS INCOME AND EXTRA EXPENSE                                                                   $100,000
  MEDIA                                                                                                $25,000
  TRANSPORTATION                                                                                       $25,000
EMPLOYEE DISHONESTY                                                                                    $15,000
FINE ARTS, COLLECTIBLES, AND MEMORABILIA                                                               $10,000
                                                                                            $2,500 PER ITEM
FIRE DEPARTMENT SERVICE CHARGE*                                                                         $5,000
  *NOT AVAILABLE IN AZ
FIRE EXTINGUISHER AND FIRE SUPPRESSION SYSTEM RECHARGE                                                 $10,000
FORGERY AND ALTERATION                                                                                 $10,000
MONEY & SECURITIES INSIDE PREMISES                                                                     $15,000
MONEY & SECURITIES OUTSIDE PREMISES                                                                    $15,000
NEWLY ACQUIRED OR CONSTRUCTED PROPERTY                                             $1,000,000 FOR 90 DAYS
OFF-PREMISES UTILITY SERVICE FAILURE                                                                   $50,000
  *BUSINESS INCOME/EXTRA EXPENSE LIMITED TO $10,000 IN AL, NC, AND SC
ORDINANCE OR LAW
  COVERAGE A, B AND C COMBINED                                                                         $50,000
OUTDOOR PROPERTY                                                                                       $10,000
  TREES, SHRUBS OR PLANTS                                                                   $1,000 PER ITEM
OUTDOOR SIGNS                                                                                           $5,000
PERSONAL EFFECTS AND PROPERTY OF OTHERS                                                                $15,000
POLLUTANT CLEAN UP AND REMOVAL                                                                         $25,000
REFRIGERATED PRODUCTS                                                                                  $10,000
REKEYING OF LOCKS                                                                                       $1,000
SALESPERSON'S SAMPLES                                                                                  $10,000
VALUABLE PAPERS AND RECORDS                                                                            $50,000
WATER BACK-UP FROM SEWERS OR DRAINS                                                                    $15,000
               Case: 1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 11 of 122. PageID #: 28
                                                            Page 4
OWNERS INS. CO.                                                                                              Issued      09-09-2019
AGENCY    BLAKELY INSURANCE INC                                              Company      POLICY NUMBER                44-229-409-01
          03-0116-00         MKT TERR 110                                      Bill                                   05-57-OH-0310
INSURED   CLEBRIDE BYEXPRESSIONS                                                                 Term 10-15-2019 to 10-15-2020




LOCATION 0001

Location: 8925 Mentor Ave, Mentor, OH 44060

                   COVERAGE                           DEDUCTIBLE              LIMIT                PREMIUM             CHANGE
  COVERAGE PACKAGE: PROPERTY PLUS                                          See Property Plus              $110.06
                                                                                Declarations
  Tier: Standard
  TERRORISM - CERTIFIED ACTS                                                                             Included
   SEE FORM(S) 54313, 59350, 59390


Forms that apply to this location:
54238 (12-01)               54244    (05-07)     54313     (07-08)          54604      (07-88)       54661     (08-91)
59350 (01-15)               59380    (01-06)

LOCATION 0001 - BUILDING 0001

                   COVERAGE                           DEDUCTIBLE              LIMIT                PREMIUM             CHANGE
  BUSINESS PERSONAL PROPERTY -                                                      $299,790              $950.43
   REPLACEMENT COST
   Special Coverage Form Deductible                             $500                  Included
   Windstorm or Hail Flat Deductible                            $500                  Included
   Adjusted Value Factor 0.0250
  BUSINESS INCOME AND EXTRA EXPENSE                                               12 Months              Included
  LIMITATION OF COVERAGE FOR FUNGI, MOLD,                                          See Form              Included
    DRY ROT, WET ROT AND BACTERIA
  EQUIPMENT BREAKDOWN                                           $500                See Form               $36.06
  COVERAGE PACKAGE: PROPERTY PLUS                                                                        Included
  Tier: Standard


Forms that apply to this building:
BP1203 (06-89)             54499     (04-13)     54500     (04-13)          54069      (08-00)       54340     (04-13)
54743 (08-00)              54750     (08-00)     54073     (08-00)          54226      (08-00)       54752     (08-00)
54064 (08-00)              54072     (04-14)     54067     (08-00)          54708      (01-07)       54062     (08-00)
54060 (02-06)              54070     (02-05)     54745     (08-00)          54066      (08-00)       54065     (08-00)
54658 (04-07)              54749     (08-10)     54068     (08-00)          54063      (03-13)       54227     (08-00)
54341 (03-13)              54748     (08-00)     54228     (04-13)          54841      (03-17)
Secured Interested Parties: See Attached Schedule

Rating Information
Occupancy: Ladies/Girls Clothng (Coat/Suit/Dress) Tenant Occupied

Class Code: 56214                                                   Construction: Joisted Masonry, Non-Sprinklered
Program: Premier Mercantile                                         Protection Class: 02
Liability Rate Number: 03                                           Territory: 026 Lake County
Burglary Rate Group: 10                                             Construction Year: 2003
               Case: 1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 12 of 122. PageID #: 29
                                                               Page 5
OWNERS INS. CO.                                                                                           Issued      09-09-2019
AGENCY    BLAKELY INSURANCE INC                                                 Company   POLICY NUMBER             44-229-409-01
          03-0116-00         MKT TERR 110                                         Bill                             05-57-OH-0310
INSURED   CLEBRIDE BYEXPRESSIONS                                                              Term 10-15-2019 to 10-15-2020




                                                                                               TERM                  CHANGE
  TOTAL ANNUAL PREMIUM                                                                       $1,384.16
  MINIMUM PREMIUM PROPERTY PLUS COVERAGE ADJUSTMENT                                              $4.94
  TOTAL POLICY PREMIUM                                                                       $1,389.10
  PAID IN FULL DISCOUNT                                                                        $115.42
  TOTAL POLICY PREMIUM IF PAID IN FULL                                                       $1,273.68



Paid In Full does not apply to fixed fees, statutory charges, or minimum premium.

Paid In Full Discount is available.

Merit Rating Discount of 5% Applies

Secured Interested Parties and/or Additional Interested Parties


 LOC 001 BLDG 0001
 REPUBLIC BANK
 ISAOA ATIMA
 328 S SAGINAW ST LBBY
 FLINT MI 48502-1926
 INTEREST: LOSS PAYABLE
 FORM: BP1203 (06-89) PARAGRAPH A
 SIP-ID: MI274934

 LOC 001 BLDG 0001
 CITIZENS BANK, HARTLAND
 328 S SAGINAW ST
 FLINT MI 48502-1923
 INTEREST: MORTGAGEE
 SIP-ID: MI341956

 LOC 001 BLDG 0001
 FIRSTMERIT BANK NA                                              LOAN: 6302556-3
 PO BOX 391315
 SOLON OH 44139-8315
 INTEREST: LOSS PAYABLE
 FORM: BP1203 (06-89) PARAGRAPH A
 SIP-ID: OH369187
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 13 of 122. Policy
                                                                             PageID Number
                                                                                       #: 3044-229-409-01

                                                                                                               54068 (8-00)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                     REKEYING OF LOCKS
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:

    Rekeying of Locks

    We will pay reasonable necessary expenses you incur to rekey locks on doors of the building described in the Decla-
    rations, provided the keys to such locks are a part of a theft loss covered by this policy. The most we will pay is the
    Limit of Insurance shown in the Declarations for REKEYING OF LOCKS. This is an additional amount of insurance.
    No Deductible applies to this Additional Coverage.

All other policy terms and conditions apply.



                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54068 (8-00)                Copyright, ISO Commercial Risk Services, Inc., 1984, 1985, 1986                     Page 1 of 1


                                                                                                               54069 (8-00)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                           ARSON REWARD
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:

    Arson Reward

    We will pay for information which leads to a conviction for arson in connection with a fire loss to Covered Property
    insured by this policy. The most we will pay is the Limit of Insurance shown in the Declarations for ARSON REWARD
    regardless of the number of persons who provide information. This payment shall be in addition to the amount of
    insurance applying to the Covered Property. No Deductible applies to this Additional Coverage.

All other policy terms and conditions apply.



                   Includes copyrighted material of Insurance Services Office, Inc., with its permission
54069 (8-00)                  Copyright, Insurance Services Office, Inc., 1984, 1985, 1986                      Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 14 of 122. Policy
                                                                             PageID Number
                                                                                       #: 3144-229-409-01

                                                                                                             54072 (4-14)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                 PROPERTY PLUS COVERAGE PACKAGE
                    AMENDATORY ENDORSEMENT
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

Under C. LIMITS OF INSURANCE, the following provision is added:

The corresponding Limit of Insurance for any one coverage, which is part of the PROPERTY PLUS COVERAGE PACK-
AGE, applies only to loss of or damage to covered property at each building and at each location designated in the Decla-
rations regardless of the number of buildings or locations shown in the Declarations.

All other policy terms and conditions apply.



54072 (4-14)       Includes copyrighted material of ISO Commercial Services, Inc., with its permission.       Page 1 of 1


                                                                                                             54073 (8-00)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        BUSINESS PERSONAL PROPERTY - EXPANDED
                      COVERAGE
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

Under A. COVERAGE, 1. Covered Property, b. Business Personal Property, the phrase ". . .within 100 feet of the
described premises. . ." is deleted and replaced by ". . .within the distance, shown in the Declarations for BUSINESS
PERSONAL PROPERTY - EXPANDED COVERAGE, from the described premises. . .".

All other policy terms and conditions apply.



                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54073 (8-00)                Copyright, ISO Commercial Risk Services, Inc., 1984, 1985, 1986                   Page 1 of 1
Agency Code      03-0116-00
                Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 15 of 122. Policy
                                                                              PageID Number
                                                                                        #: 3244-229-409-01

                                                                                                                   54661 (8-91)


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    ABSOLUTE ASBESTOS EXCLUSION ENDORSEMENT
THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE BUSINESSOWNERS LIABILITY
COVERAGE FORM.

No coverage is provided by this coverage form for any claim, suit, action or proceeding against the insured arising out of
the discharge, dispersal, release, escape or inhalation of any asbestos related particle, dust, irritant, contaminant, pollu-
tant, toxic element or material.

All other policy terms and conditions apply.



54661 (8-91)                                                                                                        Page 1 of 1


                                                                                                                      54679 (6-92)



                               COMMUNICABLE DISEASES EXCLUSION
                                                  Businessowners Policy


It is agreed:

1. The following exclusion is added and applies to:

    a. Business Liability Coverage; and

    b. Medical Expenses Coverage.

2. EXCLUSION

    This policy does not apply to "bodily injury", "personal injury" or medical expenses for "bodily injury" arising out of or
    resulting from the transmission of any communicable disease by any "insured".

All other policy terms and conditions apply.



54679 (6-92)                                                                                                           Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 16 of 122. Policy
                                                                             PageID Number
                                                                                       #: 3344-229-409-01

                                                                                                                 64776 (1-16)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   CHANGES - TRANSFER OF RIGHTS OF
                   RECOVERY AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS POLICY

BUSINESSOWNERS COMMON POLICY CONDI-                               prorated between you and us based on the interest of
TIONS, J. TRANSFER OF RIGHTS OF RECOVERY                          each in the loss. This condition only applies if we pay
AGAINST OTHERS TO US is amended. The following                    for a loss and then payment is made by those
condition is added.                                               responsible for the loss.
If the claim paid is less than the agreed loss because of
any deductible or other limiting terms, the recovery is           All other policy terms and conditions apply.



64776 (1-16)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 1 of 1


                                                                                                                 54064 (8-00)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                         DEBRIS REMOVAL
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

Under A. COVERAGE, 5. Additional Coverages, a. Debris Removal, paragraph (4) is deleted and replaced by the
following:

(4) If:

    (a) The sum of loss or damage and debris removal expense exceeds the Limit of Insurance; or

    (b) The debris removal expense exceeds the amount payable under the 25% Debris Removal coverage limitation in
        paragraph (2) above;

    we will pay up to the Limit of Insurance shown in the Declarations for DEBRIS REMOVAL.

All other policy terms and conditions apply.



                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54064 (8-00)                  Copyright, ISO Commercial Risk Services, Inc., 1984, 1985                           Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 17 of 122. Policy
                                                                             PageID Number
                                                                                       #: 3444-229-409-01

                                                                                                         54067 (8-00)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   FIRE DEPARTMENT SERVICE CHARGE
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

Under A. COVERAGE, 5. Additional Coverages, c. Fire Department Service Charge is deleted and replaced by the
following:

    c. Fire Department Service Charge

        When the fire department is called to save or protect Covered Property from a Covered Cause of Loss, we will
        pay up to the Limit of Insurance shown in the Declarations for FIRE DEPARTMENT SERVICE CHARGE for your
        liability for fire department service charges:

        (1) Assumed by contract or agreement prior to loss; or

        (2) Required by local ordinance.

        No Deductible applies to this Additional Coverage.

All other policy terms and conditions apply.



                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54067 (8-00)                Copyright, ISO Commercial Risk Services, Inc., 1984, 1985, 1986               Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 18 of 122. Policy
                                                                             PageID Number
                                                                                       #: 3544-229-409-01

                                                                                                            54226 (8-00)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


          BUSINESS PERSONAL PROPERTY IN TRANSIT
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

1. Under A. COVERAGE, 6. Coverage Extensions, b. Personal Property Off Premises is deleted.

2. Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:

    Business Personal Property In Transit

    a. We will pay for direct physical loss of or damage to your Business Personal Property (other than property in the
       care, custody or control of your salespersons) in transit beyond the distance shown in the Declarations, under
       BUSINESS PERSONAL PROPERTY - EXPANDED COVERAGE, from the described premises caused by or
       resulting from any Covered Cause of Loss.

    b. Property must be in or upon a motor vehicle you own, lease or operate.

    c. Our payment for any one loss shall not exceed the Limit of Insurance shown in the Declarations for BUSINESS
       PERSONAL PROPERTY IN TRANSIT.

All other policy terms and conditions apply.



                    Includes copyrighted material of Insurance Service Office, Inc., with its permission
54226 (8-00)                     Copyright, Insurance Services Office, Inc., 1984, 1986                       Page 1 of 1
Agency Code       03-0116-00
                 Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 19 of 122. Policy
                                                                               PageID Number
                                                                                         #: 3644-229-409-01

                                                                                                                 54238 (12-01)


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


        AMENDMENT OF POLLUTION EXCLUSION -
      EXCEPTION FOR BUILDING HEATING EQUIPMENT
This endorsement modifies insurance provided under the BUSINESSOWNERS LIABILITY COVERAGE FORM.

It is agreed:

Under B. EXCLUSIONS, 1. f., subparagraph (1) (a) is deleted and replaced by the following:

    This insurance does not apply to:

        f. (1)     "Bodily injury" or "property damage" arising out of the actual, alleged or threatened discharge, dispersal,
                   seepage, migration, release or escape of pollutants:

                   (a) At or from any premises, site or location which is or was at any time owned or occupied by, or rented
                       or loaned to, any insured. However, this subparagraph, (a), does not apply to "bodily injury" if sus-
                       tained within a building at such premises, site or location and caused by smoke, fumes, vapor or soot
                       from equipment used to heat a building at such premises, site or location.

All other policy terms and conditions apply.



                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54238 (12-01)                   Copyright, Insurance Services Office, Inc., 1984, 1985, 2001                       Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 20 of 122. Policy
                                                                             PageID Number
                                                                                       #: 3744-229-409-01

                                                                                                               54604 (7-88)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


          CONDITIONAL AMENDATORY ENDORSEMENT
THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE BUSINESSOWNERS POLICY.

1. Unless indicated in the Declarations, the following coverages are deleted:

    a. Under the STANDARD PROPERTY COVERAGE FORM OR the SPECIAL PROPERTY COVERAGE FORM:
       Additional Coverages - Business Income and Extra Expense.

    b. Under the BUSINESSOWNERS LIABILITY COVERAGE FORM:
       Personal Injury - Damages because of personal injury as afforded under Business Liability.

        Druggist Liability - Bodily injury or property damage arising out of practice of pharmacy as afforded under
        Business Liability by Exception to Exclusion j(9).

2. Unless indicated in the Declarations, coverage does not apply to underground tanks and/or their contents.



54604 (7-88)                                                                                                    Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 21 of 122. Policy
                                                                             PageID Number
                                                                                       #: 3844-229-409-01

                                                                                                             54708 (1-07)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


          FIRE EXTINGUISHER AND FIRE SUPPRESSION
                     SYSTEM RECHARGE
This endorsement modifies insurance under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:

Fire Extinguisher And Fire Suppression System Recharge

We shall pay for the recharging of fire extinguishers and fire suppression systems that you own that have been dis-
charged to control a fire at a premises described in the Declarations.

The most we shall pay to recharge your fire extinguishers and fire suppression systems in any one occurrence is the Limit
of Insurance shown in the Declarations for FIRE EXTINGUISHER AND FIRE SUPPRESSION SYSTEM RECHARGE.

No Deductible applies to this Additional Coverage.

All other policy terms and conditions apply.



                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54708 (1-07)                Copyright, ISO Commercial Risk Services, Inc., 1984, 1985, 1986                   Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 22 of 122. Policy
                                                                             PageID Number
                                                                                       #: 3944-229-409-01

                                                                                                              54743 (8-00)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


            BUSINESS PERSONAL PROPERTY AT FAIRS
                       OR EXHIBITIONS
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

1. Under A. COVERAGE, 6. Coverage Extensions, b. PERSONAL PROPERTY OFF PREMISES is deleted.

2. Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:

    Business Personal Property at Fairs or Exhibitions

    We will pay for direct physical loss of or damage to Business Personal Property while it is temporarily at any fair or
    exhibition caused by or resulting from any Covered Cause of Loss. This Additional Coverage shall apply for a period
    not to exceed 15 days at any one fair or exhibition. This coverage does not apply to Covered Property in or on a
    vehicle.

    Our payment for any one loss at any one fair or exhibition shall not exceed the Limit of Insurance shown in Declara-
    tions for BUSINESS PERSONAL PROPERTY AT FAIRS OR EXHIBITIONS.

All other policy terms and conditions apply.



                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54743 (8-00)                Copyright, ISO Commercial Risk Services, Inc., 1984, 1985, 1986                    Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 23 of 122. Policy
                                                                             PageID Number
                                                                                       #: 4044-229-409-01

                                                                                                          54748 (8-00)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


          WATER BACK-UP FROM SEWERS OR DRAINS
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

1. Under A. COVERAGE, 5. Additional Coverages, f. Business Income and g. Extra Expense do not apply to the
   coverage provided by this endorsement.

2. Subject to the provisions of paragraph 3. below, under B. EXCLUSIONS, g. Water subparagraph (3) is deleted.

3. Under C. LIMITS OF INSURANCE, the following limitation is added:

    The most we shall pay for all loss of or damage to Covered Property caused directly by water back-up from sewers or
    drains in any one loss is the Limit of Insurance shown in the Declarations for WATER BACK-UP FROM SEWERS OR
    DRAINS. In the event the amount of loss of or damage to Covered Property does not exceed the Limit of Insurance
    shown in Declarations for WATER BACK-UP FROM SEWERS OR DRAINS, you may at your option, apply the re-
    mainder of such Limit of Insurance to your actual loss Business Income or necessary Extra Expense, if any, subject
    to the terms and conditions of the BUSINESS INCOME AND EXTRA EXPENSE endorsement.

All other policy terms and conditions apply.



                    Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54748 (8-00)                Copyright, ISO Commercial Risk Services, Inc., 1984, 1985, 1986                 Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 24 of 122. Policy
                                                                             PageID Number
                                                                                       #: 4144-229-409-01

                                                                                                      BUSINESSOWNERS
                                                                                                            54867 (3-08)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   AGGREGATE LIMITS AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:

BUSINESSOWNERS LIABILITY COVERAGE FORM


Under D. LIABILITY AND MEDICAL EXPENSES                                       Products-Completed Operations Aggregate
LIMITS OF INSURANCE, 4. Aggregate Limits is de-                               limit shown in the Declarations; and
leted and replaced by the following
                                                                          b. All other injury or damage, including medical
   4. Aggregate Limits                                                       expenses, arising from all "occurrences"
                                                                             during the policy period is the Aggregate
       The most we will pay for:                                             Limit (Other than Products-Completed
                                                                             Operations) shown in the Declarations. This
       a. Injury or damage under the "products/com-                          limitation does not apply to "property dam-
          pleted operations hazard" arising from all                         age" to premises rented to you arising out of
          "occurrences" during the policy period is the                      fire or explosion.

                                                                  All other policy terms and conditions apply.



                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54867 (3-08)                      Copyright Insurance Services Office, Inc., 1984, 1985                          Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 25 of 122. Policy
                                                                             PageID Number
                                                                                       #: 4244-229-409-01

                                                                                                                 54062 (8-00)


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                              FORGERY AND ALTERATION
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

1. Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:

    Forgery And Alteration

    a. We will pay for loss resulting directly from forgery or alteration of, any check, draft, promissory note, bill of ex-
       change or similar written promise of payment in "money", that you or your agent has issued, or that was issued
       by someone who impersonates you or your agent.

    b. If you are sued for refusing to pay the check, draft, promissory note, bill of exchange or similar written promise of
       payment in "money", on the basis that it has been forged or altered, and you have our written consent to defend
       against the suit, we will pay for any reasonable legal expenses that you incur in that defense.

    c.   The most we will pay for any loss, including legal expenses, under this Additional Coverage is the Limit of Insur-
         ance shown in the Declarations for FORGERY AND ALTERATION.

2. Under H. PROPERTY DEFINITIONS, the following definition is added and applies only to the coverage afforded by
   the Additional Coverage, Forgery And Alteration.

    "Money" means:

    a. Currency, coins and bank notes in current use and having a face value; and

    b. Travelers checks, register checks and money orders held for sale to the public.

All other policy terms and conditions apply.




                    Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54062 (8-00)                 Copyright, ISO Commercial Risk Services, Inc., 1984, 1987, 1999                      Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 26 of 122. Policy
                                                                             PageID Number
                                                                                       #: 4344-229-409-01

                                                                                                               54063 (3-13)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                               SALESPERSON'S SAMPLES
This endorsement modifies insurance under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

1. Under the A. COVERAGE 5. Additional Coverages, the following Additional Coverage is added:

    Salesperson's Samples
    We will pay for direct physical loss of or damage to samples of merchandise which are:
    1. Owned by you while in your care, custody or control;
    2. Owned by you and in the care, custody or control of your salesperson and/or agents; or
    3. While in transit, except by parcel post, between your premises and the salesperson and/or agent
    caused by or resulting from any Covered Cause of Loss.

    This coverage does not apply to:
    1. Jewelry, furs or articles consisting principally of fur;
    2. Property located in or on the building described in the Declarations or in the open (or in a vehicle) within the dis-
        tance shown in the Declarations, under BUSINESS PERSONAL PROPERTY - EXPANDED COVERAGE, from
        the described premises;
    3. Property at or on the premises of your salespersons and/or agents; or
    4. Merchandise intended for sale, which may be sold and shipped by you to others, or which has been purchased by
        you from others.

    Our payment for any one loss shall not exceed the Limit of Insurance shown in the Declarations for SALESPER-
    SON'S SAMPLES.

2. Under SECTION B. EXCLUSIONS the following exclusions are added to apply only to this Additional Coverage.

    a. Breakage, marring, scratching, tearing or denting, unless caused by: fire or lightning; aircraft; theft and/or at-
       tempted theft; earthquake; flood; explosion; malicious damage or collision; derailment or overturn of a transport-
       ing conveyance.
    b. Mysterious or unexplained disappearance or from shortage disclosed by taking inventory.
    c. Theft from any vehicle, unless at the time of the theft there is actually in or upon such vehicle your salesperson,
       representative or a permanent employee, or a person whose sole duty it is to attend the vehicle. This exclusion
       shall not apply to property in the custody of a common carrier.

3. In addition to the conditions of this coverage form, the following conditions apply only to this Additional Coverage.

    1. PAIR OR SET
       In case of loss of or damage to any part of a pair or set, we may:
           (a) repair or replace any part of the pair or set to restore it to its value before the loss; or
           (b) pay the difference between the actual cash value of the property before and after the loss.
    2. PARTS
       In case of loss or damage to any part of property covered, consisting of several parts when complete, we shall
       pay only for the value of the part lost or damaged.

All other policy terms and conditions apply.



54063 (3-13)       Includes copyrighted material of ISO Commercial Services, Inc., with its permission.          Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 27 of 122. Policy
                                                                             PageID Number
                                                                                       #: 4444-229-409-01

                                                                                                              54065 (8-00)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  POLLUTANT CLEAN UP AND REMOVAL
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

Under A. COVERAGE, 5. Additional Coverages, h. Pollutant Clean Up and Removal is deleted and replaced by the
following:

h. Pollutant Clean Up and Removal

    We will pay your expense to extract "pollutants" from land or water at the described premises if the release, discharge
    or dispersal of the "pollutants" is caused by or results from a Covered Cause of Loss that occurs during the policy
    period. The expenses will be paid only if they are reported to us in writing within 180 days of the earlier of:

    (1) The date of direct physical loss or damage; or

    (2) The end of the policy period.

    The most we will pay under this Additional Coverage at each described premises for the sum of all covered expenses
    arising out of Covered Causes of Loss occurring during each separate 12 month period of this policy is the Limit of
    Insurance shown in the Declarations for POLLUTANT CLEAN UP AND REMOVAL.

All other policy terms and conditions apply.




                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54065 (8-00)                Copyright, ISO Commercial Risk Services, Inc., 1984, 1985, 1986                    Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 28 of 122. Policy
                                                                             PageID Number
                                                                                       #: 4544-229-409-01

                                                                                                            54066 (8-00)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     PERSONAL EFFECTS AND PROPERTY OF OTHERS
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

1. Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:

    Personal Effects and Property of Others

    We shall pay for direct physical loss or damage to:

    (1) Personal effects owned by you, your officers, your partners or your employees caused by or resulting from any
        Covered Cause of Loss except loss or damage by theft.

    (2) Personal property of others in your care, custody or control caused by or resulting from any Covered Cause of
        Loss.

    Our payment for any one loss at any described premises shall not exceed the Limit of Insurance shown in the Decla-
    rations for PERSONAL EFFECTS AND PROPERTY OF OTHERS. Our payment for loss of or damage to personal
    property of others will only be for the account of the owner of the property. This coverage is excess over any other
    coverage provided by this policy.

All other policy terms and conditions apply.




                    Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54066 (8-00)                 Copyright, ISO Commercial Risk Services, Inc., 1984, 1985, 1986                 Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 29 of 122. Policy
                                                                             PageID Number
                                                                                       #: 4644-229-409-01

                                                                                                                  54088 (9-09)


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     RECORDING AND DISTRIBUTION OF MATERIAL OR
     INFORMATION IN VIOLATION OF LAW EXCLUSION
This endorsement modifies insurance provided under the following:

BUSINESSOWNERS LIABILITY COVERAGE FORM

The following exclusion is added to B. EXCLUSIONS, 1.              3. The Fair Credit Reporting Act (FCRA), and any
Applicable to Business Liability Coverage:                            amendment of or addition to such law, including the
                                                                      Fair and Accurate Credit Transactions Act (FACTA);
Recording And Distribution Of Material Or Informa-                    or
tion In Violation Of Law
                                                                   4. Any federal, state or local statute, ordinance or regu-
"Bodily injury", "property damage", "personal injury" or              lation, other than the TCPA, CAN-SPAM Act of 2003
"advertising injury" arising directly or indirectly out of any        or FCRA and their amendments and additions, that
action or omission that violates or is alleged to violate:            addresses, prohibits, or limits the printing, dissemi-
                                                                      nation, disposal, collecting, recording, sending,
1. The Telephone Consumer Protection Act (TCPA),                      transmitting, communicating or distribution of ma-
   including any amendment of or addition to such law;                terial or information.

2. The CAN-SPAM Act of 2003, including any amend-                  All other policy terms and conditions apply.
   ment of or addition to such law;




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54088 (9-09)                             © Insurance Services Office, Inc., 2008                                   Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 30 of 122. Policy
                                                                             PageID Number
                                                                                       #: 4744-229-409-01

                                                                                                               54098 (5-07)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        ADJUSTED VALUE FACTOR INFLATION GUARD
                     COVERAGE
This endorsement modifies insurance provided under the following:

BUSINESSOWNERS STANDARD PROPERTY COVERAGE FORM
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM


Under C. LIMITS OF INSURANCE, 4. Building Limit-                      b. Business Personal Property Limit
Automatic Increase, is deleted and replaced by the
following:                                                                (1) The Limit of Insurance for Business Per-
                                                                              sonal Property will automatically increase by
4. Building and Business Personal Property - Ad-                              the adjusted value factor shown in the Dec-
   justed Value Inflation Guard Coverage                                      larations for Business Personal Property.

   a. Building Limit                                                      (2) The amount of the increase will be:

       (1) The Limit of Insurance for Buildings will                           (a) The Business Personal Property limit
           automatically increase by the adjusted value                            that applied on the most recent of the
           factor shown in the Declarations for                                    following:
           Building.
                                                                                   1) The policy inception date;
       (2) The amount of the increase will be:
                                                                                   2) The policy anniversary date; or
           (a) The Building limit that applied on the
               most recent of the following:                                       3) Any other policy change amending
                                                                                      the Business Personal Property
                 1) The policy inception date;                                        limit, times

                 2) The policy anniversary date; or                            (b) The adjusted value factor shown in the
                                                                                   Declarations, times
                 3) The date of any other policy change
                    amending the Building limit, times                         (c) The number of days since the applicable
                                                                                   date in (2)(a) immediately above divided
           (b) The adjusted value factor shown in the                              by 365 days.
               Declarations, times
                                                                          (3) The Limit of Insurance for Business Per-
           (c) The number of days since the applicable                        sonal Property will be rounded to the
               date in (2)(a) immediately above divided                       nearest $10 at each renewal.
               by 365 days.

       (3) The Limit of Insurance for Buildings will be
           rounded to the nearest $100 at each
           renewal.



                   Includes copyrighted materials of Insurance Services Office, Inc., with its permission.
54098 (5-07)                  Copyright, Insurance Services Office, Inc., 1984, 1986, 1987.                     Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 31 of 122. Policy
                                                                             PageID Number
                                                                                       #: 4844-229-409-01

                                                                                                               54340 (4-13)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      BAILEES COVERAGE
This endorsement modifies insurance under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

1. Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:
   Bailees Coverage
   a. We will pay for direct physical loss or damage to the property of others that:
       (1) Is in your possession or in the possession of any of your employees; or
       (2) Is being transported by you, any of your employees, a public carrier or mail service.
   b. We will also cover your actual incurred cost for labor and materials.
   c. We do not cover the following properties:
       (1) Property held for storage or for which a storage charge is made. If you do not have instructions from the
            owner of the goods to store goods held by you, such goods are not considered stored.
       (2) Property while in the possession of any person, company or corporation other than you, your employees, a
            public carrier or mail service.
       (3) Any land motor vehicle.
       (4) Watercraft.
       (5) Aircraft including objects falling from aircraft.
       (6) Accounts, bills, currency, deeds, food stamps or other evidences of debt, money, notes or securities. Lottery
            tickets held for sale are not securities.
       (7) Contraband or property in the course of illegal transportation or trade.
   d. In addition to other policy exclusions, we will not pay for loss or damage caused directly or indirectly by any of the
       following. Such loss is excluded regardless of any other cause or event that contributes concurrently or in any
       sequence to the loss.
       (1) Misappropriation, secretion, conversion, infidelity or any dishonest act by you or others or the employees or
            agents of either to whom the covered property may be entrusted. This exclusion does not apply to carriers
            for hire.
       (2) Delay.
       (3) Vandalism or malicious mischief.
       (4) Burglary of property left in your delivery vehicles overnight unless locked and in your building which you oc-
            cupy.
   e. We will pay no more than the smallest of either:
       (1) The cost to replace damaged property with new property of similar quality and features reduced by the
            amount of decrease in value because of age, wear, obsolescence or market value applicable to the damaged
            property immediately prior to the loss; or
       (2) The Limit of Insurance shown in the Declarations for BAILEES COVERAGE.
       This is an additional amount of insurance.
       Our payment for loss of or damage to property of others will only be for the account of the owner of the property.
   f. No deductible applies to this Additional Coverage.

2. Under E. PROPERTY LOSS CONDITIONS, 6. Loss Payment, d. (3) the following is added:
   All property covered under Bailees Coverage.

All other policy terms and conditions apply.




54340 (4-13)       Includes copyrighted material of ISO Commercial Services, Inc., with its permission.         Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 32 of 122. Policy
                                                                             PageID Number
                                                                                       #: 4944-229-409-01

                                                                                                                54656 (8-91)


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                 POLLUTION EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

         BUSINESSOWNERS LIABILITY COVERAGE PART

Exclusion f. under COVERAGE A is replaced by the following:

f.   (1) "Bodily injury", "property damage" or "personal                      (ii) If the operations are to test for, monitor,
         injury" arising out of the actual, alleged or                             clean up, remove, contain, treat, detox-
         threatened discharge, dispersal, seepage,                                 ify or neutralize the pollutants.
         migration, release or escape of pollutants:
                                                                      (2) Any loss, cost or expense arising out of any gov-
         (a) At or from premises you own, rent or                         ernmental direction or request that you test for,
             occupy;                                                      monitor, clean up, remove, contain, treat, detox-
                                                                          ify or neutralize the pollutants.
         (b) At or from any site or location used by or for
             you or others for the handling, storage, dis-            Pollutants means any solid, liquid, gaseous or ther-
             posal, processing or treatment of waste;                 mal irritant or contaminant, including smoke, vapor,
                                                                      soot, fumes, acids, alkalis, chemicals and waste.
         (c) That are at any time transported, handled,               Waste includes materials to be recycled, recondi-
             stored, treated, disposed of, or processed               tioned or reclaimed.
             as waste by or for you or any person or
             organization for whom you may be legally                 Subparagraphs (a) and (d)(i) of paragraph (1) of this
             responsible; or                                          exclusion do not apply to "bodily injury", "property
                                                                      damage" or "personal injury" caused by heat, smoke
         (d) At or from any site or location on which you             or fumes from a hostile fire. As used in this exclu-
             or any contractors or subcontractors working             sion, a hostile fire means one which becomes un-
             directly or indirectly on your behalf are per-           controllable or breaks out from where it was in-
             forming operations:                                      tended to be.

             (i) If the pollutants are brought on or to the
                 site or location in connection with such
                 operations; or



All other policy terms and conditions apply.




                                    Includes copyrighted material of Insurance Services
                                               Office, Inc., with its permission
54656 (8-91)                       Copyright, Insurance Services Office, Inc., 1984, 1985                         Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 33 of 122. Policy
                                                                             PageID Number
                                                                                       #: 5044-229-409-01

                                                                                                                 54658 (4-07)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                            BUILDING GLASS COVERAGE
This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

1. BUILDING GLASS COVERAGE                                        3. SECTION C., LIMITS OF INSURANCE, paragraph
                                                                     1. is deleted and replaced by:
   a. If the Declarations indicates Building Glass
      applies, we will pay for direct physical loss or                1. The Limit of Insurance shown in the
      damage to your interior and exterior building                      Declarations for:
      glass, including all lettering and ornamentation.
                                                                          a. The building is the most we will pay for all
   b. We will also pay for necessary:                                        loss or damage to that building including
                                                                             interior and exterior glass, in any one
       (1) Expenses incurred to put up temporary                             occurrence; or
           plates or board up openings;
                                                                          b. If no Limit of Insurance is shown for a
       (2) Repair or replacement of encasing frames;                         building, the Limit of Insurance for business
           and                                                               personal property is the most we will pay for
                                                                             all loss or damage to the business personal
       (3) Expenses incurred to remove or replace                            property, including interior and exterior
           obstructions.                                                     glass, in any one occurrence.

   c. SECTION A.3., Covered Causes of Loss and                    4. SECTION D. DEDUCTIBLES is revised as follows:
      SECTION B., EXCLUSIONS, do not apply to
      this coverage, except for:                                      a. Paragraph 2.c. is deleted.

       (1) Paragraph B.1.c., Governmental Action;                     b. Paragraph 4. is added:

       (2) Paragraph B.1.d., Nuclear Hazard; and                          4. We will not pay for loss or damage to
                                                                             building glass in any one occurrence until
       (3) Paragraph B.1.f., War and Military Action.                        the amount of loss or damage exceeds the
                                                                             glass deductible shown in the Declarations.
   d. We will not pay for loss or damage:                                    We will then pay the amount of loss that ex-
                                                                             ceeds the deductible. This deductible ap-
       Caused by or resulting from:                                          plies only once per occurrence regardless of
                                                                             the number of insured buildings or the
       (1) Wear and tear;                                                    amount business personal property sus-
                                                                             taining covered loss or damage. The glass
       (2) Hidden or latent defect;                                          deductible will be used toward satisfying the
                                                                             requirements of the PROPERTY COVER-
       (3) Corrosion; or                                                     AGES deductible in the Declarations.

       (4) Rust.                                                  5. SECTION G. OPTIONAL COVERAGES, paragraph
                                                                     2. Exterior Grade Floor Glass is deleted.
2. SECTION A.4., LIMITATIONS, paragraph b. does
   not apply to this coverage.                                    All other policy terms and conditions apply.

                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54658 (4-07)                  Copyright, Insurance Services Office, Inc., 1984, 1985, 1986                        Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 34 of 122. Policy
                                                                             PageID Number
                                                                                       #: 5144-229-409-01

                                                                                                                54709 (4-10)

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


      EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS LIABILITY COVERAGE FORM

The following exclusions apply in addition to those contained in B. EXCLUSIONS, 1. Applicable to Business Liability
Coverage.

    "Bodily injury", "personal injury" or "advertising injury":
    (1) Arising out of any:
        (a) Refusal to employ;
        (b) Termination of employment;
        (c) Employment-related practice, policy, act or omission, including but not limited to coercion, demotion, evalua-
             tion, reassignment, discipline, defamation, harassment, humiliation or discrimination directed at a person; or
        (d) Criminal or civil action brought against a person by or at the direction of the insured directly or indirectly re-
             lated to any offense described in (a), (b) or (c) above; or
    (2) To anyone as a consequence of "bodily injury", "personal injury" or "advertising injury" to a person at whom any of
        the employment-related practices described in Paragraphs (a), (b), (c) or (d) above is directed.
    This exclusion applies:
    (1) Whether the insured may be liable as an employer or in any other capacity;
    (2) Whether the offense is alleged to arise out of the employment during the course or scope of employment, outside
        the course or scope of employment or after termination of employment;
    (3) Whether directly or indirectly related to a person's prospective, current or past employment; or
    (4) To any obligation to share damages with or repay someone else who may pay damages because of the injury.

All other policy terms and conditions apply.




                         Includes material of Insurance Services Office, Inc., with its permission.
54709 (4-10)                        Copyright, Insurance Services Office, Inc., 1988                             Page 1 of 1
Agency Code      03-0116-00
                Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 35 of 122. Policy
                                                                              PageID Number
                                                                                        #: 5244-229-409-01

                                                                                                                 54745 (8-00)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      OUTDOOR PROPERTY
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

1. Under A. COVERAGE, 6. Coverage Extensions, c. Outdoor Property is deleted.

2. Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:

    Outdoor Property

    We shall pay for direct physical loss or damage to your outdoor fences, radio and television antennas, trees, shrubs
    and plants (other than "stock" of trees, shrubs or plants), including debris removal expense, caused by or resulting
    from any of the following causes of loss:

    (1) Fire;

    (2) Lightning;

    (3) Explosion;

    (4) Riot or Civil Commotion; or

    (5) Aircraft.

    The most we will pay for loss of or damage to:

    (1) all trees, shrubs or plants (other than "stock" of trees, shrubs or plants) and all covered outdoor property is the
        Limit of Insurance shown in the Declarations for OUTDOOR PROPERTY.
    (2) any one tree, shrub or plant (other than "stock" of trees, shrubs or plants) is the Limit of Insurance per item
        shown in the Declarations under TREES, SHRUBS OR PLANTS.

All other policy terms and conditions apply.




                     Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54745 (8-00)                  Copyright, ISO Commercial Risk Services, Inc., 1984, 1985, 1986                     Page 1 of 1
Agency Code    03-0116-00
              Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 36 of 122. Policy
                                                                            PageID Number
                                                                                      #: 5344-229-409-01

                                                                                                             54749 (8-10)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                               REFRIGERATED PRODUCTS
This endorsement modifies insurance under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

1. Under A. COVERAGE, 5. Additional Coverages, f.                  a. exclusion 1.e. Power Failure is deleted and re-
   Business Income and g. Extra Expense do not                        placed by the following exclusion.
   apply to the coverage provided by this Additional                  e. Off-Premises Services
   Coverage.                                                               We shall not pay for loss or damage caused
                                                                           by or resulting from the failure to supply
2. Under A. COVERAGE, 5. Additional Coverages,                             "power supply services" from any regional or
   the following Additional Coverage is added:                             national grid.
   Refrigerated Products                                           b. Exclusion 2.d.(6) is deleted and replaced by the
   We shall pay for loss of or damage to "perishable                  following exclusion for this Additional Coverage
   stock" caused directly by any of the following:                    only:
   a. Mechanical breakdown of the refrigeration                       (6) Mechanical breakdown, including rupture or
        system; or                                                         bursting caused by centrifugal force. How-
   b. The interruption of electrical services to the re-                   ever, this does not apply to any resulting
        frigeration system caused by direct physical                       loss or damage caused by elevator collision
        damage to the electrical generating or trans-                      or mechanical breakdown of refrigeration
        mission equipment of your "local utility service".                 systems.
   You must exercise diligence in inspecting and main-
   taining refrigeration equipment. If interruption of         5. Definitions
   electrical service or mechanical or electrical break-          The following definitions apply only to this Additional
   down is known, you must use all reasonable means               Coverage:
   to protect the covered property from further damage.
                                                                   "Local Utility Service" means your billing entity, re-
3. Under C. LIMITS OF INSURANCE, the following                     pair entity or service entity directly providing "power
   limitation is added:                                            supply services" to the premises described in the
   The most we shall pay for all loss or damage caused             Declarations.
   directly by mechanical or electrical breakdown of the
   refrigeration system or the interruption of electrical          "Perishable stock" means merchandise held in
   service to the refrigeration system caused by direct            storage or for sale that is refrigerated for preserva-
   physical damage by a Covered Cause of Loss to the               tion and is susceptible to loss or damage if the re-
   electrical generating or transmission equipment of              frigeration fails.
   your "local utility service" in any one loss is the Limit
   of Insurance shown in the Declarations for REFRIG-              "Power Supply Services" means the following
   ERATED PRODUCTS. In the event the amount of                     types of property supplying electricity to the de-
   loss of or damage to "perishable stock" does not ex-            scribed premises that are not located on a described
   ceed the Limit of Insurance shown in the Declara-               premises and not rented, leased or owned by any
   tions for REFRIGERATED PRODUCTS, you may at                     insured:
   your option, apply the remainder of such Limit of In-           (1) Utility generating plants;
   surance to your actual loss Business Income or nec-             (2) Switching stations;
   essary Extra Expense, if any, subject to the terms              (3) Substations;
   and conditions of the BUSINESS INCOME AND                       (4) Transformers; and
   EXTRA EXPENSE endorsement.                                      (5) Transmission lines.

4. Under SECTION B. EXCLUSIONS:                            All other policy terms and conditions apply.
               Includes copyrighted material of ISO Commercial Services, Inc., with its permission
54749 (8-10)            Copyright, ISO Commercial Risk Services, Inc., 1984, 1985, 1986                       Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 37 of 122. Policy
                                                                             PageID Number
                                                                                       #: 5444-229-409-01

                                                                                                            54750 (8-00)

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     NEWLY ACQUIRED OR CONSTRUCTED PROPERTY
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

1. Under A. COVERAGE, 6. Coverage Extensions, a. Personal Property at Newly Acquired Premises, is deleted.

2. Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:

    Newly Acquired or Constructed Property

    a. We will pay for direct physical loss or damage to:

        (1) Your new buildings while being built on the described premises; and

        (2) Buildings you acquire at locations, other than the described premises, intended for:

            (a) Similar use as the building described in the Declarations; or

            (b) Use as a warehouse.

        The most we will pay for loss or damage is the Limit of Insurance shown in the Declarations for NEWLY
        ACQUIRED OR CONSTRUCTED PROPERTY.

    b. We will pay for direct physical loss of or damage to Business Personal Property at any location you acquire other
       than at fairs or exhibitions.

        The most we will pay for loss or damage is the Limit of Insurance shown in the Declarations for BUSINESS
        PERSONAL PROPERTY AT NEWLY ACQUIRED PREMISES at each building.

    c. Coverage for each newly acquired or constructed property will end when any of the following first occurs:

        (1) This policy expires.

        (2) The number of days shown in the Declarations under:

            (a) NEWLY ACQUIRED OR CONSTRUCTED PROPERTY at new premises; or

            (b) BUSINESS PERSONAL PROPERTY AT NEWLY ACQUIRED PREMISES;

            expire after you acquire or begin to construct the property.

        (3) You report values to us.

        (4) You secure other insurance for such property.

        We will charge you additional premium for values reported from the date construction begins or you acquire the
        property.

All other policy terms and conditions apply.

                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54750 (8-00)                Copyright, ISO Commercial Risk Services, Inc., 1984, 1985, 1986                  Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 38 of 122. Policy
                                                                             PageID Number
                                                                                       #: 5544-229-409-01

                                                                                                           54752 (8-00)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     BUSINESS PERSONAL PROPERTY OFF PREMISES
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

1. Under A. COVERAGE, 6. Coverage Extensions, b. Personal Property Off Premises is deleted.

2. Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:

    Business Personal Property Off Premises

    We shall pay for direct physical loss of or damage to your Business Personal Property:

    a. That is temporarily at a location you do not own, lease or operate; and

    b. Caused by or resulting from any Covered Cause of Loss.

    This Coverage does not apply to Covered Property:

    a. In or on a vehicle;

    b. In the care, custody or control of your salespersons; or

    c. At any fair or exhibition.

    Our payment for any one loss shall not exceed the Limit of Insurance shown in the Declarations for BUSINESS
    PERSONAL PROPERTY OFF PREMISES.

All other policy terms and conditions apply.




                    Includes copyrighted material of Insurance Service Office, Inc., with its permission
54752 (8-00)                     Copyright, Insurance Services Office, Inc., 1984, 1986                     Page 1 of 1
Agency Code    03-0116-00
              Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 39 of 122. Policy
                                                                            PageID Number
                                                                                      #: 5644-229-409-01

                                                                                                               54961 (11-11)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                     EMPLOYER'S LIABILITY EXCLUSION
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS LIABILITY COVERAGE FORM

1. Under B. EXCLUSIONS, 1. Applicable to Busi-                                ecutive officers and directors are insureds,
   ness Liability Coverage, exclusion e. is deleted                           but only with respect to their duties as your
   and replaced by the following exclusion.                                   officers or directors. Your stockholders are
   e. "Bodily injury" to:                                                     also insureds, but only with respect to their
        (1) An employee of any insured arising out of                         liability as stockholders.
            and in the course of employment by any in-                    However, with respect to paragraphs 1. a.
            sured; or                                                     through 1. d. above, no person is an insured for
        (2) The spouse, child, parent, brother or sister                  "bodily injury" or "personal injury":
            of that employee as a consequence of Para-                    a. To:
            graph (1) above.                                                  (1) You and your spouse if the Named In-
        This exclusion applies:                                                    sured is an individual;
        (1) Whether any insured may be liable as an                           (2) Your members, your partners, and their
            employer or in any other capacity; and                                 spouses if the Named Insured is a part-
        (2) To any obligation to share damages with or                             nership or joint venture;
            repay someone else who must pay dam-                              (3) Your members if the Named Insured is
            ages because of the injury.                                            a Limited Liability Company; or
        This exclusion does not apply to liability as-                        (4) Your executive officers and directors if
        sumed by any insured under an "insured con-                                the Named Insured is other than a part-
        tract".                                                                    nership, joint venture or limited liability
2. C. WHO IS AN INSURED is amended as follows.                                     company.
   Paragraph 1. is deleted and replaced by the follow-                    b. To an employee of any insured while in the
   ing.                                                                       course of his or her employment or perform-
   1. If you are designated in the Declarations as:                           ing duties related to the conduct of any in-
        a. An individual, you and your spouse are in-                         sured's business.
            sureds, but only with respect to the conduct                  c. To the spouse, child, parent, brother or sis-
            of business which you are the sole owner.                         ter of any employee as a consequence of
        b. A partnership or joint venture, you are an in-                     Paragraph b. immediately above.
            sured. Your members, your partner, and                        d. For which there is any obligation to share
            their spouses are also insureds, but only                         damages with or repay someone else who
            with respect to the conduct of your busi-                         must pay damages because of the injury de-
            ness.                                                             scribed in Paragraphs a. and b. immediately
        c. A limited liability company, you are insured.                      above.
            Your members are also insureds, but only                      e. Arising out of his or her providing or failing
            with respect to the conduct of your busi-                         to provide professional health care services.
            ness.
        d. An organization other than a partnership or            All other policy terms and conditions apply.
            joint venture, you are an insured. Your ex-




54961 (11-11)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 1 of 1
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 40 of 122. Policy
                                                                             PageID Number
                                                                                       #: 5744-229-409-01

                                                                                                                 64728 (2-14)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       EXCLUSION - ACCESS OR DISCLOSURE OF
     CONFIDENTIAL OR PERSONAL INFORMATION AND
     DATA-RELATED LIABILITY - WITH LIMITED BODILY
                 INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS LIABILITY COVERAGE

A. The following is added to Paragraph 1. of B                       referred to in the foregoing description of electronic
   EXCLUSIONS:                                                       data, means a set of related electronic instructions
   (1) Damages, other than damages because of "per-                  which direct the operations and functions of a
        sonal injury" and "advertising injury", arising out          computer or device connected to it, which enable the
        of any access to or disclosure of any person's or            computer or device to receive, process, store,
        organization's confidential or personal informa-             retrieve or send data.
        tion, including patents, trade secrets, processing        B. The following is added to Paragraph p. of B
        methods, customer lists, financial information,              EXCLUSIONS:
        credit card information, health information or any           Personal Injury And Advertising Injury
        other type of nonpublic information; or                      "Personal injury" and "advertising injury":
   (2) Damages arising out of the loss of, loss of use               Arising out of any access to or disclosure of any
        of, damage to, corruption of, inability to access,           person's or organization's confidential or personal
        or inability to manipulate electronic data.                  information, including patents, trade secrets, pro-
   This exclusion applies even if damages are claimed                cessing methods, customer lists, financial informa-
   for notification costs, credit monitoring expenses,               tion, credit card information, health information or
   forensic expenses, public relations expenses or any               any other type of nonpublic information.
   other loss, cost or expense incurred by you or others             This exclusion applies even if damages are claimed
   arising out of that which is described in Paragraph               for notification costs, credit monitoring expenses,
   (1) or (2) above.                                                 forensic expenses, public relations expenses or any
   However, unless Paragraph (1) above applies, this                 other loss, cost or expense incurred by you or others
   exclusion does not apply to damages because of                    arising out of any access to or disclosure of any
   "bodily injury".                                                  person's or organization's confidential or personal
   As used in this exclusion, electronic data means in-              information.
   formation, facts or computer programs stored as or
   on, created or used on, or transmitted to or from              All other policy terms and conditions apply.
   computer software (including systems and applica-
   tions software), on hard or floppy disks, CD-ROMs,
   tapes, drives, cells, data processing devices or any
   other media which are used with electronically
   controlled equipment. The term computer programs,




64728 (2-14)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 1 of 1
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 41 of 122. Policy
                                                                                PageID Number
                                                                                          #: 5844-229-409-01

                                                                                                                                BP 00 02 01 87



                   BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we", "us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION H - PROPERTY
DEFINITIONS.

A. COVERAGE                                                                                  (6) If not covered by other insurance:

    We will pay for direct physical loss of or damage to                                          (a) Additions under construction, altera-
    Covered Property at the premises described in the                                                 tions and repairs to the buildings or
    Declarations caused by or resulting from any Cov-                                                 structures;
    ered Cause of Loss.
                                                                                                  (b) Materials, equipment, supplies and
    1. Covered Property                                                                               temporary structures, on or within
                                                                                                      100 feet of the described premises,
         Covered Property, as used in this policy, means                                              used for making additions, altera-
         the following types of property for which a Limit                                            tions or repairs to the buildings or
         of Insurance is shown in the Declarations:                                                   structures.

         a. Buildings, meaning the buildings and                                        b. Business Personal Property located in or
            structures at the premises described in the                                    on the buildings at the described premises
            Declarations, including:                                                       or in the open (or in a vehicle) within 100
                                                                                           feet of the described premises, including:
                 (1) Completed additions;
                                                                                             (1) Property you own that is used in your
                 (2) Permanently installed fixtures, machin-                                     business;
                     ery and equipment;
                                                                                             (2) Property of others that is in your care,
                 (3) Your personal property in apartments or                                     custody or control; but this property is
                     rooms furnished by you as landlord;                                         not covered for more than the amount
                                                                                                 for which you are legally liable, plus the
                 (4) Outdoor fixtures;                                                           cost of labor, materials or services fur-
                                                                                                 nished or arranged by you on personal
                 (5) Personal property owned by you that is                                      property of others; and
                     used to maintain or service the buildings
                     or structures or the premises, including:                               (3) Tenant's improvements and better-
                                                                                                 ments. Improvements and betterments
                     (a) Fire extinguishing equipment;                                           are fixtures, alterations, installations or
                                                                                                 additions:
                     (b) Outdoor furniture;
                                                                                                  (a) Made a part of the building or struc-
                     (c) Floor coverings; and                                                         ture you occupy but do not own; and

                     (d) Appliances used for refrigerating,                                       (b) You acquired or made at your ex-
                         ventilating, cooking, dishwashing or                                         pense but cannot legally remove.
                         laundering;


BP 00 02 01 87                                Copyright, Insurance Services Office, Inc., 1984, 1986                              Page 1 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 42 of 122. Policy
                                                                                PageID Number
                                                                                          #: 5944-229-409-01
    2. Property Not Covered                                                                (2) Hot water boilers or other water heating
                                                                                               equipment caused by or resulting from
         Covered Property does not include:                                                    any condition or event inside such
                                                                                               boilers or equipment, other than an
         a. Aircraft, automobiles, motortrucks and other                                       explosion.
            vehicles subject to motor vehicle
            registration;                                                                  (3) Property that is missing, but there is no
                                                                                               physical evidence to show what hap-
         b. Bullion, money or securities;                                                      pened to it, such as shortage disclosed
                                                                                               on taking inventory. This limitation does
         c. Contraband, or property in the course of                                           not apply to the Optional Coverage for
            illegal transportation or trade;                                                   Money and Securities.

         d. Land (including land on which the property                                     (4) Property that has been transferred to a
            is located), water, growing crops or lawns;                                        person or to a place outside the de-
                                                                                               scribed premises on the basis of un-
         e. Outdoor fences, radio or television anten-                                         authorized instructions.
            nas, including their lead-in wiring, masts or
            towers, signs (other than signs attached to                               b. We will not pay more for loss of or damage
            buildings), trees, shrubs or plants, all except                              to glass that is part of a building or structure
            as provided in the:                                                          than $100 for each plate, pane, multiple
                                                                                         plate insulating unit, radiant or solar heating
                 (1) Outdoor Property Coverage Extension;                                panel, jalousie, louver, or shutter. We will
                     or                                                                  not pay more than $500 for all loss of or
                                                                                         damage to building glass that occurs at any
                 (2) Outdoor Signs Optional Coverage;                                    one time.

         f.      Watercraft (including motors, equipment and                               This Limitation does not apply to loss or
                 accessories) while afloat.                                                damage by the "specified causes of loss",
                                                                                           except vandalism.
    3. Covered Causes of Loss
                                                                                      c. We will not pay for loss of or damage to
         RISKS OF DIRECT PHYSICAL LOSS unless                                            fragile articles such as glassware, statuary,
         the loss is:                                                                    marbles, chinaware and porcelains, if
                                                                                         broken, unless caused by the "specified
         a. Excluded in Section B., Exclusions; or                                       causes of loss" or building glass breakage.
                                                                                         This restriction does not apply to:
         b. Limited in Paragraph A.4., Limitations;
                                                                                           (1) Glass that is part of a building or
         that follow.                                                                          structure;

    4. Limitations                                                                         (2) Containers of property held for sale; or

         a. We will not pay for loss of or damage to:                                      (3) Photographic or scientific instrument
                                                                                               lenses.
                 (1) Steam boilers, steam pipes, steam
                     engines or steam turbines caused by or                           d. For loss or damage by theft, the following
                     resulting from any condition or event                               types of property are covered only up to the
                     inside such equipment. But we will pay                              limits shown:
                     for loss of or damage to such equipment
                     caused by or resulting from an explosion                              (1) $2,500 for furs, fur garments and gar-
                     of gases or fuel within the furnace of                                    ments trimmed with fur.
                     any fired vessel or within the flues or
                     passages through which the gases of                                   (2) $2,500 for jewelry, watches, watch
                     combustion pass.                                                          movements, jewels, pearls, precious
                                                                                               and semi-precious stones, bullion, gold,


BP 00 02 01 87                              Copyright, Insurance Services Office, Inc., 1984, 1986                              Page 2 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 43 of 122. Policy
                                                                                PageID Number
                                                                                          #: 6044-229-409-01
                     silver, platinum and other precious al-                                          the 25% Debris Removal coverage
                     loys or metals. This limit does not apply                                        limitation in paragraph (2) above;
                     to jewelry and watches worth $100 or
                     less per item.                                                              we will pay up to an additional $5,000
                                                                                                 for each location in any one occurrence
                 (3) $2,500 for patterns, dies, molds and                                        under the Debris Removal Additional
                     forms.                                                                      Coverage.

    5. Additional Coverages                                                            b. Preservation of Property

         a. Debris Removal                                                                  If it is necessary to move Covered Property
                                                                                            from the described premises to preserve it
                 (1) We will pay your expense to remove                                     from loss or damage by a Covered Cause of
                     debris of Covered Property caused by or                                Loss, we will pay for any direct physical loss
                     resulting from a Covered Cause of Loss                                 of or damage to that property:
                     that occurs during the policy period.
                     The expenses will be paid only if they                                 (1) While it is being moved or while tempo-
                     are reported to us in writing within 180                                   rarily stored at another location; and
                     days of the earliest of:
                                                                                            (2) Only if the loss or damage occurs within
                     (a) The date of direct physical loss or                                    10 days after the property is first moved.
                         damage; or
                                                                                       c. Fire Department Service Charge
                     (b) The end of the policy period.
                                                                                            When the fire department is called to save
                 (2) The most we will pay under this Addi-                                  or protect Covered Property from a Covered
                     tional Coverage is 25% of:                                             Cause of Loss, we will pay up to $1,000 for
                                                                                            your liability for fire department service
                     (a) The amount we pay for the direct                                   charges:
                         loss or damage; plus
                                                                                            (1) Assumed by contract or agreement prior
                     (b) The deductible in this policy appli-                                   to loss; or
                         cable to that loss or damage.
                                                                                            (2) Required by local ordinance.
                     But this limitation does not apply to any
                     additional debris removal limit provided                          d. Collapse
                     in paragraph (4) below.
                                                                                            We will pay for loss or damage caused by or
                 (3) This Additional Coverage does not apply                                resulting from risks of direct physical loss
                     to costs to:                                                           involving collapse of a building or any part of
                                                                                            a building caused only by one or more of the
                     (a) Extract "pollutants" from land or                                  following:
                         water; or
                                                                                            (1) The "special causes of loss" or break-
                     (b) Remove, restore or replace polluted                                    age of building glass, all only as insured
                         land or water.                                                         against in this policy;

                 (4) If:                                                                    (2) Hidden decay;

                     (a) The sum of loss or damage and                                      (3) Hidden insect or vermin damage;
                         debris removal expense exceeds
                         the Limit of Insurance; or                                         (4) Weight of people or personal property;

                     (b) The debris removal expense ex-                                     (5) Weight of rain that collects on a roof;
                         ceeds the amount payable under



BP 00 02 01 87                               Copyright, Insurance Services Office, Inc., 1984, 1986                             Page 3 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 44 of 122. Policy
                                                                                PageID Number
                                                                                          #: 6144-229-409-01
                 (6) Use of defective material or methods in                                 age. This Additional Coverage is not subject
                     construction, remodeling or renovation if                               to the Limits of Insurance.
                     the collapse occurs during the course of
                     the construction, remodeling or                                         Business Income means the:
                     renovation.
                                                                                             (1) Net Income (Net Profit or Loss before
                 We will not pay for loss of or damage to the                                    income taxes) that would have been
                 following types of property, if otherwise cov-                                  earned or incurred; and
                 ered in this policy, under items (2), (3), (4),
                 (5) and (6) unless the loss or damage is a                                  (2) Continuing normal operating expenses
                 direct result of the collapse of a building:                                    incurred, including payroll.

                     awnings; gutters and downspouts; yard                              g. Extra Expense
                     fixtures; outdoor swimming pools; piers,
                     wharves and docks; beach or diving                                      We will pay necessary Extra Expense you
                     platforms or appurtenances; retaining                                   incur during the "period of restoration" that
                     walls; walks, roadways and other paved                                  you would not have incurred if there had
                     surfaces.                                                               been no direct physical loss or damage to
                                                                                             property at the described premises, in-
                 Collapse does not include settling, cracking,                               cluding personal property in the open (or in
                 shrinkage, bulging or expansion.                                            a vehicle) within 100 feet, caused by or re-
                                                                                             sulting from a Covered Cause of Loss.
         e. Water damage
                                                                                             Extra Expense means expense incurred:
                 If loss or damage caused by or resulting
                 from a covered water damage loss occurs,                                    (1) To avoid or minimize the suspension of
                 we will also pay the cost to tear out and                                       business and to continue "operations":
                 replace any part of the building or structure
                 to repair damage to the system or appliance                                      (a) At the described premises; or
                 from which the water or steam escapes.
                                                                                                  (b) At replacement premises or at tem-
                 We will not pay the cost of repairing or re-                                         porary locations, including:
                 placing the system or appliance itself; but
                 we will pay the cost to repair or replace                                             (i) Relocation expenses; and
                 damaged parts of fire extinguishing equip-
                 ment if the damage:                                                                   (ii) Costs to equip and operate the
                                                                                                            replacement or temporary
                 (1) Results in sprinkler leakage; or                                                       locations.

                 (2) Is directly caused by freezing.                                         (2) To minimize the suspension of business
                                                                                                 if you cannot continue "operations".
         f.      Business Income
                                                                                             (3) (a) To repair or replace any property; or
                 We will pay for the actual loss of Business
                 Income you sustained due to the necessary                                        (b) To research, replace or restore the
                 suspension of your "operations" during the                                           lost information on damaged valu-
                 "period of restoration". The suspension must                                         able papers and records;
                 be caused by direct physical loss of or dam-
                 age to property at the described premises,                                       to the extent it reduces the amount of
                 including personal property in the open (or                                      loss that otherwise would have been
                 in a vehicle) within 100 feet, caused by or                                      payable under this Additional Coverage
                 resulting from any Covered Cause of Loss.                                        or Additional Coverage f., Business
                                                                                                  Income.
                 We will only pay for loss of Business Income
                 that occurs within 12 consecutive months                                    We will only pay for Extra Expense that
                 after the date of direct physical loss or dam-                              occurs within 12 consecutive months after


BP 00 02 01 87                                Copyright, Insurance Services Office, Inc., 1984, 1986                             Page 4 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 45 of 122. Policy
                                                                                PageID Number
                                                                                          #: 6244-229-409-01
                 the date of direct physical loss or damage.                                        We will charge you additional premium
                 This Additional Coverage is not subject to                                         for values reported from the date you
                 the Limits of Insurance.                                                           acquire the premises.

         h. Pollutant Clean Up and Removal                                                b. Personal Property Off Premises

                 We will pay your expense to extract "pollu-                                   You may extend the insurance that applies
                 tants" from land or water at the described                                    to Business Personal Property to apply to
                 premises if the release, discharge or disper-                                 covered Business Personal Property, other
                 sal of the "pollutants" is caused by or results                               than money and securities, while it is in
                 from a Covered Cause of Loss that occurs                                      course of transit or temporarily at a prem-
                 during the policy period. The expenses will                                   ises you do not own, lease or operate. The
                 be paid only if they are reported to us in                                    most we will pay for loss or damage under
                 writing within 180 days of the earlier of:                                    this Extension is $1,000.

                 (1) The date of direct physical loss or                                  c. Outdoor Property
                     damage; or
                                                                                               You may extend the insurance provided by
                 (2) The end of the policy period.                                             this policy to apply to your outdoor fences,
                                                                                               radio and television antennas, signs (other
                 The most we will pay for each location un-                                    than signs attached to buildings), trees,
                 der this Additional Coverage is $10,000 for                                   shrubs and plants, including debris removal
                 the sum of all such expenses arising out of                                   expense, caused by or resulting from any of
                 Covered Causes of Loss occurring during                                       the following causes of loss:
                 each separate 12 month period of this
                 policy.                                                                       (1) Fire;

    6. Coverage Extensions                                                                     (2) Lightning;

         In addition to the Limits of Insurance, you may                                       (3) Explosion;
         extend the insurance provided by this policy as
         follows:                                                                              (4) Riot or Civil Commotion; or

         a. Personal Property at Newly Acquired                                                (5) Aircraft.
            Premises
                                                                                               The most we will pay for loss or damage
                 (1) You may extend the insurance that                                         under this Extension is $1,000, but not more
                     applies to Business Personal Property                                     than $250 for any one tree, shrub or plant.
                     to apply to that property at any premises
                     you acquire.                                                         d. Valuable Papers and Records - Cost of
                                                                                             Research
                     The most we will pay for loss or damage
                     under this Extension is $10,000 at each                                   You may extend the insurance that applies
                     premises.                                                                 to Business Personal Property to apply to
                                                                                               your costs to research, replace or restore
                 (2) Insurance under this Extension for each                                   the lost information on lost or damaged val-
                     newly acquired premises will end when                                     uable papers and records, including those
                     any of the following first occurs:                                        which exist on electronic or magnetic media,
                                                                                               for which duplicates do not exist. The most
                     (a) This policy expires.                                                  we will pay under this Extension is $1,000 at
                                                                                               each described premises.
                     (b) 30 days expire after you acquire or
                         begin construction at the new                          B. EXCLUSIONS
                         premises; or
                                                                                     1. We will not pay for loss or damage caused di-
                     (c) You report values to us.                                       rectly or indirectly by any of the following. Such


BP 00 02 01 87                                  Copyright, Insurance Services Office, Inc., 1984, 1986                            Page 5 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 46 of 122. Policy
                                                                                PageID Number
                                                                                          #: 6344-229-409-01
         loss or damage is excluded regardless of any                                       But we will pay for acts of destruction
         other cause or event that contributes concur-                                      ordered by governmental authority and
         rently or in any sequence to the loss.                                             taken at the time of a fire to prevent its
                                                                                            spread, if the fire would be covered under
         a. Building Ordinance                                                              this policy.

                 The enforcement of any ordinance or law:                              d. Nuclear Hazard

                 (1) Regulating the construction, use or re-                                Nuclear reaction or radiation, or radioactive
                     pair of any property; or                                               contamination, however caused.

                 (2) Requiring the tearing down of any prop-                                But if loss or damage by fire results, we will
                     erty, including the cost of removing its                               pay for that resulting loss or damage.
                     debris.
                                                                                       e. Power Failure
         b. Earth Movement
                                                                                            The failure of power or other utility service
                 (1) Any earth movement (other than sink-                                   supplied to the described premises, how-
                     hole collapse), such as an earthquake,                                 ever caused, if the failure occurs away from
                     landslide or earth sinking, rising or                                  the described premises.
                     shifting. But if loss or damage by fire or
                     explosion results, we will pay for that                                But if loss or damage by a Covered Cause
                     resulting loss or damage.                                              of Loss results, we will pay for that resulting
                                                                                            loss or damage.
                 (2) Volcanic eruption, explosion or effusion.
                     But if loss or damage by fire, building                           f.   War and Military Action
                     glass breakage or volcanic action re-
                     sults, we will pay for that resulting loss                             (1) War, including undeclared or civil war;
                     or damage.
                                                                                            (2) Warlike action by a military force, in-
                     Volcanic action means direct loss or                                       cluding action in hindering or defending
                     damage resulting from the eruption of a                                    against an actual or expected attack, by
                     volcano when the loss or damage is                                         any government, sovereign or other
                     caused by:                                                                 authority using military personnel or
                                                                                                other agents; or
                     (a) Airborne volcanic blast or airborne
                         shock waves;                                                       (3) Insurrection, rebellion, revolution,
                                                                                                u-surped power, or action taken by gov-
                     (b) Ash, dust, or particulate matter; or                                   ernmental authority in hindering or de-
                                                                                                fending against any of these
                     (c) Lava flow.
                                                                                       g. Water
                     All volcanic eruptions that occur within
                     any 72-hour period will constitute a                                   (1) Flood, surface water, waves, tides, tidal
                     single occurrence.                                                         waves, overflow of any body of water, or
                                                                                                their spray, all whether driven by wind or
                     Volcanic action does not include the                                       not;
                     cost to remove ash, dust or particulate
                     matter that does not cause direct physi-                               (2) Mudslide or mudflow;
                     cal loss of or damage to Covered
                     Property.                                                              (3) Water that backs up from a sewer or
                                                                                                drain; or
         c. Governmental Action
                                                                                            (4) Water under the ground surface
                 Seizure or destruction of property by order                                    pressing on, or flowing or seeping
                 of governmental authority.                                                     through:


BP 00 02 01 87                               Copyright, Insurance Services Office, Inc., 1984, 1986                              Page 6 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 47 of 122. Policy
                                                                                PageID Number
                                                                                          #: 6444-229-409-01
                     (a) Foundations, walls, floors or paved                                      (b) Changes in or extremes of temper-
                         surfaces;                                                                    ature; or

                     (b) Basements, whether paved or not;                                         (c) Marring or scratching.
                         or
                                                                                             But if loss or damage by the "specified
                     (c) Doors, windows or other openings.                                   causes of loss" or building glass breakage
                                                                                             results, we will pay for that resulting loss or
         But if loss or damage by fire, explosion or                                         damage.
         sprinkler leakage results, we will pay for that
         resulting loss or damage.                                                      e. Steam Apparatus: Explosion of steam
                                                                                           boilers, steam pipes, steam engines or
    2. We will not pay for loss or damage caused by or                                     steam turbines owned or leased by you, or
       resulting from any of the following:                                                operated under your control. But if loss or
                                                                                           damage by fire or combustion explosion re-
         a. Electrical Apparatus: Artificially generated                                   sults, we will pay for that resulting loss or
            electric current, including electric arcing, that                              damage. We will also pay for loss or dam-
            disturbs electrical devices, appliances or                                     age caused by or resulting from the explo-
            wires.                                                                         sion of gases or fuel within the furnace of
                                                                                           any fire vessel or within the flues or pas-
                 But if loss or damage by fire results, we will                            sages through which the gases of combus-
                 pay for that resulting loss or damage.                                    tion pass.

         b. Consequential Losses: Delay, loss of use                                    f.   Frozen Plumbing: Water that leaks or flows
            or loss of market.                                                               from plumbing, heating, air conditioning or
                                                                                             other equipment (except fire protective sys-
         c. Smoke, Vapor, Gas: Smoke, vapor or gas                                           tems) caused by or resulting from freezing,
            from agricultural smudging or industrial                                         unless:
            operations.
                                                                                             (1) You do your best to maintain heat in the
         d. Maintenance Types of Loss:                                                           building or structure; or

                 (1) Wear and tear;                                                          (2) You drain the equipment and shut off
                                                                                                 the water supply if the heat is not
                 (2) Rust, corrosion, fungus, decay, deter-                                      maintained.
                     ioration, hidden or latent defect or any
                     quality in property that causes it to dam-                         g. Dishonesty: Dishonest or criminal act by
                     age or destroy itself;                                                you, any of your partners, employees,
                                                                                           directors, trustees, authorized representa-
                 (3) Smog;                                                                 tives or anyone to whom you entrust the
                                                                                           property for any purpose:
                 (4) Settling, cracking, shrinking or
                     expansion;                                                              (1) Acting alone or in collusion with others;
                                                                                                 or
                 (5) Insects, birds, rodents or other animals;
                                                                                             (2) Whether or not occurring during the
                 (6) Mechanical breakdown, including rup-                                        hours of employment.
                     ture or bursting caused by centrifugal
                     force; or                                                               This exclusion does not apply to acts of
                                                                                             destruction by your employees; but theft by
                 (7) The following causes of loss to personal                                employees is not covered.
                     property:
                                                                                        h. False Pretense: Voluntary parting with any
                     (a) Dampness or dryness of                                            property by you or anyone else to whom you
                         atmosphere;                                                       have entrusted the property if induced to do



BP 00 02 01 87                                Copyright, Insurance Services Office, Inc., 1984, 1986                              Page 7 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 48 of 122. Policy
                                                                                PageID Number
                                                                                          #: 6544-229-409-01
                 so by any fraudulent scheme, trick, device                        4. Business Income and Extra Expense Exclu-
                 or false pretense.                                                   sions. We will not pay for:

         i.      Exposed Property: Rain, snow, ice or sleet                             a. Any Extra Expense, or increase of Business
                 to personal property in the open.                                         Income loss, caused by or resulting from:

         j.      Collapse: Collapse, except as provided in                                   (1) Delay in rebuilding, repairing or re-
                 the Additional Coverage for Collapse. But if                                    placing the property or resuming "opera-
                 loss or damage by a Covered Cause of Loss                                       tions", due to interference at the location
                 results at the described premises, we will                                      of the rebuilding, repair or replacement
                 pay for that resulting loss or damage.                                          by strikers or other persons; or

         k. Pollution: We will not pay for loss or dam-                                      (2) Suspension, lapse or cancellation of any
            age caused by or resulting from the release,                                         license, lease or contract. But if the
            discharge or dispersal of "pollutants" unless                                        suspension, lapse or cancellation is
            the release, discharge or dispersal is itself                                        directly caused by the suspension of
            caused by any of the "specified causes of                                            "operations", we will cover such loss
            loss". But if loss or damage by the "speci-                                          that affects your Business Income
            fied causes of loss" results, we will pay for                                        during the "period of restoration".
            the resulting damage caused by the "speci-
            fied causes of loss".                                                       b. Any other consequential loss.

    3. We will not pay for loss or damage caused by or                        C. LIMITS OF INSURANCE
       resulting from any of the following. But if loss or
       damage by a Covered Cause of Loss results,                                  1. The most we will pay for loss or damage in any
       we will pay for that resulting loss or damage.                                 one occurrence is the applicable Limit of Insur-
                                                                                      ance shown in the Declarations.
         a. Weather Conditions: Weather conditions.
            But this exclusion only applies if weather                             2. The most we will pay for loss of or damage to
            conditions contribute in any way with a                                   outdoor signs attached to buildings is $1,000 per
            cause or event excluded in paragraph 1.                                   sign in any one occurrence.
            above to produce the loss or damage.
                                                                                   3. The limits applicable to the Coverage Exten-
         b. Acts or Decisions: Acts or decisions, in-                                 sions and the Fire Department Service Charge
            cluding the failure to act or decide, of any                              and Pollutant Clean Up and Removal Additional
            person, group, organization or governmental                               Coverages are in addition to the Limits of
            body.                                                                     Insurance.

         c. Negligent Work: Faulty, inadequate or                                  4. Building Limit - Automatic Increase
            defective:
                                                                                        a. The Limit of Insurance for Buildings will
                 (1) Planning, zoning, development, sur-                                   automatically increase by the annual per-
                     veying, siting;                                                       centage shown in the Declarations.

                 (2) Design, specifications, workmanship, re-                           b. The amount of increase will be:
                     pair, construction, renovation, remodel-
                     ing, grading, compaction;                                               (1) The Building limit that applied on the
                                                                                                 most recent of the policy inception date,
                 (3) Materials used in repair, construction,                                     the policy anniversary date, or any other
                     renovation or remodeling; or                                                policy change amending the Building
                                                                                                 limit, times
                 (4) Maintenance;
                                                                                             (2) The percentage of annual increase
                 of part or all of any property on or off the                                    shown in the Declarations, expressed as
                 described premises.                                                             a decimal (example: 8% is .08), times



BP 00 02 01 87                                Copyright, Insurance Services Office, Inc., 1984, 1986                             Page 8 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 49 of 122. Policy
                                                                                PageID Number
                                                                                          #: 6644-229-409-01
                 (3) The number of days since the beginning                             But this $250 deductible will not increase the
                     of the current policy year or the effective                        deductible shown in the Declarations. This de-
                     date of the most recent policy change                              ductible will be used to satisfy the requirements
                     amending the Building limit, divided by                            of the deductible in the Declarations.
                     365.
                                                                                   3. No deductible applies to the following Additional
         Example:                                                                     Coverages:

         If: The applicable Building limit is $100,000.                                 a. Fire Department Service Charge;
             The annual percentage increase is 8%.
             The number of days since the beginning of                                  b. Business Income; and
             the policy year (or last policy change) is 146.
                                                                                        c. Extra Expense.
         The amount of increase is
         $100,000 x .08 x 146 ÷ 365 = $3,200.                                 E. PROPERTY LOSS CONDITIONS

    5. Business Personal Property Limit - Seasonal                                 1. Abandonment
       Increase
                                                                                        There can be no abandonment of any property
         a. The Limit of Insurance for Business Per-                                    to us.
            sonal Property will automatically increase by
            25% to provide for seasonal variations.                                2. Appraisal

         b. This increase will apply only if the Limit of                               If we and you disagree on the amount of loss,
            Insurance shown for Business Personal                                       either may make written demand for an ap-
            Property in the Declarations is at least                                    praisal of the loss. In this event, each party will
            100% of your average monthly values                                         select a competent and impartial appraiser. The
            during the lesser of:                                                       two appraisers will select an umpire. If they
                                                                                        cannot agree, either may request that selection
                 (1) The 12 months immediately preceding                                be made by a judge of a court having jurisdic-
                     the date the loss or damage occurs; or                             tion. The appraisers will state separately the
                                                                                        amount of loss. If they fail to agree, they will
                 (2) The period of time you have been in                                submit their differences to the umpire. A de-
                     business as of the date the loss or dam-                           cision agreed to by any two will be binding.
                     age occurs.                                                        Each party will:

D. DEDUCTIBLES                                                                          a. Pay its chosen appraiser; and

    1. We will not pay for loss or damage in any one                                    b. Bear the other expenses of the appraisal
       occurrence until the amount of loss or damage                                       and umpire equally.
       exceeds the Deductible shown in the Declara-
       tions. We will then pay the amount of loss or                                    If we submit to an appraisal, we will still retain
       damage in excess of the Deductible up to the                                     our right to deny the claim.
       applicable Limit of Insurance.
                                                                                   3. Duties In The Event Of Loss Or Damage
    2. Regardless of the amount of the Deductible, the
       most we will deduct from any loss or damage                                      You must see that the following are done in the
       under all of the following Optional Coverages in                                 event of loss or damage to Covered Property:
       any one occurrence is $250:
                                                                                        a. Notify the police if a law may have been
         a. Money and Securities;                                                          broken.

         b. Employee Dishonesty;                                                        b. Give us prompt notice of the loss or dam-
                                                                                           age. Include a description of the property
         c. Exterior Grade Floor Glass; and                                                involved.

         d. Outdoor Signs.

BP 00 02 01 87                                Copyright, Insurance Services Office, Inc., 1984, 1986                              Page 9 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 50 of 122. Policy
                                                                                PageID Number
                                                                                          #: 6744-229-409-01
         c. As soon as possible, give us a description of                              We will not pay for any loss of Business Income
            how, when and where the loss or damage                                     caused by direct physical loss of or damage to
            occurred.                                                                  Electronic Media and Records after the longer
                                                                                       of:
         d. Take all reasonable steps to protect the
            Covered Property from further damage by a                                  a. 60 consecutive days from the date of direct
            Covered Cause of Loss. If feasible, set the                                   physical loss or damage; or
            damaged property aside and in the best
            possible order for examination. Also keep a                                b. The period, beginning with the date of direct
            record of your expenses for emergency and                                     physical loss or damage, necessary to
            temporary repairs, for consideration in the                                   repair, rebuild or replace with reasonable
            settlement of the claim. This will not in-                                    speed and similar quality, other property at
            crease the limit of insurance.                                                the described premises due to loss or dam-
                                                                                          age caused by the same occurrence.
         e. At our request, give us complete inventories
            of the damaged and undamaged property.                                     Electronic Media and Records are:
            Include quantities, costs, values and amount
            of loss claimed.                                                           (1) Electronic data processing, recording or
                                                                                           storage media such as films, tapes, discs,
         f.      Permit us to inspect the property and                                     drums or cells;
                 records proving the loss or damage.
                                                                                       (2) Data stored on such media; or
         g. If requested, permit us to question you un-
            der oath at such times as may be reason-                                   (3) Programming records used for electronic
            ably required about any matter relating to                                     data processing or electronically controlled
            this insurance of your claim, including your                                   equipment.
            books and records. In such event, your
            answers must be signed.                                                    Example No. 1:

         h. Send us a signed, sworn statement of loss                                  A Covered Cause of Loss damages a computer
            containing the information we request to                                   on June 1. It takes until September 1 to replace
            settle the claim. You must do this within 60                               the computer, and until October 1 to restore the
            days after our request. We will supply you                                 data that was lost when the damage occurred.
            with the necessary forms.                                                  We will only pay for the Business Income Loss
                                                                                       sustained during the period June 1 - September
         i.      Cooperate with us in the investigation or                             1. Loss during the period September 2 -
                 settlement of the claim.                                              October 1 is not covered.

         j.      Resume all or part of your "operations" as                            Example No. 2:
                 quickly as possible.
                                                                                       A Covered Cause of Loss results in the loss of
    4. Legal Action Against Us                                                         data processing programming records on
                                                                                       August 1. The records are replaced on October
         No one may bring a legal action against us                                    15. We will only pay for the Business Income
         under this insurance unless:                                                  loss sustained during the period August 1 -
                                                                                       September 29 (60 consecutive days). Loss
         a. There has been full compliance with all of                                 during the period September 30 - October 15 is
            the terms of this insurance; and                                           not covered.

         b. The action is brought within 2 years after the                        6. Loss Payment
            date on which the direct physical loss or
            damage occurred.                                                           In the event of loss or damage covered by this
                                                                                       policy:
    5. Limitation - Electronic Media and Records
                                                                                       a. We will not pay you more than your financial
                                                                                          interest in the Covered Property.


BP 00 02 01 87                               Copyright, Insurance Services Office, Inc., 1984, 1986                          Page 10 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 51 of 122. Policy
                                                                                PageID Number
                                                                                          #: 6844-229-409-01
         b. We will either:                                                                           (i) The cost to replace, on the
                                                                                                          same premises, the lost or
                 (1) Pay the value of lost or damaged prop-                                               damaged property with other
                     erty, as described in paragraph d.                                                   property:
                     below;
                                                                                                          i.   Of comparable material and
                 (2) Pay the cost of repairing or replacing the                                                quality; and
                     lost or damaged property, plus any re-
                     duction in value of repaired items;                                                  ii. Used for the same purpose;
                                                                                                              or
                 (3) Take all or any part of the property at an
                     agreed or appraised value; or                                                    (ii) The amount you actually spend
                                                                                                           that is necessary to repair or
                 (4) Repair, rebuild or replace the property                                               replace the lost or damaged
                     with other property of like kind and                                                  property.
                     quality.
                                                                                            (2) If the "Actual Cash Value Buildings"
         c. We will give notice of our intentions within                                        option applies, as shown in the Declara-
            30 days after we receive the sworn state-                                           tions, paragraph (1) above does not ap-
            ment of loss.                                                                       ply to Buildings. Instead, we will deter-
                                                                                                mine the value of Buildings at actual
         d. We will determine the value of Covered                                              cash value.
            Property as follows:
                                                                                            (3) The following property at actual cash
                 (1) At replacement cost (without deduction                                     value:
                     for depreciation), except as provided in
                     (2) through (7) below.                                                      (a) Used or second-hand merchandise
                                                                                                     held in storage or for sale;
                     (a) You may make a claim for loss or
                         damage covered by this insurance                                        (b) Property of others;
                         on an actual cash value basis in-
                         stead of on a replacement cost                                          (c) Household contents, except per-
                         basis. In the event you elect to                                            sonal property in apartments or
                         have loss or damage settled on an                                           rooms furnished by you as landlord,
                         actual cash value basis, you may
                         still make a claim on a replacement                                     (d) Manuscripts;
                         cost basis if you notify us of your
                         intent to do so within 180 days after                                   (e) Works of art, antiques or rare
                         the loss or damage.                                                         articles, including etchings, pictures,
                                                                                                     statuary, marbles, bronzes,
                     (b) We will not pay on a replacement                                            porcelains and bric-a-brac.
                         cost basis for any loss or damage:
                                                                                            (4) Glass at the cost of replacement with
                         (i) Until the lost or damaged prop-                                    safety glazing material if required by
                             erty is actually repaired or re-                                   law.
                             placed; and
                                                                                            (5) Tenants' Improvements and Better-
                         (ii) Unless the repairs or replace-                                    ments at:
                              ment are made as soon as
                              reasonably possible after the                                      (a) Replacement cost if you make re-
                              loss or damage.                                                        pairs promptly.

                     (c) We will not pay more for loss or                                        (b) A proportion of your original cost if
                         damage on a replacement cost                                                you do not make repairs promptly.
                         basis than the least of:                                                    We will determine the proportionate
                                                                                                     value as follows:


BP 00 02 01 87                               Copyright, Insurance Services Office, Inc., 1984, 1986                             Page 11 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 52 of 122. Policy
                                                                                PageID Number
                                                                                          #: 6944-229-409-01
                         (i) Multiply the original cost by the                              (1) You have complied with all of the terms
                             number of days from the loss or                                    of this policy; and
                             damage to the expiration of the
                             lease; and                                                     (2) (a) We have reached agreement with
                                                                                                    you on the amount of loss; or
                         (ii) Divide the amount determined in
                              (i) above by the number of days                                    (b) An appraisal award has been made.
                              from the installation of improve-
                              ments to the expiration of the                      7. Recovered Property
                              lease.
                                                                                       If either you or we recover any property after
                         If your lease contains a renewal op-                          loss settlement, that party must give the other
                         tion, the expiration of the renewal                           prompt notice. At your option, you may retain
                         option period will replace the expira-                        the property. But then you must return to us the
                         tion of the lease in this procedure.                          amount we paid to you for the property. We will
                                                                                       pay recovery expenses and the expenses to re-
                     (c) Nothing if others pay for repairs or                          pair the recovered property, subject to the Limit
                         replacement.                                                  of Insurance.

                 (6) Valuable Papers and Records, including                       8. Resumption of Operations
                     those which exist on electronic or mag-
                     netic media (other than prepackaged                               We will reduce the amount of your:
                     software programs), at the cost of:
                                                                                       a. Business Income loss, other than Extra Ex-
                     (a) Blank materials for reproducing the                              pense, to the extent you can resume your
                         records; and                                                     "operations", in whole or in part, by using
                                                                                          damaged or undamaged property (including
                     (b) Labor to transcribe or copy the                                  merchandise or stock) at the described
                         records.                                                         premises or elsewhere.

                 (7) Applicable only to the Optional                                   b. Extra Expense loss to the extent you can re-
                     Coverages:                                                           turn "operations" to normal and discontinue
                                                                                          such Extra Expense.
                     (a) Money at its face value; and
                                                                                  9. Vacancy
                     (b) Securities at their value at the close
                         of business on the day the loss is                            If the building where loss or damage occurs has
                         discovered.                                                   been vacant for more than 60 consecutive days
                                                                                       before that loss or damage, we will:
         e. Our payment for loss of or damage to per-
            sonal property of others will only be for the                              a. Not pay for any loss or damage caused by:
            account of the owners of the property. We
            may adjust losses with the owners of lost or                                    (1) Vandalism;
            damaged property if other than you. If we
            pay the owners, such payments will satisfy                                      (2) Sprinkler leakage, unless you have pro-
            your claims against us for the owners' prop-                                        tected the system against freezing;
            erty. We will not pay the owners more than
            their financial interest in the Covered                                         (3) Building glass breakage;
            Property.
                                                                                            (4) Water damage;
         f.      We may elect to defend you against suits
                 arising from claims of owners of property.                                 (5) Theft; or
                 We will do this at our expense.
                                                                                            (6) Attempted Theft.
         g. We will pay for covered loss or damage
            within 30 days after we receive the sworn                                  b. Reduce the amount we would otherwise pay
            statement of loss, if:                                                        for the loss or damage by 15%.

BP 00 02 01 87                               Copyright, Insurance Services Office, Inc., 1984, 1986                          Page 12 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 53 of 122. Policy
                                                                                PageID Number
                                                                                          #: 7044-229-409-01
         Buildings under construction are not considered                                     (1) The mortgage holder's rights under the
         vacant.                                                                                 mortgage will be transferred to us to the
                                                                                                 extent of the amount we pay; and
F. PROPERTY GENERAL CONDITIONS
                                                                                             (2) The mortgage holder's right to recover
    1. Control of Property                                                                       the full amount of the mortgage holder's
                                                                                                 claim will not be impaired.
         Any act or neglect of any person other than you
         beyond your direction or control will not affect                                    At our option, we may pay to the mortgage
         this insurance.                                                                     holder the whole principal on the mortgage
                                                                                             plus any accrued interest. In this event,
         If you violate a condition of this policy, we will                                  your mortgage and note will be transferred
         not pay for loss or damage at the involved loca-                                    to us and you will pay your remaining mort-
         tion. But your coverage will continue for other                                     gage debt to us.
         locations at which the violation does not apply.
                                                                                        f.   If we cancel this policy, we will give written
    2. Mortgage Holders                                                                      notice to the mortgage holder at least:

         a. The term "mortgage holder" includes                                              (1) 10 days before the effective date of can-
            trustee.                                                                             cellation if we cancel for your nonpay-
                                                                                                 ment of premium; or
         b. We will pay for covered loss of or damage to
            buildings or structures to each mortgage                                         (2) 30 days before the effective date of
            holder shown in the Declarations in their                                            cancellation if we cancel for any other
            order of precedence, as interests may                                                reason.
            appear.
                                                                                        g. If we do not renew this policy, we will give
         c. The mortgage holder has the right to receive                                   written notice to the mortgage holder at least
            loss payment even if the mortgage holder                                       10 days before the expiration date of this
            has started foreclosure or similar action on                                   policy.
            the building or structure.
                                                                                   3. No Benefit to Bailee
         d. If we deny your claim because of your acts
            or because you have failed to comply with                                   No person or organization, other than you,
            the terms of this policy, the mortgage holder                               having custody of Covered Property will benefit
            will still have the right to receive loss pay-                              from this insurance.
            ment if the mortgage holder:
                                                                                   4. Policy Period, Coverage Territory
                 (1) Pays any premium due under this policy
                     at our request if you have failed to do                            Under this form:
                     so;
                                                                                        a. We cover loss or damage commencing:
                 (2) Submits a signed, sworn statement of
                     loss within 60 days after receiving notice                              (1) During the policy period shown in the
                     from us of your failure to do so; and                                       Declarations; and

                 (3) Has notified us of any change in owner-                                 (2) Within the coverage territory or, with re-
                     ship, occupancy or substantial change                                       spect to property in transit, while it is
                     in risk known to the mortgage holder.                                       between points in the coverage territory.

                 All of the terms of this policy will then apply                        b. The coverage territory is:
                 directly to the mortgage holder.
                                                                                             (1) The United States of America (including
         e. If we pay the mortgage holder for any loss                                           its territories and possessions);
            or damage and deny payment to you be-
            cause of your acts or because you have                                           (2) Puerto Rico; and
            failed to comply with the terms of this policy:

BP 00 02 01 87                                Copyright, Insurance Services Office, Inc., 1984, 1986                             Page 13 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 54 of 122. Policy
                                                                                PageID Number
                                                                                          #: 7144-229-409-01
                 (3) Canada.                                                              a. We will pay for direct physical loss of or
                                                                                             damage to all exterior grade floor and base-
G. OPTIONAL COVERAGES                                                                        ment glass, including all lettering and orna-
                                                                                             mentation, located at the described prem-
    If shown as applicable in the Declarations, the fol-                                     ises and:
    lowing Optional Coverages also apply. These cov-
    erages are subject to the terms and conditions appli-                                      (1) Owned by you; or
    cable to property coverage in this policy, except as
    provided below.                                                                            (2) Owned by others but in your care, cus-
                                                                                                   tody or control.
    1. Outdoor Signs
                                                                                          b. We will also pay for necessary:
         a. We will pay for direct physical loss of or
            damage to all outdoor signs at the described                                       (1) Expenses incurred to put up temporary
            premises:                                                                              plates or board up openings;

                 (1) Owned by you; or                                                          (2) Repair or replacement of encasing
                                                                                                   frames; and
                 (2) Owned by others but in your care, cus-
                     tody or control.                                                          (3) Expenses incurred to remove or replace
                                                                                                   obstructions.
         b. Paragraph A.3., Covered Causes of Loss,
            and Section B., Exclusions, do not apply to                                   c. Paragraph A.3., Covered Causes of Loss,
            this Optional Coverage, except for:                                              and Section B., Exclusions, do not apply to
                                                                                             this Optional Coverage, except for:
                 (1) Paragraph B.1.c., Governmental Action;
                                                                                               (1) Paragraph B.1.c., Governmental Action;
                 (2) Paragraph B.1.d., Nuclear Hazard; and
                                                                                               (2) Paragraph B.1.d., Nuclear Hazard; and
                 (3) Paragraph B.1.f., War and Military
                     Action.                                                                   (3) Paragraph B.1.f., War and Military
                                                                                                   Action.
         c. We will not pay for loss or damage caused
            by or resulting from:                                                         d. We will not pay for loss or damage caused
                                                                                             by or resulting from:
                 (1) Wear and tear;
                                                                                               (1) Wear and tear;
                 (2) Hidden or latent defect;
                                                                                               (2) Hidden or latent defect;
                 (3) Rust;
                                                                                               (3) Corrosion; or
                 (4) Corrosion; or
                                                                                               (4) Rust.
                 (5) Mechanical breakdown.
                                                                                          e. This Optional Coverage supersedes all
         d. The most we will pay for loss or damage in                                       limitations in this policy that apply to exterior
            any one occurrence is the Limit of Insurance                                     grade floor glass.
            for Outdoor Signs shown in the
            Declarations.                                                            3. Money and Securities

         e. The provisions of this Optional Coverage                                      a. We will pay for loss of money and securities
            supersede all other references to outdoor                                        used in your business while at a bank or
            signs in this policy.                                                            savings institution, within your living quarters
                                                                                             or the living quarters of your partners or any
    2. Exterior Grade Floor Glass                                                            employee having use and custody of the



BP 00 02 01 87                                  Copyright, Insurance Services Office, Inc., 1984, 1986                            Page 14 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 55 of 122. Policy
                                                                                PageID Number
                                                                                          #: 7244-229-409-01
                 property, at the described premises, or in                        4. Employee Dishonesty
                 transit between any of these places, re-
                 sulting directly from:                                                 a. We will pay for direct loss of or damage to
                                                                                           Business Personal Property, including
                 (1) Theft, meaning any act of stealing;                                   money and securities, resulting from dis-
                                                                                           honest acts committed by any of your em-
                 (2) Disappearance; or                                                     ployees acting alone or in collusion with
                                                                                           other persons (except you and your partner)
                 (3) Destruction.                                                          with the manifest intent to:

         b. In addition to the Limitations and Exclusions                                    (1) Cause you to sustain loss or damage;
            applicable to property coverage, we will not                                         and also
            pay for loss:
                                                                                             (2) Obtain financial benefit (other than sal-
                 (1) Resulting from accounting or arithme-                                       aries, commissions, fees, bonuses, pro-
                     tical errors or omissions;                                                  motions, awards, profit sharing, pen-
                                                                                                 sions or other employee benefits earned
                 (2) Due to the giving or surrendering of                                        in the normal course of employment)
                     property in any exchange or purchase;                                       for:
                     or
                                                                                                  (a) Any employee; or
                 (3) Of property contained in any money-
                     operated device unless the amount of                                         (b) Any other person or organization.
                     money deposited in it is recorded by a
                     continuous recording instrument in the                             b. We will not pay for loss or damage:
                     device.
                                                                                             (1) Resulting from any dishonest or criminal
         c. The most we will pay for loss in any one                                             act that you or any of your partners
            occurrence is:                                                                       commit whether acting alone or in collu-
                                                                                                 sion with other persons.
                 (1) The limit shown in the Declarations for
                     Inside the Premises for money and                                       (2) The only proof of which as to its exis-
                     securities while:                                                           tence or amount is:

                     (a) In or on the described premises; or                                      (a) An inventory computation; or

                     (b) Within a bank or savings institution;                                    (b) A profit and loss computation.
                         and
                                                                                        c. The most we will pay for loss or damage in
                 (2) The limit shown in the Declarations for                               any one occurrence is the Limit of Insurance
                     Outside the Premises for money and                                    for Employee Dishonesty shown in the
                     securities while anywhere else.                                       Declarations.

         d. All loss:                                                                   d. All loss or damage:

                 (1) Caused by one or more persons; or                                       (1) Caused by one or more persons; or

                 (2) Involving a single act or series of related                             (2) Involving a single act or series of related
                     acts;                                                                       acts;

                 is considered one occurrence.                                               is considered one occurrence.

         e. You must keep records of all money and                                      e. We will pay only for loss or damage you
            securities so we can verify the amount of                                      sustain through acts committed or events
            any loss or damage.                                                            occurring during the Policy Period.



BP 00 02 01 87                                Copyright, Insurance Services Office, Inc., 1984, 1986                            Page 15 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 56 of 122. Policy
                                                                                PageID Number
                                                                                          #: 7344-229-409-01
                 Regardless of the number of years this pol-                                 (1) Owned by you or in your care, custody
                 icy remains in force or the number of pre-                                      or control; and
                 miums paid, no Limit of Insurance cumu-
                 lates from year to year or period to period.                                (2) At the described premises.

         f.      This Optional Coverage does not apply to                               b. Accident means a sudden and accidental
                 any employee immediately upon discovery                                   breakdown of the Object or a part of the Ob-
                 by:                                                                       ject. At the time the breakdown occurs, it
                                                                                           must manifest itself by physical damage to
                 (1) You; or                                                               the Object that necessitates repair or
                                                                                           replacement.
                 (2) Any of your partners, officers or direc-
                     tors not in collusion with the employee;                           c. None of the following is an Accident:

                 of any dishonest act committed by that em-                                  (1) Depletion, deterioration, corrosion or
                 ployee before or after being hired by you.                                      erosion;

         g. We will pay only for covered loss or damage                                      (2) Wear and tear;
            discovered no later than one year from the
            end of the Policy Period.                                                        (3) Leakage at any valve, fitting, shaft seal,
                                                                                                 gland packing, joint or connection;
         h. If you (or any predecessor in interest) sus-
            tained loss or damage during the period of                                       (4) Breakdown of any vacuum tube, gas
            any prior insurance that you could have                                              tube or brush;
            recovered under that insurance except that
            the time within which to discover loss or                                        (5) Breakdown of any electronic computer
            damage had expired, we will pay for it under                                         or electronic data processing
            this Optional Coverage, provided:                                                    equipment;

                 (1) This Optional Coverage became effec-                                    (6) Breakdown of any structure or founda-
                     tive at the time of cancellation or termi-                                  tion supporting the Object or any of its
                     nation of the prior insurance; and                                          parts;

                 (2) The loss or damage would have been                                      (7) The functioning of any safety or pro-
                     covered by this Optional Coverage had                                       tective device; or
                     it been in effect when the acts or events
                     causing the loss or damage were com-                                    (8) The explosion of gases or fuel within the
                     mitted or occurred.                                                         furnace of any Object or within the flues
                                                                                                 or passages through which the gases of
         i.      The insurance under paragraph h. above is                                       combustion pass.
                 part of, not in addition to, the Limit of Insur-
                 ance applying to this Optional Coverage and                            d. Object means any of the following
                 is limited to the lesser of the amount recov-                             equipment:
                 erable under:
                                                                                             (1) Boiler and Pressure Vessels:
                 (1) This Optional Coverage as of its effec-
                     tive date; or                                                                (a) Steam heating boilers and conden-
                                                                                                      sate return tanks used with them;
                 (2) The prior insurance had it remained in
                     effect.                                                                      (b) Hot water heating boilers and ex-
                                                                                                      pansion tanks used with them;
    5. Mechanical Breakdown
                                                                                                  (c) Hot water supply boilers;
         a. We will pay for direct damage to Covered
            Property caused by an Accident to an Ob-                                              (d) Other fired or unfired vessels used
            ject. The Object must be:                                                                 for maintenance or service of the


BP 00 02 01 87                                Copyright, Insurance Services Office, Inc., 1984, 1986                              Page 16 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 57 of 122. Policy
                                                                                PageID Number
                                                                                          #: 7444-229-409-01
                         discarded premises but not used for                                      (b) Boiler settings;
                         processing or manufacturing;
                                                                                                  (c) Insulating or refractory material; or
                     (e) Steam boiler piping, valves, fittings,
                         traps and separators, but only if                                        (d) Electrical, reciprocating or rotating
                         they:                                                                        apparatus within or forming a part of
                                                                                                      the boiler or vessel.
                         (i) Are on your premises or be-
                             tween parts of your premises;                                   (2) As Air Conditioning Units, any:

                         (ii) Contain steam or condensate of                                      (a) Vessel, cooling tower, reservoir or
                              steam; and                                                              other source of cooling water for a
                                                                                                      condenser or compressor, or any
                         (iii) Are not part of any other vessel                                       water piping leading to or from that
                               or apparatus;                                                          source; or

                     (f) Feed water piping between any                                             (b) Wiring or piping leading to or from
                         steam boiler and a feed pump or                                               the unit.
                         injector.
                                                                                        f.   We will not pay for an Accident to any Ob-
                 (2) Air Conditioning Units - Any air condi-                                 ject while being tested.
                     tioning unit that has a capacity of 60,000
                     Btu or more, including:                                            g. Suspension

                     (a) Inductors, converters and coils that                                Whenever an Object is found to be in, or
                         make use of a refrigerant and form                                  exposed to, a dangerous condition, any of
                         part of a cooling, humidity control or                              our representatives may immediately sus-
                         space heating system;                                               pend the insurance against loss from an
                                                                                             Accident to that Object. This can be done
                     (b) Interconnecting piping, valves and                                  by delivering or mailing a written notice of
                         fittings containing only a refrigerant,                             suspension to:
                         water, brine or other solution;
                                                                                             (1) Your last known address; or
                     (c) Vessels heated directly or indirectly
                         that:                                                               (2) The address where the object is located.

                         (i) Form part of an absorption type                                 If we suspend your insurance, you will get a
                             system; and                                                     pro rata refund of premium. But the suspen-
                                                                                             sion will be effective even if we have not yet
                         (ii) Function as a generator, refrig-                               made or offered a refund.
                              erator or concentrator;
                                                                              H. PROPERTY DEFINITIONS
                     (d) Compressors, pumps, fans and
                         blowers used solely with the system                       1. "Operations" means your business activities
                         together with their driving electric                         occurring at the described premises.
                         motors; and
                                                                                   2. "Period of Restoration" means the period of
                     (e) Control equipment used solely with                           time that:
                         the system.
                                                                                        a. Begins with the date of direct physical loss
         e. Object does not mean:                                                          or damage caused by or resulting from any
                                                                                           Covered Cause of Loss at the described
                 (1) As Boiler and Pressure Vessels:                                       premises; and

                     (a) Equipment that is not under internal                           b. Ends on the date when the property at the
                         vacuum or internal pressure other                                 described premises should be repaired,
                         than weight of contents;

BP 00 02 01 87                                Copyright, Insurance Services Office, Inc., 1984, 1986                             Page 17 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 58 of 122. Policy
                                                                                PageID Number
                                                                                          #: 7544-229-409-01
                 rebuilt or replaced with reasonable speed                             tion; vandalism; leakage from fire extinguishing
                 and similar quality.                                                  equipment; sinkhole collapse; volcanic action;
                                                                                       falling objects; weight of snow, ice or sleet;
         "Period of restoration" does not include any in-                              water damage.
         creased period required due to the enforcement
         of any law that:                                                              a. Sinkhole collapse means the sudden sinking
                                                                                          or collapse of land into underground empty
                 (1) Regulates the construction, use or re-                               spaces created by the action of water on
                     pair, or requires the tearing down of any                            limestone or similar rock formations. It does
                     property; or                                                         not include the cost of filling sinkholes.

                 (2) Regulates the prevention, control, re-                            b. Falling objects does not include loss of or
                     pair, clean-up or restoration of environ-                            damage to:
                     mental damage.
                                                                                            (1) Personal property in the open; or
         The expiration date of this policy will not cut
         short the "period of restoration".                                                 (2) The interior of a building or structure, or
                                                                                                property inside a building or structure,
    3. "Pollutants" means any solid, liquid, gaseous                                            unless the roof or an outside wall of the
       or thermal irritant or contaminant, including                                            building or structure is first damaged by
       smoke, vapor, soot, fumes, acids, alkalis, chem-                                         a falling object.
       icals and waste. Waste includes materials to be
       recycled, reconditioned or reclaimed.                                           c. Water damage means accidental discharge
                                                                                          or leakage of water or steam as the direct
    4. "Specified Causes of Loss" means the                                               result of the breaking or cracking of any part
       following:                                                                         of a system or appliance containing water or
                                                                                          steam.
         Fire; lightning; explosion; windstorm or hail;
         smoke; aircraft or vehicles; riot or civil commo-



BP 00 02 01 87                               Copyright, Insurance Services Office, Inc., 1984, 1986                             Page 18 of 18
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 59 of 122. Policy
                                                                                PageID Number
                                                                                          #: 7644-229-409-01

                                                                                                                              BP 00 06 01 87



                            BUSINESSOWNERS LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we", "us" and "our" refer to the Company providing this insurance.

The word "insured" means any person or organization qualifying as such under SECTION C - WHO IS AN INSURED.

Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION F - LIABILITY AND
MEDICAL EXPENSES DEFINITIONS.

A. COVERAGES                                                                                     (b) In the course of advertising your
                                                                                                     goods, products or services.
    1. Business Liability We will pay those sums that
       the insured becomes legally obligated to pay as                                 b. We will have the right and duty to defend
       damages because of "bodily injury", "property                                      any "suit" seeking those damages. But
       damage", "personal injury" or "advertising injury"
       to which this insurance applies. No other obliga-                                    (1) The amount we will pay for damages is
       tion or liability to pay sums or perform acts or                                         limited as described in Section D -
       services is covered unless explicitly provided for                                       Limits of Insurance;
       under COVERAGE EXTENSION SUPPLEMEN-
       TARY PAYMENTS.                                                                       (2) We may investigate and settle any claim
                                                                                                or "suit" at our discretion; and
         a. This insurance applies only:
                                                                                            (3) Our right and duty to defend will end
                 (1) To "bodily injury" or "property damage":                                   when we have used up the applicable
                                                                                                limit of insurance in the payment of
                     (a) That occurs during the policy period;                                  judgment or settlements or medical
                         and                                                                    expenses.

                     (b) That is caused by an "occurrence".                            c. Damages because of "bodily injury" include
                         The "occurrence" must take place in                              damages claimed by any person or organi-
                         the "coverage territory".                                        zation for care, loss of services or death re-
                                                                                          sulting at any time from the "bodily injury".
                 (2) To "personal injury" caused by an
                     offense:                                                          d. "Property damage" that is loss of use of
                                                                                          tangible property that is not physically in-
                     (a) Committed in the "coverage terri-                                jured will be deemed to occur at the time of
                         tory" during the policy period; and                              the "occurrence" that caused it.

                     (b) Arising out of the conduct of your                            e. Coverage Extension - Supplementary
                         business, excluding advertising,                                 Payments
                         publishing, broadcasting or tele-
                         casting done by or for you.                                        In addition to the Limit of Insurance, we will
                                                                                            pay, with respect to any claim or "suit" we
                 (3) To "advertising injury" caused by an of-                               defend:
                     fense committed:
                                                                                            (1) All expenses we incur.
                     (a) In the "coverage territory" during the
                         policy period; and

BP 00 06 01 87                               Copyright, Insurance Services Office, Inc., 1984, 1985                              Page 1 of 12
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 60 of 122. Policy
                                                                                PageID Number
                                                                                          #: 7744-229-409-01
                 (2) Up to $250 for cost of bail bonds re-                                  (b) The expenses are incurred and reported
                     quired because of accidents or traffic                                     to us, within one year of the date of the
                     law violations arising out of the use of                                   accident; and
                     any vehicle to which Business Liability
                     Coverage for "bodily injury" applies. We                               (c) The injured person submits to examina-
                     do not have to furnish these bonds.                                        tion, at our expense, by physicians of
                                                                                                our choice as often as we reasonably
                 (3) The cost of bonds to release attach-                                       require.
                     ments, but only for bond amounts within
                     our Limit of Insurance. We do not have                            b. We will make these payments regardless of
                     to furnish these bonds.                                              fault. These payments will not exceed the
                                                                                          Limit of Insurance. We will pay reasonable
                 (4) All reasonable expenses incurred by the                              expenses for:
                     insured at our request to assist us in the
                     investigation or defense of the claim or                               (1) First aid at the time of an accident;
                     "suit", including actual loss of earnings
                     up to $100 a day because of time off                                   (2) Necessary medical, surgical, x-ray and
                     from work.                                                                 dental services, including prosthetic de-
                                                                                                vices; and
                 (5) All costs taxed against the insured in the
                     "suit".                                                                (3) Necessary ambulance, hospital, profes-
                                                                                                sional nursing and funeral services.
                 (6) Prejudgment interest awarded against
                     the insured on that part of the judgment                B. EXCLUSIONS
                     we pay. If we make an offer to pay the
                     Limit of Insurance, we will not pay any                      1. Applicable to Business Liability Coverage -
                     prejudgment interest based on that
                     period of time after the offer.                                   This insurance does not apply to:

                 (7) All interest on the full amount of any                            a. "Bodily injury" or "property damage" ex-
                     judgment that accrues after entry of the                             pected or intended from the standpoint of
                     judgment and before we have paid,                                    the insured. This exclusion does not apply
                     offered to pay, or deposited in court the                            to "bodily injury" resulting from the use of
                     part of the judgment that is within our                              reasonable force to protect persons or
                     Limit of Insurance.                                                  property.

    2. Medical Expenses                                                                b. "Bodily injury" or "property damage" for
                                                                                          which the insured is obligated to pay dam-
         a. We will pay medical expenses as described                                     ages by reason of the assumption of liability
            below for "bodily injury" caused by an                                        in a contract or agreement. This exclusion
            accident:                                                                     does not apply to liability for damages:

                 (1) On premises you own or rent;                                           (1) Assumed in a contract or agreement
                                                                                                that is an "insured contract", or
                 (2) On ways next to premises you own or
                     rent; or                                                               (2) That the insured would have in the ab-
                                                                                                sence of the contract or agreement.
                 (3) Because of your operations;
                                                                                       c. "Bodily injury" or "property damage" for
             provided that:                                                               which any insured may be held liable by
                                                                                          reason of:
                 (a) The accident takes place in the "cover-
                     age territory" and during the policy                                   (1) Causing or contributing to the intoxica-
                     period;                                                                    tion of any person;




BP 00 06 01 87                               Copyright, Insurance Services Office, Inc., 1984, 1985                             Page 2 of 12
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 61 of 122. Policy
                                                                                PageID Number
                                                                                          #: 7844-229-409-01
                 (2) the furnishing of alcoholic beverages to                                           you or any person or organization
                     a person under the legal drinking age or                                           for whom you may be legally re-
                     under the influence of alcohol; or                                                 sponsible; or

                 (3) Any statute, ordinance or regulation re-                                      (d) At or from any site or location on
                     lating to the sale, gift, distribution or use                                     which you or any contractors or
                     of alcoholic beverages.                                                           subcontractors working directly or
                                                                                                       indirectly on your behalf are per-
                 This exclusion applies only if you are in the                                         forming operations:
                 business of manufacturing, distributing,
                 selling, serving or furnishing alcoholic                                               (i) If the pollutants are brought on
                 beverages.                                                                                 or to the site or location in con-
                                                                                                            nection with such operations; or
         d. Any obligation of the insured under a
            workers compensation, disability benefits or                                                (ii) If the operations are to test for,
            unemployment compensation law or any                                                             monitor, clean up, remove, con-
            similar law.                                                                                     tain, treat, detoxify or neutralize
                                                                                                             the pollutants.
         e. "Bodily injury" to:
                                                                                              (2) Any loss, cost or expense arising out of
                 (1) An employee of the insured arising out                                       any governmental direction or request
                     of and in the course of employment by                                        that you test for, monitor, clean up, re-
                     the insured; or                                                              move, contain, treat, detoxify or neutral-
                                                                                                  ize the pollutants.
                 (2) The spouse, child, parent, brother or
                     sister of that employee as a conse-                                      Pollutants means any solid, liquid, gaseous
                     quence of (1) above.                                                     or thermal irritant or contaminant, including
                                                                                              smoke, vapor, soot, fumes, acids, alkalis,
                 This exclusion applies:                                                      chemicals and waste. Waste includes
                                                                                              materials to be recycled, reconditioned or
                 (a) Whether the insured may be liable as an                                  reclaimed.
                     employer or in any other capacity; and
                                                                                              Subparagraphs (a) and (d)(i) of paragraph
                 (b) to any obligation to share damages with                                  (1) of this exclusion do not apply to "bodily
                     or repay someone else who must pay                                       injury" or "property damage" caused by
                     damages because of the injury.                                           heat, smoke or fumes from a hostile fire. As
                                                                                              used in this exclusion, a hostile fire means
                 This exclusion does not apply to liability                                   one which becomes uncontrollable or breaks
                 assumed by the insured under an "insured                                     out from where it was intended to be.
                 contract".
                                                                                         g. "Bodily injury" or "property damage" arising
         f.      (1) "bodily injury" or "property damage"                                   out of the ownership, maintenance, use or
                     arising out of the actual, alleged or                                  entrustment to others of any aircraft, "auto"
                     threatened discharge, dispersal, release                               or watercraft owned or operated by or
                     or escape of pollutants:                                               rented or loaned to any insured. Use in-
                                                                                            cludes operation and "loading or unloading".
                     (a) At or from premises you own, rent
                         or occupy;                                                           This exclusion does not apply to:

                     (b) At or from any site or location used                                 (1) A watercraft while ashore on premises
                         by or for you or others for the                                          you own or rent;
                         handling, storage, disposal, pro-
                         cessing or treatment of waste;                                       (2) A watercraft you do not own that is

                     (c) That are at any time transported,                                         (a) Less than 26 feet long; and
                         handled, stored, treated, disposed
                         of, or processed as waste by or for

BP 00 06 01 87                                 Copyright, Insurance Services Office, Inc., 1984, 1985                                Page 3 of 12
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 62 of 122. Policy
                                                                                PageID Number
                                                                                          #: 7944-229-409-01
                     (b) Not being used to carry persons or                                       opinions, reports, surveys, change
                         property for a charge;                                                   orders, designs or specifications;

                 (3) Parking an "auto" on, or on the ways                                    (3) Supervisory, inspection or engineering
                     next to, premises you own or rent, pro-                                     services;
                     vided the "auto" is not owned by or
                     rented or loaned to you or the insured;                                 (4) Medical, surgical, dental, x-ray or
                                                                                                 nursing services or treatment;
                 (4) Liability assumed under any "insured
                     contract" for the ownership, mainte-                                    (5) Any health service or treatment;
                     nance or use of aircraft or watercraft; or
                                                                                             (6) Any cosmetic or tonsorial service or
                 (5) "Bodily injury" or "property damage"                                        treatment;
                     arising out of the operation of any of the
                     following equipment:                                                    (7) Optometry or optical or hearing aid ser-
                                                                                                 vices including the prescribing, prepara-
                     (a) Cherry pickers and similar devices                                      tion, fitting, demonstration or distribution
                         mounted on automobile or truck                                          of ophthalmic lenses and similar pro-
                         chassis and used to raise or lower                                      ducts or hearing aid devices;
                         workers; and
                                                                                             (8) Ear piercing services; and
                     (b) Air compressors, pumps and gener-
                         ators, including spraying, welding,                                 (9) Services in the practice of pharmacy;
                         building cleaning, geophysical ex-                                      but this exclusion does not apply to an
                         ploration, lighting and well servicing                                  insured whose operations include those
                         equipment.                                                              of a retail druggist or drugstore.

         h. "Bodily injury" or "property damage" arising                                k. "Property damage" to:
            out of:
                                                                                             (1) Property you own, rent or occupy;
                 (1) The transportation of "mobile equip-
                     ment" by an "auto" owned or operated                                    (2) Premises you sell, give away or aban-
                     by or rented or loaned to any insured; or                                   don, if the "property damage" arises out
                                                                                                 of any part of those premises;
                 (2) The use of "mobile equipment" in, or
                     while in practice or preparation for, a                                 (3) Property loaned to you;
                     prearranged racing, speed or demoli-
                     tion contest or in any stunting activity.                               (4) Personal property in your care, custody
                                                                                                 or control;
         i.      "Bodily injury" or "property damage" due to
                 war, whether or not declared, or any act or                                 (5) That particular part of real property on
                 condition incident to war. War includes civil                                   which you or any contractor or subcon-
                 war, insurrection, rebellion or revolution.                                     tractor working directly or indirectly on
                 This exclusion applies only to liability                                        your behalf is performing operations, if
                 assumed under a contract or agreement.                                          the "property damage" arises out of
                                                                                                 those operations; or
         j.      "Bodily injury" or "property damage" due to
                 rendering or failure to render any profes-                                  (6) That particular part of any property that
                 sional service. This includes but is not                                        must be restored, repaired or replaced
                 limited to:                                                                     because "your work" was incorrectly
                                                                                                 performed on it.
                 (1) Legal, accounting or advertising
                     services;                                                               Paragraph (2) of this exclusion does not ap-
                                                                                             ply if the premises are "your work" and were
                 (2) Preparing, approving, or failing to pre-                                never occupied, rented or held for rental by
                     pare or approve maps, drawings,                                         you.


BP 00 06 01 87                                Copyright, Insurance Services Office, Inc., 1984, 1985                              Page 4 of 12
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 63 of 122. Policy
                                                                                PageID Number
                                                                                          #: 8044-229-409-01
                 Paragraphs (3), (4), (5) and (6) of this exclu-                        p. "Personal injury" or "advertising injury:"
                 sion do not apply to liability assumed under
                 a sidetrack agreement.                                                      (1) Arising out of oral or written publication
                                                                                                 of material, if done by or at the direction
                 Paragraph (6) of this exclusion does not                                        of the insured with knowledge of its
                 apply to "property damage" included in the                                      falsity;
                 "products-completed operations hazard."
                                                                                             (2) Arising out of oral or written publication
         l.      "Property damage" to "your product" arising                                     of material whose first publication took
                 out of it or any part of it.                                                    place before the beginning of the policy
                                                                                                 period;
         m. "Property damage" to "your work" arising out
            of it or any part of it and included in the                                      (3) Arising out of the willful violation of a
            "products-completed operations hazard."                                              penal statute or ordinance committed by
                                                                                                 or with the consent of the insured; or
                 This exclusion does not apply if the dam-
                 aged work or the work out of which the dam-                                 (4) For which the insured has assumed lia-
                 age arises was performed on your behalf by                                      bility in a contract or agreement. This
                 a subcontractor.                                                                exclusion does not apply to liability for
                                                                                                 damages that the insured would have in
         n. "Property damage" to "impaired property" or                                          the absence of the contract or
            property that has not been physically in-                                            agreement.
            jured, arising out of:
                                                                                        q. "Advertising injury" arising out of:
                 (1) A defect, deficiency, inadequacy or
                     dangerous condition in "your product" or                                (1) Breach of contract, other than misapro-
                     "your work", or                                                             priation of advertising ideas under an
                                                                                                 implied contract;
                 (2) A delay or failure by you or anyone
                     acting on your behalf to perform a con-                                 (2) The failure of goods, products or ser-
                     tract or agreement in accordance with                                       vices to conform with advertised quality
                     its terms.                                                                  or performance;

                 This exclusion does not apply to the loss of                                (3) The wrong description of the price of
                 use of other property arising out of sudden                                     goods, products or services; or
                 and accidental physical injury to "your pro-
                 duct" or "your work" after it has been put to                               (4) An offense committed by an insured
                 its intended use.                                                               whose business is advertising, broad-
                                                                                                 casting, publishing or telecasting.
         o. Damages claimed for any loss, cost or ex-
            pense incurred by you or others for the loss                                     Exclusions c., d., e., f., g., h., i., k., l., m., n.
            of use, withdrawal, recall, inspection, repair,                                  and o. do not apply to damage by fire or ex-
            replacement, adjustment, removal or dispo-                                       plosion to premises rented to you. A sepa-
            sal of:                                                                          rate Limit of Insurance applies to this cover-
                                                                                             age as described in Section D., Limits of
                 (1) "Your product;"                                                         Insurance.

                 (2) "Your work;" or                                               2. Applicable to Medical Expenses Coverage -

                 (3) "Impaired property;"                                               We will not pay expenses for "bodily injury":

                 if such product, work or property is with-                             a. To any insured.
                 drawn or recalled from the market or from
                 use by any person or organization because                              b. To a person hired to do work for or on behalf
                 of a known or suspected defect, deficiency,                               of any insured or a tenant of any insured.
                 inadequacy or dangerous condition in it.


BP 00 06 01 87                                Copyright, Insurance Services Office, Inc., 1984, 1985                                  Page 5 of 12
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 64 of 122. Policy
                                                                                PageID Number
                                                                                          #: 8144-229-409-01
         c. To a person injured on that part of premises                                              America, or any agency thereof,
            you own or rent that the person normally                                                  under any agreement entered into
            occupies.                                                                                 by the United States of America, or
                                                                                                      any agency thereof, with any person
         d. To a person, whether or not an employee of                                                or organization.
            any insured, if benefits for the "bodily injury"
            are payable or must be provided under a                                    b. Under Medical Expenses Coverage, to ex-
            workers compensation or disability benefits                                   penses incurred with respect to "bodily in-
            law or a similar law.                                                         jury" resulting from the "hazardous prop-
                                                                                          erties" of "nuclear material" and arising out
         e. To a person injured while taking part in                                      of the operation of a "nuclear facility" by any
            athletics.                                                                    person or organization.

         f.      Included within the "products-completed                               c. Under Business Liability Coverage, to "bod-
                 operations hazard".                                                      ily injury" or "property damage" resulting
                                                                                          from the "hazardous properties" of the "nu-
         g. Excluded under Business Liability Coverage.                                   clear material", if:

         h. Due to war, whether or not declared, or any                                     (1) The "nuclear material":
            act or condition incident to war. War in-
            cludes civil war, insurrection, rebellion or                                         (a) Is at any "nuclear facility" owned by,
            revolution.                                                                              or operated by or on behalf of, an
                                                                                                     insured; or
    3. Applicable to both Business Liability Cover-
       age and Medical Expenses Coverage -                                                       (b) Has been discharged or dispersed
       Nuclear Energy Liability Exclusion.                                                           therefrom;

         This insurance does not apply:                                                     (2) The "nuclear material" is contained in
                                                                                                "spent fuel" or "waste" at any time pos-
         a. Under Business Liability Coverage to "bodily                                        sessed, handled, used, processed,
            injury" or "property damage":                                                       stored, transported or disposed of by or
                                                                                                on behalf of an insured; or
                 (1) With respect to which an insured under
                     the policy is also an insured under a                                  (3) The "bodily injury" or "property damage"
                     nuclear energy liability policy issued by                                  arises out of the furnishing by an in-
                     Nuclear Energy Liability Insurance                                         sured of services, materials, parts or
                     Association, Mutual Atomic Energy Lia-                                     equipment in connection with the
                     bility Underwriters or Nuclear Insurance                                   planning, construction, maintenance,
                     Association of Canada, or would be an                                      operation or use of any "nuclear facility";
                     insured under any such policy but for its                                  but if such facility is located within the
                     termination upon exhaustion of its limit                                   United States of America, its territories
                     of liability; or                                                           or possessions or Canada, this exclu-
                                                                                                sion (3) applies only to "property dam-
                 (2) Resulting from the "hazardous prop-                                        age" to such "nuclear facility" and any
                     erties" of "nuclear material" and with re-                                 property thereat.
                     spect to which:
                                                                                       As used in this exclusion:
                     (a) Any person or organization is re-
                         quired to maintain financial protec-                          "byproduct material" has the meaning given it in
                         tion pursuant to the Atomic Energy                            the Atomic Energy Act of 1954 or in any law
                         Act of 1954, or any law amendatory                            amendatory thereof;
                         thereof; or
                                                                                       "hazardous properties" include radioactive, toxic
                     (b) The insured is, or had this policy not                        or explosive properties;
                         been issued would be, entitled to in-
                         demnity from the United States of                             "nuclear facility" means;:


BP 00 06 01 87                               Copyright, Insurance Services Office, Inc., 1984, 1985                              Page 6 of 12
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 65 of 122. Policy
                                                                                PageID Number
                                                                                          #: 8244-229-409-01
         (a) Any "nuclear reactor";                                                     (a) Containing "by-product material" other than
                                                                                            the tailings or wastes produced by the ex-
         (b) Any equipment or device designed or used                                       traction or concentration of uranium or
             for:                                                                           thorium from any ore processed primarily for
                                                                                            its "source material" content; and
                 (1) Separating the isotopes of uranium or
                     plutonium;                                                         (b) Resulting from the operation by any person
                                                                                            or organization of any "nuclear facility" in-
                 (2) Processing or utilizing "spent fuel"; or                               cluded under paragraphs (a) and (b) of the
                                                                                            definition of "nuclear facility"
                 (3) Handling, processing or packaging
                     "waste";                                                 C. WHO IS AN INSURED

         (c) Any equipment or device used for the pro-                             1. If you are designated in the Declarations as:
             cessing, fabricating or alloying of "special
             nuclear material" if at any time the total                                 a. An individual, you and your spouse are in-
             amount of such material in the custody of                                     sureds, but only with respect to the conduct
             the insured at the premises where such                                        of a business of which you are the sole
             equipment or device is located consists of or                                 owner.
             contains more than 25 grams of plutonium
             or uranium 233 or any combination thereof,                                 b. A partnership or joint venture, you are an
             or more than 250 grams of uranium 235;                                        insured. Your members, your partners and
                                                                                           their spouses are also insureds, but only
         (d) Any structure, basin, excavation, premises                                    with respect to the conduct of your
             or place prepared or used for the storage or                                  business.
             disposal of "waste";
                                                                                        c. An organization other than a partnership or
         and includes the site on which any of the fore-                                   joint venture, you are an insured. Your ex-
         going is located, all operations conducted on                                     ecutive officers and directors are insureds,
         such site and all premises used for such                                          but only with respect to their duties as your
         operations;                                                                       officers or directors. Your stockholders are
                                                                                           also insureds, but only with respect to their
         "nuclear material" means "source material",                                       liability as stockholders.
         "special nuclear material" or "byproduct
         material";                                                                2. Each of the following is also an insured:

         "nuclear reactor" means any apparatus de-                                      a. Your employees, other than your executive
         signed or used to sustain nuclear fission in a                                    officers, but only for acts within the scope of
         self-supporting chain reaction or to contain a                                    their employment by you. However, none of
         critical mass of fissionable material;                                            these employees is an insured for:

         "property damage" includes all forms of radio-                                      (1) "Bodily injury" or "property damage" to
         active contamination of property.                                                       you or to a co-employee while in the
                                                                                                 course of his or her employment;
         "source material" has the meaning given it in the
         Atomic Energy Act of 1954 or in any law amen-                                       (2) "Bodily Injury" or "personal injury"
         datory thereof;                                                                         arising out of his or her providing or
                                                                                                 failing to provide professional health
         "special nuclear material" has the meaning given                                        care services; or
         it in the Atomic Energy Act of 1954 or in any law
         amendatory thereof; "spent fuel" means any fuel                                     (3) "Property damage" to property owned or
         element or fuel component, solid or liquid, which                                       occupied by or rented or loaned to that
         has been used or exposed to radiation in a                                              employee, any of your other employees,
         "nuclear reactor"; "waste" means any waste                                              or any of your partners or members (if
         material:                                                                               you are a partnership or joint venture).



BP 00 06 01 87                                Copyright, Insurance Services Office, Inc., 1984, 1985                             Page 7 of 12
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 66 of 122. Policy
                                                                                PageID Number
                                                                                          #: 8344-229-409-01
         b. Any person (other than your employee), or                                    c. Persons or organizations making claims or
            any organization while acting as your real                                      bringing "suits".
            estate manager.
                                                                                    2. The most we will pay for the sum of all damages
         c. Any person or organization having proper                                   because of all:
            temporary custody of your property if you
            die, but only:                                                               a. "Bodily injury", "property damage" and medi-
                                                                                            cal expenses arising out of any one "occur-
                 (1) With respect to liability arising out of the                           rence"; and
                     maintenance or use of that property;
                     and                                                                 b. "Personal injury" and "advertising injury"
                                                                                            sustained by any one person or
                 (2) Until your legal representative has been                               organization;
                     appointed.
                                                                                         is the Liability and Medical Expenses limit shown
        d. Your legal representative if you die, but only                                in the Declarations. But the most we will pay for
           with respect to duties as such. That repre-                                   all medical expenses because of "bodily injury"
           sentative will have all your rights and duties                                sustained by any one person is the Medical Ex-
           under this policy.                                                            penses limit shown in the Declarations.

    3. With respect to "mobile equipment" registered in                             3. The most we will pay under Business Liability
       your name under any motor vehicle registration                                  Coverage for damages because of "property
       law, any person is an insured while driving such                                damage" to premises rented to you arising out of
       equipment along a public highway with your per-                                 any one fire or explosion is the Fire Legal Lia-
       mission. Any other person or organization re-                                   bility limit shown in the Declarations.
       sponsible for the conduct of such person is also
       an insured, but only with respect to liability                               4. Aggregate Limits
       arising out of the operation of the equipment,
       and only if no other insurance of any kind is                                     The most we will pay for:
       available to that person or organization for this
       liability. However, no person or organization is                                  a. Injury or damage under the "products-
       an insured with respect to:                                                          completed operations hazard" arising from
                                                                                            all "occurrences" during the policy period is
         a. "Bodily injury" to a co-employee of the per-                                    the Liability and Medical Expenses limit; and
            son driving the equipment; or
                                                                                         b. All other injury or damage, including medical
         b. "Property damage" to property owned by,                                         expenses, arising from all "occurrences"
            rented to, in the charge of or occupied by                                      during the policy period is twice the Liability
            you or the employer of any person who is an                                     and Medical Expenses limit. This limitation
            insured under this provision.                                                   does not apply to "property damage" to
                                                                                            premises rented to you arising out of fire or
         No person or organization is an insured with re-                                   explosion.
         spect to the conduct of any current or past part-
         nership or joint venture that is not shown as a                            The limits of this policy apply separately to each
         Named Insured in the Declarations.                                         consecutive annual period and to any remaining
                                                                                    period of less than 12 months, starting with the
D. LIABILITY AND MEDICAL EXPENSES LIMITS OF                                         beginning of the policy period shown in the Declara-
   INSURANCE                                                                        tions, unless the policy period is extended after is-
                                                                                    suance for an additional period of less than 12
    1. The limits of Insurance shown in the Declara-                                months. In that case, the additional period will be
       tions and the rules below fix the most we will                               deemed part of the last preceding period for pur-
       pay regardless of the number of:                                             poses of determining the Limits of Insurance.

         a. Insureds;                                                          E. LIABILITY AND MEDICAL EXPENSES GENERAL
                                                                                  CONDITIONS
         b. Claims made or "suits" brought; or


BP 00 06 01 87                                 Copyright, Insurance Services Office, Inc., 1984, 1985                            Page 8 of 12
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 67 of 122. Policy
                                                                                PageID Number
                                                                                          #: 8444-229-409-01
    1. Bankruptcy                                                                          "property damage" liability will comply with
                                                                                           the provisions of the law to the extent of the
         Bankruptcy or insolvency of the insured or of the                                 coverage and limits of insurance required by
         insured's estate will not relieve us of our obliga-                               that law.
         tions under this policy
                                                                                      b. With respect to "mobile equipment" to which
    2. Duties in The Event Of Occurrence, Claim Or                                       this insurance applies, we will provide any
       Suit                                                                              liability, uninsured motorists, underinsured
                                                                                         motorists, no-fault or other coverage re-
         a. You must see to it that we are notified                                      quired by any motor vehicle law. We will
            promptly of an "occurrence" that may result                                  provide the required limits for those
            in a claim. Notice should include:                                           coverages.

             (1) How, when and where the "occurrence"                            4. Legal Action Against Us
                 took place; and
                                                                                      No person or organization has a right under this
             (2) The names and addresses of any injured                               policy:
                 persons and witnesses.
                                                                                      a. To join us as a party or otherwise bring us
         b. If a claim is made or "suit" is brought against                              into a "suit" asking for damages from an in-
            any insured, you must see to it that we re-                                  sured; or
            ceive prompt written notice of the claim or
            "suit".                                                                   b. To sue us on this policy unless all of its
                                                                                         terms have been fully complied with.
         c. You and any other involved insured must:
                                                                                      A person or organization may sue us to recover
                 (1) Immediately send us copies of any de-                            on an agreed settlement or on a final judgment
                     mands, notices, summonses or legal                               against an insured obtained after an actual trial;
                     papers received in connection with the                           but we will not be liable for damages that are not
                     claim or "suit";                                                 payable under the terms of this policy or that are
                                                                                      in excess of the applicable limit of insurance.
                 (2) Authorize us to obtain records and other                         An agreed settlement means a settlement and
                     information;                                                     release of liability signed by us, the insured and
                                                                                      the claimant or the claimant's legal
                 (3) Cooperate with us in the investigation,                          representative.
                     settlement or defense of the claim or
                     "suit"; and                                                 5. Separation Of Insureds

                 (4) Assist us, upon our request, in the en-                          Except with respect to the Limits of Insurance,
                     forcement of any right against any per-                          and any rights or duties specifically assigned in
                     son or organization that may be liable to                        this policy to the first Named Insured, this insur-
                     the insured because of injury or damage                          ance applies:
                     to which this insurance may also apply.
                                                                                      a. As if each named Insured were the only
         d. No insureds will, except at their own cost,                                  Named Insured; and
            voluntarily make a payment, assume any
            obligation, or incur any expense, other than                              b. Separately to each insured against whom
            for first aid, without our consent.                                          claim is made or "suit" is brought.

    3. Financial Responsibility Laws                                        F. LIABILITY AND MEDICAL EXPENSES
                                                                               DEFINITIONS
         a. When this policy is certified as proof of
            financial responsibility for the future under                        1. "Advertising Injury" means injury arising out of
            the provisions of any motor vehicle financial                           one or more of the following offenses:
            responsibility law, the insurance provided by
            the policy for "bodily injury" liability and                              a. Oral or written publication of material that
                                                                                         slanders or libels a person or organization or

BP 00 06 01 87                              Copyright, Insurance Services Office, Inc., 1984, 1985                             Page 9 of 12
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 68 of 122. Policy
                                                                                PageID Number
                                                                                          #: 8544-229-409-01
                 disparages a person's or organization's                               b. You have failed to fulfill the terms of a con-
                 goods, products or services;                                             tract or agreement;

         b. Oral or written publication of material that                               if such property can be restored to use by:
            violates a person's right of privacy;
                                                                                       (1) The repair, replacement, adjustment or re-
         c. Misappropriation of advertising ideas or style                                 moval of "your product" or "your work"; or
            of doing business; or
                                                                                       (2) Your fulfilling the terms of the contract or
         d. Infringement of copyright, title or slogan.                                    agreement.

    2. "Auto" means a land motor vehicle, trailer or                              6. "Insured Contract" means:
       semitrailer designed for travel on public roads,
       including any attached machinery or equipment.                                  (a) A lease of premises;
       But "auto" does not include "mobile equipment".
                                                                                       (b) A sidetrack agreement;
    3. "Bodily injury" means bodily injury, sickness or
       disease sustained by a person, including death                                  (c) An easement or license agreement in con-
       resulting from any of these at any time.                                            nection with vehicle or pedestrian private
                                                                                           railroad crossings at grade;
    4. "Coverage Territory" means:
                                                                                       (d) Any other easement agreement, except in
         a. The United States of America (including its                                    connection with construction or demolition
            territories and possessions), Puerto Rico                                      operations on or within 50 feet of a railroad;
            and Canada;
                                                                                       (e) An indemnification of a municipality as re-
         b. International waters or airspace, provided                                     quired by ordinance, except in connection
            the injury or damage does not occur in the                                     with work for a municipality;
            course of travel or transportation to or from
            any place not included in a. above; or                                     (f) An elevator maintenance agreement; or

         c. All parts of the world if:                                                 (g) That part of any other contract or agreement
                                                                                           pertaining to your business under which you
                 (1) The injury or damage arises out of:                                   assume the tort liability of another to pay
                                                                                           damages because of "bodily injury" or "prop-
                     (a) Goods or products made or sold by                                 erty damage" to a third person or organiza-
                         you in the territory described in a.                              tion, if the contract or agreement is made
                         above; or                                                         prior to the "bodily injury" or "property dam-
                                                                                           age". Tort liability means a liability that
                     (b) The activities of a person whose                                  would be imposed by law in the absence of
                         home is in the territory described in                             any contract or agreement.
                         a. above, but is away for a short
                         time on your business; and                                    An "insured contract" does not include that part
                                                                                       of any contract or agreement:
                 (2) The insured's responsibility to pay dam-
                     ages is determined in a "suit" on the                             (a) That indemnifies an architect, engineer or
                     merits in the territory described in a.                               surveyor for injury or damage arising out of:
                     above or in a settlement we agree to.
                                                                                            (1) Preparing, approving or failing to pre-
    5. "Impaired Property" means tangible property,                                             pare or approve maps, drawings,
       other than "your product" or "your work", that                                           opinions, reports, surveys, change
       cannot be used or is less useful because:                                                orders, designs or specifications; or

         a. It incorporates "your product" or "your work"                                   (2) Giving directions or instructions, or
            that is known or thought to be defective, de-                                       failing to give them, if that is the primary
            ficient, inadequate or dangerous; or                                                cause of injury or damage;


BP 00 06 01 87                               Copyright, Insurance Services Office, Inc., 1984, 1985                             Page 10 of 12
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 69 of 122. Policy
                                                                                PageID Number
                                                                                          #: 8644-229-409-01
         (b) Under which the insured, if an architect,                                     permanently attached equipment of the fol-
             engineer or surveyor, assumes liability for                                   lowing types:
             injury or damage arising out of the insured's
             rendering or failing to render professional                                   (1) Air compressors, pumps and genera-
             services, including those listed in (a) above                                     tors, including spraying, welding,
             and supervisory, inspection or engineering                                        building cleaning, geophysical explora-
             services; or                                                                      tion, lighting and well servicing equip-
                                                                                               ment; or
         (c) That indemnifies any person or organization
             for damage by fire or explosion to premises                                   (2) Cherry pickers and similar devices used
             rented or loaned to you.                                                          to raise or lower workers;

    7. "Loading or Unloading" means the handling of                                   f.   Vehicles not described in a., b., c. or d.
       property:                                                                           above maintained primarily for purposes
                                                                                           other than the transportation of persons or
         a. After it is moved from the place where it is                                   cargo. However, self-propelled vehicles with
            accepted for movement into or onto an air-                                     the following types of permanently attached
            craft, watercraft or "auto";                                                   equipment are not "mobile equipment" but
                                                                                           will be considered "autos":
         b. While it is in or on an aircraft, watercraft or
            "auto"; or                                                                     (1) Equipment designed primarily for:

         c. While it is being moved from an aircraft,                                           (a) Snow removal;
            watercraft or "auto" to the place where it is
            finally delivered;                                                                  (b) Road maintenance, but not con-
                                                                                                    struction or resurfacing;
         but "loading or unloading" does not include the
         movement of property by means of a mechani-                                            (c) Street cleaning;
         cal device, other than a hand truck, that is not
         attached to the aircraft, watercraft or "auto".                                   (2) Cherry pickers and similar devices
                                                                                               mounted on automobile or truck chassis
    8. "Mobile Equipment" means any of the fol-                                                and used to raise or lower workers; and
       lowing types of land vehicles, including any
       attached machinery or equipment:                                                    (3) Air compressors, pumps and genera-
                                                                                               tors, including spraying, welding,
         a. Bulldozers, farm machinery, forklifts and                                          building cleaning, geophysical explora-
            other vehicles designed for use principally                                        tion, lighting and well servicing
            off public roads;                                                                  equpiment.

         b. Vehicles maintained for use solely on or                             9. "Occurrence" means an accident, including
            next to premises you own or rent;                                       continuous or repeated exposure to substantially
                                                                                    the same general harmful conditions.
         c. Vehicles that travel on crawler treads;
                                                                                 10. "Personal Injury" means injury, other than
         d. Vehicles, whether self-propelled or not, on                              "bodily injury", arising out of one or more of the
            which are permanently mounted:                                           following offenses:

                 (1) Power cranes, shovels, loaders, diggers                          a. False arrest, detention or imprisonment;
                     or drills; or
                                                                                      b. Malicious prosecution;
                 (2) Road construction or resurfacing equip-
                     ment such as graders, scrapers or                                c. Wrongful entry into, or eviction of a person
                     rollers;                                                            from, a room, dwelling or premises that the
                                                                                         person occupies;
         e. Vehicles not described in a., b., c. or d.
            above that are not self-propelled and are                                 d. Oral or written publication of material that
            maintained primarily to provide mobility to                                  slanders or libels a person or organization or

BP 00 06 01 87                              Copyright, Insurance Services Office, Inc., 1984, 1985                           Page 11 of 12
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 70 of 122. Policy
                                                                                PageID Number
                                                                                          #: 8744-229-409-01
                 disparages a person's or organization's                           12. "Property Damage" means:
                 goods, products or services; or
                                                                                        a. Physical injury to tangible property, including
         e. Oral or written publication of material that                                   all resulting loss of use of that property; or
            violates a person's right of privacy.
                                                                                        b. Loss of use of tangible property that is not
    11. a. "Products - Completed Operations                                                physically injured.
           Hazard" includes all "bodily injury" and
           "property damage" arising out of "your                                  13. "Suit" means a civil proceeding in which
           product" or "your work" except:                                             damages because of "bodily injury", "property
                                                                                       damage", "personal injury" or "advertising injury"
                 (1) Products that are still in your physical                          to which this insurance applies are alleged.
                     possession; or                                                    "Suit" includes an arbitration proceeding alleging
                                                                                       such damages to which you must submit or
                 (2) Work that has not yet been completed                              submit with our consent.
                     or abandoned.
                                                                                   14. "Your Product" means:
                 The "bodily injury" or "property damage"
                 must occur away from premises you own or                               a. Any goods or products, other than real prop-
                 rent, unless your business includes the                                   erty, manufactured, sold, handled, dis-
                 selling, handling or distribution of "your                                tributed or disposed of by:
                 product" for consumption on premises you
                 own or rent.                                                                (1) You;

         b. "Your work" will be deemed completed at                                          (2) Others trading under your name; or
            the earliest of the following times:
                                                                                             (3) A person or organization whose busi-
                 (1) When all of the work called for in your                                     ness or assets you have acquired; and
                     contract has been completed.
                                                                                        b. Containers (other than vehicles), materials,
                 (2) When all of the work to be done at the                                parts or equipment furnished in connection
                     site has been completed if your contract                              with such goods or products.
                     calls for work at more than one site.
                                                                                        "Your product" includes warranties or represen-
                 (3) When that part of the work done at a job                           tations made at any time with respect to the fit-
                     site has been put to its intended use by                           ness, quality, durability or performance of any of
                     any person or organization other than                              the items included in a. and b. above.
                     another contractor or subcontractor
                     working on the same project.                                       "Your product" does not include vending
                                                                                        machines or other property rented to or located
                 Work that may need service, maintenance,                               for the use of others but not sold.
                 correction, repair or replacement, but which
                 is otherwise complete, will be treated as                         15. "Your Work" means:
                 completed.
                                                                                        a. Work or operations performed by you or on
         c. This hazard does not include "bodily injury"                                   your behalf; and
            or "property damage" arising out of:
                                                                                        b. Materials, parts or equipment furnished in
                 (1) The transportation of property, unless                                connection with such work or operations.
                     the injury or damage arises out of a
                     condition in or on a vehicle created by                            "Your work" includes warranties or representa-
                     the "loading or unloading" of it; or                               tions made at any time with respect to the fit-
                                                                                        ness, quality, durability or performance of any of
                 (2) The existence of tools, uninstalled                                the items included in a. or b. above.
                     equipment or abandoned or unused
                     materials.

BP 00 06 01 87                                Copyright, Insurance Services Office, Inc., 1984, 1985                           Page 12 of 12
Agency Code        03-0116-00
                  Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 71 of 122. Policy
                                                                                PageID Number
                                                                                          #: 8844-229-409-01

                                                                                                                              BP 00 09 01 87



                          BUSINESSOWNERS COMMON POLICY CONDITIONS

All coverages of this policy are subject to the following conditions.

A. CANCELLATION                                                                             (4) Fixed and salvageable items have been
                                                                                                or are being removed from the building
    1. The first Named Insured shown in the Decla-                                              and are not being replaced. This does
       rations may cancel this policy by mailing or de-                                         not apply to such removal that is neces-
       livering to us advance written notice of                                                 sary or incidental to any renovation or
       cancellation.                                                                            remodeling.

    2. We may cancel this policy by mailing or deliv-                                       (5) Failure to:
       ering to the first Named Insured written notice of
       cancellation at least:                                                                    (a) Furnish necessary heat, water
                                                                                                     sewer service or electricity for 30
         a. 5 days before the effective date of cancella-                                            consecutive days or more, except
            tion if any one of the following conditions                                              during a period of seasonal unoccu-
            exists at any building that is Covered Prop-                                             pancy; or
            erty in this policy.
                                                                                                 (b) Pay property taxes that are owing
                 (1) The building has been vacant or unoc-                                           and have been outstanding for more
                     cupied 60 or more consecutive days.                                             than one year following the date
                     This does not apply to:                                                         due, except that this provision will
                                                                                                     not apply where you are in a bona
                     (a) Seasonal unoccupancy; or                                                    fide dispute with the taxing authority
                                                                                                     regarding payment of such taxes.
                     (b) Buildings in the course of construc-
                         tion, renovation or addition.                                 b. 10 days before the effective date of cancel-
                                                                                          lation if we cancel for nonpayment of
                     Buildings with 65% or more of the rental                             premium.
                     units or floor area vacant or unoccupied
                     are considered unoccupied under this                              c. 30 days before the effective date of cancel-
                     provision.                                                           lation if we cancel for any other reason.

                 (2) After damage by a covered cause of                           3. We will mail or deliver our notice to the first
                     loss, permanent repairs to the building:                        Named Insured's last mailing address known to
                                                                                     us.
                     (a) Have not started, and
                                                                                  4. Notice of cancellation will state the effective date
                     (b) Have not been contracted for,                               of cancellation. The policy period will end on
                                                                                     that date.
                     within 30 days of initial payment of loss.
                                                                                  5. If this policy is cancelled, we will send the first
                 (3) The building has:                                               Named Insured any premium refund due. If we
                                                                                     cancel, the refund will be pro rata. If the first
                     (a) An outstanding order to vacate;                             Named Insured cancels, the refund may be less
                                                                                     than pro rata. The cancellation will be effective
                     (b) An outstanding demolition order; or                         even if we have not made or offered a refund.

                     (c) Been declared unsafe by govern-                          6. If notice is mailed, proof of mailing will be suf-
                         mental authority.                                           ficient proof of notice.


BP 00 09 01 87                               Copyright, Insurance Services Office, Inc., 1984, 1985                              Page 1 of 3
Agency Code       03-0116-00
                 Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 72 of 122. Policy
                                                                               PageID Number
                                                                                         #: 8944-229-409-01
B. CHANGES                                                                     which makes insurance inspections, surveys, reports
                                                                               or recommendations.
    This policy contains all the agreements between you
    and us concerning the insurance afforded. The first                   F. INSURANCE UNDER TWO OR MORE
    Named Insured shown in the Declarations is auth-                         COVERAGES
    orized to make changes in the terms of this policy
    with our consent. This policy's terms can be                               If two or more of this policy's coverages apply to the
    amended or waived only by endorsement issued by                            same loss or damage, we will not pay more than the
    us and made a part of this policy.                                         actual amount of the loss or damage.

C. CONCEALMENT, MISREPRESENTATION OR                                      G. LIBERALIZATION
   FRAUD
                                                                               If we adopt any revision that would broaden the cov-
    This policy is void in any case of fraud by you at any                     erage under this policy without additional premium
    time as it relates to this policy. It is also void if you                  within 45 days prior to or during the policy period,
    or any other insured, at any time, intentionally con-                      the broadened coverage will immediately apply to
    ceal or misrepresent a material fact concerning:                           this policy.

    1.   This policy;                                                     H. OTHER INSURANCE
    2.   The Covered Property;
    3.   Your interest in the Covered Property; or                             1. If there is other insurance covering the same
    4.   A claim under this policy.                                               loss or damage, we will pay only for the amount
                                                                                  of covered loss or damage in excess of the
D. EXAMINATION OF YOUR BOOKS AND                                                  amount due from that other insurance, whether
   RECORDS                                                                        you can collect on it or not. But we will not pay
                                                                                  more than the applicable Limit of Insurance.
    We may examine and audit your books and records
    as they relate to this policy at any time during the                       2. Business Liability Coverage is excess over any
    policy period and up to three years afterward.                                other insurance that insures for direct physical
                                                                                  loss or damage.
E. INSPECTIONS AND SURVEYS
                                                                               3. When this insurance is excess, we will have no
    We have the right but are not obligated to:                                   duty under Business Liability Coverage to de-
                                                                                  fend any claim or "suit" that any other insurer
    1. Make inspections and surveys at any time;                                  has a duty to defend. If no other insurer de-
                                                                                  fends, we will undertake to do so, but we will be
    2. Give you reports on the conditions we find; and                            entitled to the insured's rights against all those
                                                                                  other insurers.
    3. Recommend changes.
                                                                          I.   PREMIUMS
    Any inspections, surveys, reports or recommenda-
    tions relate only to insurability and the premiums to                      1. The first named Insured shown in the
    be charged. We do not make safety inspections.                                Declarations:
    We do not undertake to perform the duty of any
    person or organization to provide for the health or                             a. Is responsible for the payment of all
    safety of workers or the public. And we do not war-                                premiums; and
    rant that condition:
                                                                                    b. Will be the payee for any return premiums
    1. Are safe or healthful; or                                                       we pay.

    2. Comply with laws, regulations, codes or                                 2. The premium shown in the Declarations was
       standards.                                                                 computed based on rates in effect at the time
                                                                                  the policy was issued. On each renewal, con-
    This condition applies not only to us, but also to any                        tinuation or anniversary of the effective date of
    rating, advisory, rate service or similar organization,                       this policy, we will compute the premium in ac-
                                                                                  cordance with our rates and rules then in effect.


BP 00 09 01 87                            Copyright, Insurance Services Office, Inc., 1984, 1985                            Page 2 of 3
Agency Code       03-0116-00
                 Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 73 of 122. Policy
                                                                               PageID Number
                                                                                         #: 9044-229-409-01
    3. With our consent, you may continue this policy                                   (1) Someone insured by this insurance;
       in force by paying a continuation premium for
       each successive one-year period. The premium                                     (2) A business firm:
       must be:
                                                                                             (a) Owned or controlled by you; or
         a. Paid to us prior to the anniversary date; and
                                                                                             (b) That owns or controls you; or
         b. Determined in accordance with paragraph 2.
            above.                                                                      (3) Your tenant.

         Our forms then in effect will apply. If you do not                        You may also accept the usual bills of lading or
         pay the continuation premium, this policy will ex-                        shipping receipts limiting the liability of carriers.
         pire on the first anniversary date that we have
         not received the premium.                                                 This will not restrict your insurance.

    4. Undeclared exposures or change in your busi-                           2. Applicable to Businessowners Liability coverage:
       ness operation, acquisition or use of locations
       may occur during the policy period that are not                             If the insured has rights to recover all or part of
       shown in the Declarations. If so, we may re-                                any payment we have made under this policy,
       quire an additional premium. That premium will                              those rights are transferred to us. The insured
       be determined in accordance with our rates and                              must do nothing after loss to impair them. At
       rules then in effect.                                                       our request, the insured will bring "suit" or trans-
                                                                                   fer those rights to us and help us enforce them.
J. TRANSFER OF RIGHTS OF RECOVERY                                                  This condition does not apply to Medical Ex-
   AGAINST OTHERS TO US                                                            penses Coverage.

    1. Applicable to Businessowners Property                             K. TRANSFER OF YOUR RIGHTS AND DUTIES
       coverage:                                                            UNDER THIS POLICY

         If any person or organization to or for whom we                      Your rights and duties under this policy may not be
         make payment under this policy has rights to                         transferred without our written consent except in the
         recover damages from another, those rights are                       case of death of an individual Named Insured.
         transferred to us to the extent of our payment.
         That person or organization must do everything                       If you die, your rights and duties will be transferred
         necessary to secure our rights and must do                           to your legal representative but only while acting
         nothing after loss to impair them. But you may                       within the scope of duties as your legal representa-
         waive your rights against another party in                           tive. Until your legal representative is appointed,
         writing:                                                             anyone having proper temporary custody of your
                                                                              property will have your rights and duties but only
         a. Prior to a loss to your Covered Property.                         with respect to that property.

         b. After a loss to your Covered Property only if,
            at time of loss, that party is one of the
            following:




BP 00 09 01 87                           Copyright, Insurance Services Office, Inc., 1984, 1985                                Page 3 of 3
Agency Code    03-0116-00
              Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 74 of 122. Policy
                                                                            PageID Number
                                                                                      #: 9144-229-409-01

                                                                                                     BUSINESSOWNERS
                                                                                                         BP 12 03 06 89


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                             LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS POLICY

                                                       SCHEDULE*

                                                                                        Provision Applicable
     Prem.          Bldg.            Description               Loss Payee               (Indicate Paragraph
      No.            No.             of Property            (Name & Address)                 A, B or C)


The following is added to the Businessowners Property                    a. We will pay for covered loss or damage to
Coverage Form LOSS PAYMENT Loss Condition, as                               each Loss Payee in their order or prece-
shown in the Declarations or by an "A", "B" or "C" in the                   dence, as interests may appear.
Schedule:
                                                                         b. The Loss Payee has the right to receive
A. LOSS PAYABLE                                                             loss payment even if the Loss Payee has
                                                                            started foreclosure for similar action on the
    For Covered Property in which both you and a Loss                       Covered Property.
    Payee shown in the Schedule or in the Declarations
    have an insurable interest, we will:                                 c. If we deny your claim because of your acts
                                                                            or because you have failed to comply with
    1. Adjust losses with you; and                                          the terms of this policy, the Loss Payee will
                                                                            still have the right to receive loss payment if
    2. Pay any claim for loss or damage jointly to you                      the Loss Payee:
       and the Loss Payee, as interests may appear.
                                                                             (1) Pays any premium due under this policy
B. LENDER'S LOSS PAYABLE                                                         at our request if you have failed to do
                                                                                 so;
    1. The Loss Payee in the Schedule or in the Decla-
       rations is a creditor (including a mortgage-holder                    (2) Submits a signed, sworn proof of loss
       or trustee) with whom you have entered a con-                             within 60 days after receiving notice
       tract for the sale of Covered Property, whose                             from us of your failure to do so; and
       interest in that Covered Property is established
       by such written contracts as:                                         (3) Has notified us of any change in owner-
                                                                                 ship, occupancy or substantial change
        a. Warehouse receipts;                                                   in risk known to the Loss Payee.

        b. A contract for deed;                                              All of the terms of the Businessowners
                                                                             Property Coverage Form will then apply
        c. Bills of lading; or                                               directly to the Loss Payee.

        d. Financing statements.                                         d. If we pay the Loss Payee for any loss or
                                                                            damage and deny payment to you because
    2. For Covered Property in which both you and a                         of your acts or because you have failed to
       Loss Payee have an insurable interest:                               comply with the terms of this policy:

BP 12 03 06 89                    Copyright, Insurance Services Office, Inc., 1985, 1988                       Page 1 of 2
Agency Code    03-0116-00
              Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 75 of 122. Policy
                                                                            PageID Number
                                                                                      #: 9244-229-409-01

           (1) The Loss Payee's rights will be trans-            C. CONTRACT OF SALE
               ferred to us to the extent of the amount
               we pay; and                                           1. The Loss Payee shown in the Schedule or in the
                                                                        Declarations is a person or organization you
           (2) The Loss Payee's right to recover the                    have entered a contract with for the sale of Cov-
               full amount of the Loss Payee's claim                    ered Property.
               will not be impaired. At our option, we
               may pay to the Loss Payee the whole                   2. For Covered Property in which both you and the
               principal on the debt plus any accrued                   Loss Payee have an insurable interest, we will:
               interest. In this event, you will pay your
               remaining debt to us.                                     a. Adjust losses with you; and

   3. If we cancel this policy, we will give written no-                 b. Pay any claim for loss or damage jointly to
      tice to the Loss Payee at least:                                      you and the Loss Payee, as interests may
                                                                            appear.
       a. 10 days before the effective date of cancel-
          lation if we cancel for your nonpayment of                 3. The following is added to the OTHER INSUR-
          premium; or                                                   ANCE Businessowners Common Policy
                                                                        condition:
       b. 30 days before the effective date of cancel-
          lation if we cancel for any other reason.                          For Covered Property that is the subject of
                                                                             the contract of sale, the word "you" includes
   4. If we do not renew this policy, we will give writ-                     the Loss Payee.
      ten notice to the Loss Payee at least 10 days
      before the expiration date of this policy.



BP 12 03 06 89                    Copyright, Insurance Services Office, Inc., 1985, 1988                      Page 2 of 2
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 76 of 122. Policy
                                                                             PageID Number
                                                                                       #: 9344-229-409-01

                                                                                                              54070 (2-05)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      ORDINANCE OR LAW
This endorsement modifies insurance under the following:

   BUSINESSOWNERS STANDARD PROPERTY COVERAGE FORM
   BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

Under A. COVERAGE, 5. Additional Coverages, the                          This is not an additional amount of insurance.
following Additional Coverage is added:
                                                                     2. Coverage B - Demolition Cost Coverage.
Ordinance or Law
                                                                         If a Covered Cause of Loss occurs to Covered
A. Coverage                                                              Building Property and a Limit of Insurance is
                                                                         shown in the Declarations under:
   1. Coverage A - Coverage For Loss to the Un-
      damaged Portion of the Building.                                   a. ORDINANCE OR LAW - COVERAGE A, B
                                                                            AND C COMBINED; or
       If a Covered Cause of Loss occurs to Covered
       Building Property and a Limit of Insurance is                     b. ORDINANCE OR LAW - COVERAGE B
       shown in the Declarations under:
                                                                         we will pay the cost to demolish and clear the
       a. ORDINANCE OR LAW - COVERAGE A, B                               site of undamaged parts of the property caused
          AND C COMBINED; or                                             by enforcement of building, zoning or land use
                                                                         ordinance or law in force at the time of the loss.
       b. ORDINANCE OR LAW - COVERAGE A
                                                                     3. Coverage C - Increased Cost of Construction
       we will pay for loss to the undamaged portion of                 Coverage.
       the building caused by enforcement of any ordi-
       nance or law that:                                                If a Covered Cause of Loss occurs to Covered
                                                                         Building Property and a Limit of Insurance is
       a. Requires the demolition of parts of the same                   shown in the Declarations under:
          property not damaged by a Covered Cause
          of Loss;                                                       a. ORDINANCE OR LAW - COVERAGE A, B
                                                                            AND C COMBINED; or
       b. Regulates the construction or repair of
          buildings, or establishes zoning or land use                   b. ORDINANCE OR LAW - COVERAGE C
          requirements at the described premises;
          and                                                            we will pay for the increased cost to repair, re-
                                                                         build or construct the property caused by en-
       c. Is in force at the time of loss.                               forcement of building, zoning or land use ordi-
                                                                         nance or law in force at the time of the loss. If
       When ORDINANCE OR LAW - COVERAGE A                                the property is repaired or rebuilt, it must be in-
       is shown in the Declarations, Coverage A is in-                   tended for similar occupancy as the current
       cluded within the Limit of Insurance applicable to                property, unless otherwise required by zoning or
       the Covered Building Property shown in the                        land use ordinance or law in force at the time of
       Declarations.                                                     the loss.


                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
                      Copyright, ISO Commercial Risk Services, Inc., 1983, 1984, 1985, 1986, 1989
54070 (2-05)                             Copyright, ISO Properties, Inc., 2002                                  Page 1 of 4
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 77 of 122. Policy
                                                                             PageID Number
                                                                                       #: 9444-229-409-01
       However, we will not pay for the increased cost                   a. If the Replacement Cost option applies and
       of construction if the building is not repaired or                   the property is repaired or replaced, on the
       replaced.                                                            same or another premises, we will not pay
                                                                            more for loss or damage to Covered Build-
B. Exclusion                                                                ing Property caused by enforcement of an
                                                                            ordinance or law, than the lesser of:
   The following exclusion applies only to the coverage
   provided by this endorsement.                                             (1) The amount you actually spend to re-
                                                                                 pair, rebuild or reconstruct the building,
       We will not pay, under this endorsement for:                              but not for more than the amount it
                                                                                 would cost to restore the building on the
       a. Enforcement of any ordinance or law which                              same premises and to the same height,
          requires the demolition, repair, replacement,                          floor area, style and comparable quality
          reconstruction, remodeling or remediation of                           of the original property insured; or
          property due to contamination by "pollu-
          tants" or due to the presence, growth, pro-                        (2) The Limit of Insurance applicable to the
          liferation, spread of any activity of "fungi",                         Covered Building Property.
          wet rot, dry rot or bacteria; or
                                                                         b. If the Replacement Cost option applies and
       b. The costs associated with the enforcement                         the property is not repaired or replaced or if
          of any ordinance or law which requires any                        the Replacement Cost option does not ap-
          insured or others to test for, monitor, clean                     ply, we will not pay more for loss or damage
          up, remove, contain, treat, detoxify or neu-                      to Covered Building Property caused by en-
          tralize, or in any way respond to, or assess                      forcement of an ordinance or law, than the
          the effects of "pollutants", "fungi", wet rot,                    lesser of:
          dry rot or bacteria.
                                                                             (1) The actual cash value of the building at
C. Limit of Insurance                                                            the time of loss;

   When a Limit of Insurance is shown in the Declara-                        (2) The Limit of Insurance shown in the
   tions for:                                                                    Declarations under:

   1. ORDINANCE OR LAW - COVERAGE A, B AND                                       (a) ORDINANCE OR LAW -
      C COMBINED, the most we shall pay for the                                      COVERAGE A;
      total of all covered loss caused by the enforce-
      ment of any ordinance or law under Coverage A,                             (b) ORDINANCE OR LAW -
      Coverage B and Coverage C combined, is such                                    COVERAGE A, B AND C
      limit.                                                                         COMBINED; or

   2. a. ORDINANCE OR LAW - COVERAGE A;                                          (c) ORDINANCE OR LAW -
                                                                                     COVERAGE A and ORDINANCE
       b. ORDINANCE OR LAW - COVERAGE B; or                                          OR LAW - COVERAGE A, B AND C
                                                                                     COMBINED;
       c. ORDINANCE OR LAW - COVERAGE C
                                                                             (3) The Limit of Insurance applicable to the
       the most we shall pay for covered loss caused                             Covered Building Property.
       by the enforcement of any ordinance or law un-
       der each coverage is the applicable limit shown.              2. Coverage B - Demolition Cost Coverage

   Subject to C.1 and C.2 above the following loss pay-                  We will not pay more under Coverage B -
   ment provisions apply.                                                Demolition Cost Coverage than the lesser of the
                                                                         following:
   1. Under Coverage A - Coverage for Loss to the
      Undamaged Portion of the Building:


                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
                      Copyright, ISO Commercial Risk Services, Inc., 1983, 1984, 1985, 1986, 1989
54070 (2-05)                             Copyright, ISO Properties, Inc., 2002                                 Page 2 of 4
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 78 of 122. Policy
                                                                             PageID Number
                                                                                       #: 9544-229-409-01
       a. The amount you actually spend to demolish                              (c) ORDINANCE OR LAW -
          and clear the site of the described premises;                              COVERAGE C and ORDINANCE
          or                                                                         OR LAW - COVERAGE A, B AND C
                                                                                     COMBINED.
       b. The Limit of Insurance shown in the Decla-
          rations under:                                                 c. If the ordinance or law requires relocation to
                                                                            another premises, the most we will pay un-
           (a) ORDINANCE OR LAW - COVERAGE                                  der Coverage C is the lesser of:
               B;
                                                                             (1) The increased cost of construction at
           (b) ORDINANCE OR LAW - COVERAGE                                       the new premises; or
               A, B AND C COMBINED; or
                                                                             (2) The Limit of Insurance shown in the
           (c) ORDINANCE OR LAW - COVERAGE B                                     Declarations under:
               and ORDINANCE OR LAW -
               COVERAGE A, B AND C COMBINED.                                     (a) ORDINANCE OR LAW -
                                                                                     COVERAGE C;
   3. Coverage C - Increased Cost of Construction
      Coverage                                                                   (b) ORDINANCE OR LAW -
                                                                                     COVERAGE A, B AND C
       a. We will not pay under Coverage C - In-                                     COMBINED; or
          creased Cost of Construction Coverage:
                                                                                 (c) ORDINANCE OR LAW -
           (1) Until the property is actually repaired or                            COVERAGE C and ORDINANCE
               replaced, at the same or another prem-                                OR LAW - COVERAGE A, B AND C
               ises; and                                                             COMBINED.

           (2) Unless the repairs or replacement are                 4. When a Limit of Insurance is shown in the Dec-
               made as soon as reasonably possible                      larations for ORDINANCE OR LAW - COVER-
               after the loss or damage, not to exceed                  AGE A, B AND C COMBINED and in the event
               two years. We may, at our option, ex-                    the total amount paid under Coverage A, Cover-
               tend this period in writing during the two               age B and Coverage C combined does not ex-
               years.                                                   ceed such Limit of Insurance, you may at your
                                                                        option, apply the remainder of such Limit of In-
       b. If the building is repaired or replaced at the                surance to your actual loss of Business Income
          same premises, or if you elect to rebuild at                  or necessary Extra Expense, if any, subject to
          another premises, the most we will pay un-                    the terms and conditions of the BUSINESS IN-
          der Coverage C is the lesser of:                              COME AND EXTRA EXPENSE endorsement.

           (1) The increased cost of construction at             D. Under SECTION B., EXCLUSIONS, 1. a. does not
               the same premises; or                                apply to the coverage provided by this endorsement
                                                                    only.
           (2) The Limit of Insurance shown in the
               Declarations under:                               E. When a covered Cause of Loss occurs to Covered
                                                                    Building Property shown in the Declarations and
                 (a) ORDINANCE OR LAW -                             coverage is subsequently provided by this endorse-
                     COVERAGE C;                                    ment, the definition of "Period of Restoration" con-
                                                                    tained in SECTION H. PROPERTY DEFINITIONS is
                 (b) ORDINANCE OR LAW -                             deleted and replaced by the following:
                     COVERAGE A, B AND C
                     COMBINED; or                                    "Period of Restoration" means the period of time
                                                                     that:




                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
                      Copyright, ISO Commercial Risk Services, Inc., 1983, 1984, 1985, 1986, 1989
54070 (2-05)                             Copyright, ISO Properties, Inc., 2002                                Page 3 of 4
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 79 of 122. Policy
                                                                             PageID Number
                                                                                       #: 9644-229-409-01
       1. Begins with the date of direct physical loss                   The expiration date of this policy will not cut
          or damage caused by or resulting from any                      short the "period of restoration".
          Covered Cause of Loss at the described
          premises; and                                          F. The terms of this endorsement apply separately to
                                                                    each building to which this endorsement applies.
       2. Ends on the date when the property at the
          described premises should be repaired,                 G. Under H. PROPERTY DEFINITIONS, the following
          rebuilt or replaced with reasonable speed                 definition is added:
          and similar quality.
                                                                     "Fungi" means any type or form of fungus, including
       "Period of restoration" does not include any in-              but not limited to mold, mildew, mycotoxins, spores,
       creased period required due to the enforcement                scents or byproducts produced or released by any
       of any law that regulates the prevention, control,            type or form of fungus.
       repair, clean-up or restoration of environmental
       damage.



                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
                      Copyright, ISO Commercial Risk Services, Inc., 1983, 1984, 1985, 1986, 1989
54070 (2-05)                             Copyright, ISO Properties, Inc., 2002                                   Page 4 of 4
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 80 of 122. Policy
                                                                             PageID Number
                                                                                       #: 9744-229-409-01

                                                                                                              54227 (8-00)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               BUSINESS INCOME AND EXTRA EXPENSE
This endorsement modifies insurance provided under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE
FORM.

1. Under A. COVERAGE, 5. Additional Coverages, f.                         Extra Expense means expense incurred:
   Business Income and g. Extra Expense are de-
   leted and replaced by the following:                                   (1) To avoid or minimize the suspension of
                                                                              business and to continue "operations":
   f.   Business Income
                                                                              (a) At the described premises; or
        Subject to the Limit of Insurance provisions of
        this endorsement, we will pay for the actual loss                     (b) At replacement premises or at tempo-
        of Business Income you sustain due to the nec-                            rary locations, including:
        essary suspension of your "operations" during
        the "period of restoration". The suspension                               1) Relocation expenses; and
        must be caused by direct physical loss of or
        damage to property at the described premises,                             2) Costs to equip and operate the re-
        including personal property in the open (or in a                             placement or temporary locations.
        vehicle) within the distance shown in the Decla-
        rations under BUSINESS PERSONAL PROP-                             (2) To minimize the suspension of business if
        ERTY - EXPANDED COVERAGE, caused by or                                you cannot continue "operations".
        resulting from any Covered Cause of Loss.
                                                                          (3) (a) To repair or replace any property; or
        Business Income means the:
                                                                              (b) To research, replace or restore the lost
        (1) Net Income (Net Profit or Loss before in-                             information on damaged valuable
            come taxes) that would have been earned                               papers and records:
            or incurred; and
                                                                              to the extent it reduces the amount of loss
        (2) Continuing normal operating expenses in-                          that otherwise would have been payable
            curred, including payroll.                                        under this Additional Coverage or the Addi-
                                                                              tional Coverage, f. Business Income.
   g. Extra Expense
                                                                  2. Limit of Insurance
        Subject to the Limit of Insurance provisions of
        this endorsement, we will pay necessary Extra                 Under C. LIMITS OF INSURANCE, the following
        Expense you incur during the "period of restora-              provisions are added and apply only to the Addi-
        tion" that you would not have incurred if there               tional Coverages, Business Income and Extra
        had been no direct physical loss or damage to                 Expense.
        property at the described premises, including
        personal property in the open (or in a vehicle)               a. In the event of loss or damage to Covered Prop-
        within the distance shown in the Declarations                    erty which is covered by the following Additional
        under BUSINESS PERSONAL PROPERTY -                               Coverages:
        EXPANDED COVERAGE, caused by or result-
        ing from a Covered Cause of Loss.                                 (1) WATER BACK-UP FROM SEWERS OR
                                                                              DRAINS;


                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54227 (8-00)                     Copyright, Insurance Services Office, Inc., 1984, 1986                        Page 1 of 2
Agency Code     03-0116-00
               Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 81 of 122. Policy
                                                                             PageID Number
                                                                                       #: 9844-229-409-01
       (2) REFRIGERATED PRODUCTS;                                         Limit of Insurance is shown in the Declarations
       (3) OFF-PREMISES UTILITY SERVICE                                   for one or more of the following:
           FAILURE; or
       (4) ORDINANCE OR LAW;                                              (1) ORDINANCE OR LAW - COVERAGE A;
                                                                          (2) ORDINANCE OR LAW - COVERAGE B; or
       and you sustain actual loss of Business Income                     (3) ORDINANCE OR LAW - COVERAGE C.
       due to the necessary suspension of your "opera-
       tions" during the "period of restoration" or incur             b. In the event loss of or damage to Covered Prop-
       necessary Extra Expense during the "period of                     erty is not covered by the following Additional
       restoration", we shall not pay more than the ap-                  Coverages:
       plicable Limit of Insurance shown in the Declara-
       tions for:                                                         (1) WATER BACK-UP FROM SEWERS OR
                                                                              DRAINS;
       (1) WATER BACK-UP FROM SEWERS OR                                   (2) REFRIGERATED PRODUCTS;
           DRAINS;                                                        (3) OFF-PREMISES UTILITY SERVICE
       (2) REFRIGERATED PRODUCTS;                                             FAILURE; or
       (3) OFF-PREMISES UTILITY SERVICE                                   (4) ORDINANCE OR LAW;
           FAILURE; or
       (4) ORDINANCE OR LAW;                                              we will only pay for loss of Business Income and
                                                                          Extra Expense that occurs within 12 consecutive
       for all loss or damage including Business In-                      months after the date of direct physical loss of
       come and Extra Expense.                                            or damage. This Additional Coverage is not
                                                                          subject to the Limits of Insurance.
       This provision does not apply to the Additional
       Coverage, ORDINANCE OR LAW, only when a                    All other policy terms and conditions apply.



                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54227 (8-00)                     Copyright, Insurance Services Office, Inc., 1984, 1986                          Page 2 of 2
Agency Code       03-0116-00
                 Case:  1:20-cv-00833-SO Doc #: 1-1 Filed: 04/17/20 82 of 122. Policy
                                                                               PageID Number
                                                                                         #: 9944-229-409-01

                                                                                                               54228 (4-13)


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                                   ELECTRONIC EQUIPMENT
This endorsement modifies insurance under the following:

BUSINESSOWNERS STANDARD PROPERTY COVERAGE FORM
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

It is agreed:

Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:

Electronic Equipment

1. COVERAGE
   Covered Property
   (1) Scheduled Equipment
       When scheduled in the Declarations, we will pay for direct physical loss of or damage to:
       (a) Electronic equipment, component parts of such equipment and air conditioning equipment necessary for the
           operation of the electronic equipment which you own, which is leased or rented to you, or which is in your
           care, custody or control while located at the premises described in the Declarations.
       (b) "Laptop computers", component parts of such equipment and "media" designated for use with a covered
           "laptop computer" which you own, which is leased or rented to you or which is in your care, custody or con-
           trol.
       Direct physical loss of or damage to Covered Property must be caused by a Covered Cause of Loss.
   (2) Unscheduled Equipment
       (a) When a limit of insurance is shown in the Declarations under ELECTRONIC EQUIPMENT, EQUIPMENT-
           UNSCHEDULED, for unscheduled equipment, we will pay for direct physical loss of or damage to electronic
           equipment, component parts of such equipment and air conditioning equipment necessary for the operation of
           the electronic equipment which you own, which is leased or rented to you or which is in your care, custody or
           control while located at the premises described in the Declarations.

                We do not cover unscheduled laptop computers.

        (b) When a limit of insurance is shown in the Declarations under ELECTRONIC EQUIPMENT, MEDIA, we will
            pay for direct physical loss of or damage to "media" which you own, which is leased or rented to you or which
            is in your care, custody or control while located at the premises described in the Declarations. We will pay for
            your costs to research, replace or restore information on "media" which has incurred direct physical loss or
            damage by a Covered Cause of Loss.

           Direct physical loss of or damage to Covered Property must be caused by a Covered Cause of Loss.
2. EXCLUSIONS
   Under B. EXCLUSIONS, of the COVERAGE FORM, the following exclusions are added to apply to this Additional
   Coverage.
   a. Wear and tear, inherent vice, hidden or latent defect, gradual deterioration, insects, vermin, rodents, deprecia-
      tion, or by processing or any work on the property. We will cover accidental direct physical loss from fire or ex-
      plosion which is caused by any of these.
   b. Loss or damage caused by:
      (1) Corrosion or rusting;



54228 (4-13)          Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 1 of 6
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                 Policy Number
                                             Doc #: 1-1 Filed: 04/17/20 83 of 122. PageID    #: 10044-229-409-01

       (2) Dryness or dampness of atmosphere; or
       (3) Extremes of temperature
       unless directly resulting from accidental direct physical damage to the electronic equipment system's air condi-
       tioning equipment caused by a peril not excluded by this endorsement.
   c. Any dishonest, fraudulent or criminal act by:
       (1) You;
       (2) Your partners; or
       (3) Any of your officers, directors or trustees
       whether acting alone or in collusion with others.
   d. "Electrical disturbance" unless caused by lightning.
   e. Loss or damage caused by:
       (1) Data processing "media" failure; or
       (2) Breakdown or malfunction of the data processing equipment and component parts
       while the "media" is being run through the system. We will cover loss, damage or expense caused directly by
       ensuing fire or explosion.
   f. Actual work upon, installation or testing of Covered Property. We will cover loss caused by ensuing fire or ex-
       plosion.
   g. Faulty construction or error in the design of the Covered Property. We will cover loss, damage or expense
       caused directly by ensuing fire or explosion.
   h. Delay or loss of market.
   i. Loss or damage caused by or resulting from improper operation of Covered Property.
   j. Breakage, marring, scratching, tearing or denting of any "laptop computer" unless caused by: fire or lightning;
       aircraft; theft and/or attempted theft; earthquake; flood; explosion; malicious damage or collision, derailment or
       overturn of a transporting conveyance.
   k. Loss or damage to any "laptop computer" not scheduled in the Declarations.
3. LIMIT OF INSURANCE
   Accidental direct physical loss of or damage to Covered Property shall be adjusted on the basis of:
   a. Actual cash value; or
   b. Replacement cost
   whichever is indicated in the Declarations as applying to the damaged Covered Property. Actual cash value includes
   deduction for depreciation.
   a. When loss to Covered Property is settled at the actual cash value of the property at the time of loss, we shall pay
       no more than the lesser of the following:
       (1) The cost to repair or replace the damaged Covered Property with property of like kind and quality; or
       (2) The Limit of Insurance shown in the Declarations for the Covered Property.
   b. When loss to Covered Property is settled at replacement cost of the Covered Property at the time of loss, we
       shall pay no more than the lesser of the following:
       (1) The full cost to repair the Covered Property;
       (2) The full cost to replace the Covered Property with property of like kind and quality even if the property has
            technological advantages, provided such Covered Property is capable of performing the same function as the
            equipment being replaced; or
       (3) The Limit of Insurance shown in the Declarations for the Covered Property.
   c. We shall pay no more for "media" than the lesser of the following:
       (1) The actual cost to repair, replace or reproduce the "media";
       (2) If the "media" is not repaired, replaced or reproduced, the value of blank "media" of the same type; or
       (3) The Limit of Insurance shown in the Declarations for "media".
   The Limit of Insurance shown in the Declarations for Covered Property is the total limit of our liability for loss or dam-
   age to all Covered Property in any one occurrence at one location. With respect to Covered Property you do not own,
   we will pay no more than the amount for which you are legally liable.
4. COVERAGE EXTENSIONS
   a. Property At Newly Acquired Or Temporary Locations
       We will pay for accidental direct physical loss or damage to Covered Property caused by a Covered Cause of
       Loss at:
       (1) Any location you acquire for similar occupancy or warehousing purposes; or




54228 (4-13)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 2 of 6
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                 Policy Number
                                             Doc #: 1-1 Filed: 04/17/20 84 of 122. PageID    #: 10144-229-409-01

        (2) Any temporary location, other than fairs or exhibitions, you acquire for similar occupancy or warehousing
            purposes
        other than at the premises shown in the Declarations, but within territorial limits.

        The most we will pay for loss or damage under this extension is the Limit of Insurance shown in the Declarations
        under ELECTRONIC EQUIPMENT, EQUIPMENT - UNSCHEDULED.

        This coverage extension will stop:
        (1) 60 days from your acquisition of such property; or
        (2) On the date values of Covered Property at such locations are reported to us; or
        (3) On the expiration date of the policy
        whichever comes first.

       Additional premium for the values reported shall be due and payable from the date the property arrives at such
       locations.
    b. Newly Acquired Property
       We will pay for accidental direct physical loss or damage, caused by a Covered Cause of Loss, to additional
       property you acquire of the same type as the Covered Property described in a. COVERED PROPERTY above
       while at any one location.

        The most we will pay for loss or damage under this extension is the Limit of Insurance shown in the Declarations
        under ELECTRONIC EQUIPMENT, EQUIPMENT - UNSCHEDULED.

        This coverage extension will stop:
        (1) 60 days from your acquisition of such property; or
        (2) On the date values of such property are reported to us; or
        (3) On the expiration date of the policy
        whichever comes first.

      Additional premium for the values reported shall be due and payable from the date the property is acquired.
5. ADDITIONAL COVERAGES
   a. Transportation
      We will pay for accidental direct physical loss of or damage to Covered Property caused by:
      (1) Fire, lightning, explosion, smoke, riot and civil commotion, and vandalism and malicious mischief;
      (2) The overturning, upset or collision of the vehicle, transporting the covered property, with another vehicle or
          object other than the road bed; or
      (3) Theft of an entire case or package from a vehicle:
          (a) While such property is in a fully enclosed and securely locked body or compartment; and
          (b) Theft results from forcible entry, evidenced by visible marks
      that occurs during transportation by motor vehicles you own, lease or operate.

        We do not cover property held as samples, held for rental or sale, or that you rent to others while in the care,
        custody or control of salespersons.

       Our liability in any one occurrence shall not exceed the Limit of Insurance shown in the Declarations under
       ELECTRONIC EQUIPMENT, TRANSPORTATION.
    b. Business Income and Extra Expense
       (1) Business Income
           (a) We will pay for the actual loss of Business Income you sustain due to the necessary, suspension of your
                "operations" during the "period of restoration". The suspension must be the direct result of interruption of
                your business caused by accidental direct physical loss of or damage to:
                1) The electronic equipment or "media" covered by this Additional Coverage;
                2) The building housing the electronic equipment or "media" that prevents access to and use of the elec-
                      tronic equipment or "media"; or




54228 (4-13)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 3 of 6
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                              Policy Number
                                          Doc #: 1-1 Filed: 04/17/20 85 of 122. PageID    #: 10244-229-409-01

               3) The air conditioning or electrical systems that are required to operate the electronic equipment, pro-
                   vided such damage or destruction is inside the building or outside within 100 feet of the building
               caused by the perils insured against and subject to (4) EXCLUSIONS below.
           (b) We will also pay expenses you incur to reduce the covered loss. We will not pay for expenses:
               1) You incur to extinguish a fire; or
               2) Expenses that exceed the amount by which the covered loss is reduced.
           Business Income means the:
           (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred; and
           (b) Continuing normal operating expenses incurred, including payroll.
       (2) Extra Expense
           (a) We will pay necessary Extra Expense, other than loss of Business Income, you incur during the "period of
               restoration" that you would not have incurred following accidental direct physical loss of or damage to:
               1) The electronic equipment or "media" covered by this Additional Coverage;
               2) The building housing the electronic equipment or "media" that prevents access to and use of the
                   equipment or "media"; or
               3) The air conditioning or electrical systems that are required to operate the electronic equipment, pro-
                   vided such damage or destruction is inside the building or outside within 100 feet of the building
               caused by the perils insured against and subject to (4) EXCLUSIONS below.
           (b) We will also cover the cost to repair, replace or restore:
               1) Books of accounts, abstracts, drawings;
               2) Card index systems; or
               3) Other records or data such as film, tape, disks, drum, cell or other magnetic storage or recording
                   "media" for electronic data processing
               that have been damaged or destroyed by perils we insure against, if such cost:
               1) Exceeds the normal cost for such repair, replacement or restoration; and
               2) Was incurred to reduce loss under this Additional Coverage.

               However, we will cover no more of such excess cost than the amount by which the total extra expense
               payable under this coverage was reduced.

           Extra Expense means expense incurred to avoid or minimize the suspension of business and continue "oper-
           ations":
           (a) At the described premises; or
           (b) At replacement premises or at temporary locations, including:
                1) Relocation expenses.
                2) Costs to equip and operate the replacement or temporary locations.
                3) Costs to minimize the suspension of business if you cannot continue "operations".
                4) (a) Costs to expedite repair or replace any Covered Property; or
                     (b) Costs to expedite research, replace or restore the lost information on damaged valuable papers
                          and records:
                     to the extent it reduces the amount of loss that otherwise would have been payable under the
                     Additional Coverage, Business Income, of this endorsement.
       (3) Coverage Extension
           We extend Business Income and Extra Expense to include the actual loss or damage sustained by you which
           is a direct result of an interruption of the business covered by this policy because access to the described
           business premises is prohibited by order of civil authority because of damage or destruction of property
           adjacent to the described premises by the perils insured against. Coverage applies while access is denied,
           but no longer than two consecutive weeks.
       (4) Exclusions
           The following exclusions apply only to the Business Income and Extra Expense provisions of this Additional
           Coverage above, in addition to those contained in B. EXCLUSIONS:
           (a) We will not pay for any Extra Expense or increase of Business Income loss, caused by any of the follow-
                ing, whether or not any other cause or happening contributes concurrently or in any sequence to the loss
                or damage:
                1) Enforcement of any local or state ordinance or law regulating construction, repair or demolition of
                     buildings or structures;


54228 (4-13)     Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 4 of 6
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                Policy Number
                                            Doc #: 1-1 Filed: 04/17/20 86 of 122. PageID    #: 10344-229-409-01

               2) Interference at the described premises by strikers or other persons with:
                    a) Rebuilding, repairing or replacing the property; or
                    b) Resumption or continuation of business; or
               3) The suspension, lapse, or cancellation of any lease, license, contract or order beyond the "period of
                    restoration".
           (b) We will not cover loss or damage caused directly or indirectly by any of the following, whether or not any
               other cause or happening contributes concurrently or in any sequence to the loss or damage:
               1) Theft of any property, which is not an integral part of a building or structure at the time of loss. We
                    will cover direct loss that ensues from a peril not excluded in this policy. We will cover direct loss by
                    pillage and looting which occurs during and at the immediate place of riot or civil commotion.
               2) Any other consequential or remote loss.
       (5) Limit of Insurance
           (a) Business Income
               Subject to (c) below, we will pay only for loss of your business income that occurs during the "period of
               restoration", but not exceeding 12 consecutive months after the date of accidental direct physical loss of
               or damage to Covered Property, resulting from a Covered Cause of Loss.
           (b) Extra Expense
               Subject to (c) below, we will pay only for necessary extra expense during the "period of restoration" start-
               ing with the date of damage or destruction. Payments under this coverage shall not be limited by the ex-
               piration of the policy.
           (c) Our total payment for both Business Income and Extra Expense for any one occurrence shall not exceed
               the Limit of Insurance shown in the Declarations under ELECTRONIC EQUIPMENT, BUSINESS IN-
               COME and EXTRA EXPENSE.
       (6) Loss Determination
           (a) The amount of Business Income loss will be determined based on:
               1) The Net Income of the business if no loss or damage occurred;
               2) The continuing normal operating expenses, including payroll expenses, necessary to resume "opera-
                    tions" with the same quality of service that existed just before the direct physical loss or damage; and
               3) Other relevant sources of information, including:
                    a) Your financial records and accounting procedures;
                    b) Bills, invoices and other vouchers; and
                    c) Deeds, liens or contracts.
           (b) The amount of Extra Expense will be determined based on:
               1) All expenses that exceed the normal operating expenses that would have been incurred by "opera-
                    tions" during the "period of restoration" if no direct physical loss or damage had occurred. We will
                    deduct from the total of such expenses:
                    a) The salvage value that remains of any property bought for temporary use during the "period of
                         restoration" once "operations" are resumed; and
                    b) Any Extra Expense that is paid for by other insurance, except for insurance that is written subject
                         to the same plan, terms, conditions and provisions as this insurance; and
               2) All necessary expenses that reduce the Business Income loss that otherwise would have been in-
                    curred.
           (c) Resumption Of Operations
               We will reduce the amount of your:
               1) Business Income loss, other than Extra Expense, to the extent you can resume your "operations," in
                    whole or in part, by using damaged or undamaged property (including merchandise or stock) at the
                    described premises or elsewhere.
               2) Extra Expense loss to the extent you can return "operations" to normal and discontinue such Extra
                    Expense.
           (d) If you do not resume "operations" , or do not resume "operations" as quickly as possible, we will pay
               based on the length of time it would have taken to resume "operations" as quickly as possible.
       (7) Loss Payment - Business Income and Extra Expense
           We will pay for covered loss within 30 days after we receive the sworn proof of loss, if:
           (1) You have complied with all of the terms of this policy; and
           (2) (a) We have reached agreement with you on the amount of loss; or



54228 (4-13)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 5 of 6
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                   Policy Number
                                               Doc #: 1-1 Filed: 04/17/20 87 of 122. PageID    #: 10444-229-409-01

                  (b) An appraisal award has been made.
6. DEDUCTIBLE
   We will not pay for loss or damage to Covered Property in any one occurrence until the loss or damage exceeds the
   deductible shown in the Declarations. We will then pay the amount of loss that exceeds the deductible. This deduct-
   ible applies only once per occurrence regardless of the number of buildings in which covered property is located.
7. OTHER INSURANCE
   The insurance provided by this endorsement is primary. If there is other insurance provided on a primary basis, we
   will pay only our share. Our share will be the ratio of the amount of this insurance to the total amount of insurance.
8. OPTIONAL COVERAGES
   a. Mechanical Breakdown Coverage
        (1) When a Limit of Insurance for MECHANICAL BREAKDOWN is shown in the Declarations under Electronic
             Equipment, we will pay loss or damage to covered property caused by "mechanical breakdown". This pro-
             vision supersedes any other policy provision that may exclude loss or damage caused by or resulting from
             "mechanical breakdown".
        (2) Under 2. EXCLUSIONS above exclusion e. is deleted and replaced by the following:
             e. Loss or damage caused by data processing "media" failure while the "media" is being run through the
                  system. We will cover loss, damage or expense caused directly by ensuing fire or explosion.
        (3) We will not pay for loss or damage to Covered Property in any one occurrence until the loss or damage ex-
             ceeds the deductible shown in the Declarations. We will then pay the amount of loss that exceeds the de-
             ductible. This deductible applies only once per occurrence.
   b. Electrical Disturbance Coverage
        (1) When a limit of insurance for ELECTRICAL DISTURBANCE is shown in the Declarations under Electronic
             Equipment, we will pay for loss or damage to Covered Property caused by:
             (a) "Electrical disturbance"; or
             (b "Power supply disturbance".
        (2) Under 2. EXCLUSIONS above, exclusion d. does not apply.
        (3) The deductible for this coverage shall be:
             (a) $1,000; or
             (b) 5% of the combined unscheduled equipment and scheduled equipment limits shown in the Declarations
             whichever is greater.
9. DEFINITIONS
   a. "Electrical disturbance" means electrical or magnetic damage, disturbance or erasure of electronic recordings.
   b. "Laptop computer" means portable data collectors, notebook (laptop) computers, subnote book computers, palm-
        top computers, handheld computers and portable or any similar computer. "Laptop computer" does not mean
        cellular phone, wireless phone or pager.
   c. "Mechanical breakdown" means component failure or mechanical malfunction, breakdown or failure.
   d. "Media" means materials on which information is recorded such as film, magnetic tape, paper tape, disks, drums,
        and cards. "Media" includes computer software and reproduction of data contained on covered media.
   e. "Power Supply Disturbance" means blackout, brownout, power surge or interruption of power supply.

All other policy terms and conditions apply.




54228 (4-13)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 6 of 6
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                     Policy Number
                                                 Doc #: 1-1 Filed: 04/17/20 88 of 122. PageID    #: 10544-229-409-01

                                                                                                           BUSINESSOWNERS
                                                                                                                 54244 (5-07)

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   AMENDMENT OF LIABILITY INSURING AGREEMENT -
           KNOWN INJURY OR DAMAGE
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS LIABILITY COVERAGE FORM

It is agreed:

Under A. COVERAGES, 1. Business Liability, is deleted and replaced by the following:

    1. Business Liability.

        a. We will pay those sums that the insured becomes legally obligated to pay as damages because of "bodily in-
           jury", "property damage", "personal injury" or "advertising injury" to which this insurance applies. We will have
           the right and duty to defend the insured against any "suit" seeking those damages. We may, at our discre-
           tion, investigate any "occurrence" and settle any claim or "suit" that may result. But:

                (1) The amount we will pay for damages is limited as described in D. LIABILITY AND MEDICAL EXPENSES
                    LIMITS OF INSURANCE; and

                (2) Our right and duty to defend end when we have used up the applicable limit of insurance in the payment
                    of judgments or settlements or medical expenses.

                No other obligation or liability to pay sums or perform acts or services is covered unless explicitly provided for
                under COVERAGE EXTENSION - SUPPLEMENTARY PAYMENTS.

        b. This insurance applies:

                (1) To "bodily injury" and "property damage" only if:

                    (a) The "bodily injury" or "property damage" is caused by an "occurrence" that takes place in the
                        "coverage territory";

                    (b) The "bodily injury" or "property damage" occurs during the policy period; and

                    (c) Prior to the policy period, no insured listed under Paragraph 1. of C. WHO IS AN INSURED and no
                        employee authorized by you to give or receive notice of an "occurrence" or claim, knew that the
                        "bodily injury" or "property damage" had occurred, in whole or in part. If such a listed insured or
                        authorized employee knew prior to the policy period, that the "bodily injury" or "property damage"
                        occurred, then any continuation, change or resumption of such "bodily injury" or "property damage"
                        during or after the policy period will be deemed to have been known prior to the policy period.

                (2) To "personal injury" and "advertising injury" caused by an offense arising out of your business, but only if
                    the offense was committed in the "coverage territory" during the policy period.



                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54244 (5-07)                      Copyright, Insurance Services Office, Inc., 1984, 1985, 2001                        Page 1 of 2
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                   Policy Number
                                               Doc #: 1-1 Filed: 04/17/20 89 of 122. PageID    #: 10644-229-409-01
        c. "Bodily injury" or "property damage" will be deemed to have been known to have occurred at the earliest time
           when any insured listed under Paragraph 1. of C. WHO IS AN INSURED or any employee authorized by you
           to give or receive notice of an "occurrence" or claim:

            (1) Reports all, or any part, of the "bodily injury" or "property damage" to us or any other insurer;

            (2) Receives a written or verbal demand or claim for damages because of the "bodily injury" or "property
                damage"; or

            (3) Becomes aware by any other means that "bodily injury" or "property damage" has occurred or has begun
                to occur.

        d. Damages because of "bodily injury" include damages claimed by any person or organization for care, loss of
           services or death resulting at any time from the "bodily injury".

        e. Coverage Extension - Supplementary Payments

            In addition to the Limit of Insurance, we will pay, with respect to any claim or "suit" we defend:

            (1) All expenses we incur.

            (2) Up to $250 for cost of bail bonds required because of accidents or traffic law violations arising out of the
                use of any vehicle to which Business Liability Coverage for "bodily injury" applies. We do not have to
                furnish these bonds.

            (3) The cost of bonds to release attachments, but only for bond amounts within our Limit of Insurance. We
                do not have to furnish these bonds.

            (4) All reasonable expenses incurred by the insured at our request to assist us in the investigation or defense
                of the claim or "suit", including actual loss of earnings up to $100 a day because of time off from work.

            (5) All costs taxed against the insured in the "suit".

            (6) Prejudgment interest awarded against the insured on that part of the judgment we pay. If we make an
                offer to pay the Limit of Insurance, we will not pay any prejudgment interest based on that period of time
                after the offer.

            (7) All interest on the full amount of any judgment that accrues after entry of the judgment and before we
                have paid, offered to pay, or deposited in court the part of the judgment that is within our Limit of
                Insurance.

All other policy terms and conditions apply.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54244 (5-07)                  Copyright, Insurance Services Office, Inc., 1984, 1985, 2001                          Page 2 of 2
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                               Policy Number
                                           Doc #: 1-1 Filed: 04/17/20 90 of 122. PageID    #: 10744-229-409-01

                                                                                                             54313 (7-08)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
        CONDITIONAL EXCLUSION OF TERRORISM
    INVOLVING NUCLEAR, BIOLOGICAL OR CHEMICAL
       TERRORISM (RELATING TO DISPOSITION OF
      FEDERAL TERRORISM RISK INSURANCE ACT)
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS POLICY

A. Applicability Of This Endorsement                                     "certified acts of terrorism", will remain in
                                                                         effect. However, if the Program is renewed,
   1. The provisions of this endorsement will ap-                        extended or otherwise continued in effect
      ply if and when one of the following situa-                        with revisions that change the level or terms
      tions occurs:                                                      or conditions of coverage, and we are re-
                                                                         quired to offer you the revised coverage or to
       a. The federal Terrorism Risk Insurance                           provide revised coverage to those who pre-
          Program ("Program"), established by the                        viously accepted coverage under the Pro-
          Terrorism Risk Insurance Act of 2002                           gram, then we will take the appropriate steps
          (including ensuing Congressional actions                       in response to the federal requirements.
          pursuant to the Act), terminates; or
                                                                 B. The following definition is added and applies under
       b. The Program is renewed, extended or                       this endorsement wherever the term terrorism is
          otherwise continued in effect:                            enclosed in quotation marks.

           (1) With revisions that increase insurers'                "Terrorism" means activities against persons, organ-
               statutory percentage deductible or                    izations or property of any nature:
               decrease the federal government's
               statutory percentage share in poten-                  1. That involve the following or preparation for the
               tial terrorism losses above such de-                     following:
               ductible, or that results in a change in
               the level or terms or conditions of                       a. Use or threat of force or violence; or
               coverage; and
                                                                         b. Commission or threat of a dangerous act; or
           (2) We are not required by the Program
               to make terrorism coverage available                      c. Commission or threat of an act that inter-
               to you and elect not to do so.                               feres with or disrupts an electronic, commu-
                                                                            nication, information, or mechanical system;
   2. When this endorsement becomes applicable                              and
      in accordance with the terms of A.1.a. or
      A.1.b., above, it supersedes any terrorism                     2. When one or both of the following applies:
      endorsement already endorsed to this policy
      that addresses "certified acts of terrorism".                      a. The effect is to intimidate or coerce a gov-
                                                                            ernment or the civilian population or any
   3. If this endorsement does NOT become appli-                            segments thereof, or to disrupt any segment
      cable, then any terrorism endorsement al-                             of the economy; or
      ready endorsed to this policy, that addresses

                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54313 (7-08)                            Copyright ISO Properties, Inc., 2004                                  Page 1 of 2
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                  Policy Number
                                              Doc #: 1-1 Filed: 04/17/20 91 of 122. PageID    #: 10844-229-409-01
       b. It appears that the intent is to intimidate or          D. Under the BUSINESSOWNERS LIABILITY COVER-
          coerce a government or the civilian popula-                AGE FORM, the following exclusion is added:
          tion, or to further political, ideological, reli-
          gious, social or economic objectives or to                  We will not pay for "bodily injury", "property dam-
          express (or express opposition to) a philo-                 age", "personal injury" or "advertising injury" caused
          sophy or ideology.                                          directly or indirectly by "terrorism", including action in
                                                                      hindering or defending against an actual or expected
C. If the BUSINESSOWNERS STANDARD PROP-                               incident of "terrorism". All "bodily injury", "property
   ERTY COVERAGE FORM or the BUSINESS-                                damage", "personal injury" or "advertising injury" is
   OWNERS SPECIAL PROPERTY COVERAGE                                   excluded regardless of any other cause or event that
   FORM is included in this policy, then under B. EX-                 contributes concurrently or in any sequence to such
   CLUSIONS, the following exclusion is added:                        injury or damage. But this exclusion applies only
                                                                      when one or more of the following are attributed
   Exclusion Of "Terrorism"                                           to an incident of "terrorism":

   We will not pay for loss or damage caused directly                 1. The "terrorism" is carried out by means of the
   or indirectly by "terrorism", including action in hin-                dispersal or application of radioactive material,
   dering or defending against an actual or expected                     or through the use of a nuclear weapon or
   incident of "terrorism". Such loss or damage is ex-                   device that involves or produces a nuclear
   cluded regardless of any other cause or event that                    reaction, nuclear radiation or radioactive
   contributes concurrently or in any sequence to the                    contamination;
   loss. But this exclusion applies only when one or
   more of the following are attributed to an inci-                   2. Radioactive material is released, and it appears
   dent of "terrorism":                                                  that one purpose of the "terrorism" was to re-
                                                                         lease such material;
   1. The "terrorism" is carried out by means of the
      dispersal or application of radioactive material,               3. The "terrorism" is carried out by means of the
      or through the use of a nuclear weapon or                          dispersal or application of pathogenic or poi-
      device that involves or produces a nuclear                         sonous biological or chemical materials; or
      reaction, nuclear radiation or radioactive
      contamination;                                                  4. Pathogenic or poisonous biological or chemical
                                                                         materials are released, and it appears that one
   2. Radioactive material is released, and it appears                   purpose of the "terrorism" was to release such
      that one purpose of the "terrorism" was to re-                     materials.
      lease such material;
                                                                  E. Multiple incidents of "terrorism" which occur within a
   3. The "terrorism" is carried out by means of the                 72-hour period and appear to be carried out in con-
      dispersal or application of pathogenic or poi-                 cert or to have a related purpose or common lead-
      sonous biological or chemical materials; or                    ership will be deemed to be one incident, regardless
                                                                     of whether this endorsement was in effect during the
   4. Pathogenic or poisonous biological or chemical                 entirety of that time period or not.
      materials are released, and it appears that one
      purpose of the "terrorism" was to release such
      materials.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54313 (7-08)                             Copyright ISO Properties, Inc., 2004                                      Page 2 of 2
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                 Policy Number
                                             Doc #: 1-1 Filed: 04/17/20 92 of 122. PageID    #: 10944-229-409-01

                                                                                                      BUSINESSOWNERS
                                                                                                            54319 (7-06)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               LIMITED FUNGI OR BACTERIA COVERAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

A. Under A. COVERAGE, 4. Additional Coverages,                           damage arising out of all occurrences of a
   the following coverage is added:                                      "specified cause of loss" (other than fire or
                                                                         lightning) which take place in a 12-month period
   Limited Coverage For "Fungi" And Bacteria                             (starting with the beginning of the present
                                                                         annual policy period) regardless of the number
   (1) The coverage described in paragraphs (2) and                      of locations covered by this policy or claims
       (6) immediately below, only applies when the                      made. With respect to a particular occurrence
       "fungi", wet rot, dry rot or bacteria are the result              of loss which results in "fungi", wet rot, dry rot or
       of a "specified cause of loss" other than fire or                 bacteria, we will not pay more than this limit
       lightning that occurs during the policy period and                even if "fungi", wet rot, dry rot or bacteria con-
       only if all reasonable means were used to save                    tinue to be present or active, or recurs, in a later
       and preserve the property from further damage                     policy period.
       at the time of and after that occurrence.
                                                                     (4) The coverage provided un der this Limited Cov-
   (2) We will pay for loss or damage by "fungi", wet                    erage does not increase the applicable Limit of
       rot, dry rot or bacteria. As used in this Limited                 Insurance on any Covered Property. If a partic-
       Coverage, the term loss or damage means:                          ular occurrence results in loss or damage by
                                                                         "fungi", wet rot, dry rot or bacteria, and other
       (a) Direct physical loss or damage to Covered                     loss or damage, we will not pay more, for the
           Property caused by "fungi", wet rot, dry rot                  total of all loss or damage, than the applicable
           or bacteria including the cost of removal of                  Limit of Insurance on the affected Covered
           the "fungi", wet rot, dry rot or bacteria;                    Property.

       (b) The cost to tear out and replace any part of                  If there is covered loss or damage to Covered
           the building or other property as needed to                   Property, not caused by "fungi", wet rot, dry rot
           gain access to the "fungi", wet rot, dry rot or               or bacteria, loss payment will not be limited by
           bacteria; and                                                 the terms of this Limited Coverage, except to
                                                                         the extent that "fungi", wet rot, dry rot or bacteria
       (c) The cost of testing performed after removal,                  causes an increase in the loss. Any such in-
           repair, replacement or restoration of the                     crease in the loss will be subject to the terms of
           damaged property is completed, provided                       this Limited Coverage.
           there is a reason to believe that "fungi", wet
           rot, dry rot or bacteria are present.                     (5) The terms of this Limited Coverage do not in-
                                                                         crease or reduce the coverage provided under
   (3) The coverage described under this Limited Cov-                    the Water Damage Additional Coverage.
       erage is limited to 10% of the building or busi-
       ness personal property limit of insurance,                    (6) The following applies only if Business Income
       whichever is greater, subject to a maximum of                     and/or Extra Expense Coverage applies to the
       $100,000 and a minimum of $15,000. This is                        described premises and only if the suspension
       the most we shall pay for the total of all loss or                of "operations" satisfies all the terms and con-


                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54319 (7-06)              Copyright, Insurance Services Office, Inc., 1984, 1985, 1987, 2002.                   Pages 1 of 2
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                 Policy Number
                                             Doc #: 1-1 Filed: 04/17/20 93 of 122. PageID    #: 11044-229-409-01
       ditions of the applicable Business Income and/or          C. Under B. EXCLUSIONS, the following exclusion is
       Extra Expense Additional Coverage.                           added:

       (a) If the loss which resulted in "fungi", wet rot,           "Fungi" Or Bacteria
           dry rot or bacteria does not in itself necessi-
           tate a suspension of "operations", but such               Presence, growth, proliferation, spread or any acti-
           suspension is necessary due to loss or                    vity of "fungi", wet rot, dry rot or bacteria. This ex-
           damage to property caused by "fungi", wet                 clusion does not apply to loss or damage to covered
           rot, dry rot or bacteria, then our payment                property:
           under the Business Income and/or Extra
           Expense is limited to the amount of loss                  (1) If "fungi", wet rot or dry rot results from fire or
           and/or expense sustained in a period of not                   lightning;
           more than 45 days. The days need not be
           consecutive.                                              (2) If the ensuing loss not otherwise excluded re-
                                                                         sults directly or indirectly from "fungi", wet rot or
       (b) If a covered suspension of "operations" was                   dry rot; or
           caused by loss or damage other than
           "fungi", wet rot, dry rot or bacteria, but re-            (3) As provided under the Additional Coverage,
           mediation of "fungi", wet rot, dry rot or bac-                Limited Coverage For "Fungi" And Bacteria.
           teria prolongs the "period of restoration", we
           will pay for loss and/or expense sustained            D. Under H. PROPERTY DEFINITIONS, the following
           during the delay (regardless of when such a              definition is added:
           delay occurs during the "period of restora-
           tion"), but such coverage is limited to 45                "Fungi" means any type or form of fungus, includ-
           days. The days need not be consecutive.                   ing but not limited to, any mold, mildew mycotoxins,
                                                                     spores, scents or byproducts produced or released
B. Under B. EXCLUSIONS, 2.d.(2), is deleted and re-                  by any type or form of fungus.
   placed by the following:

   (2) Rust, corrosion, decay, deterioration, hidden or
       latent defect or any quality in property that
       causes it to damage itself;




                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.
54319 (7-06)              Copyright, Insurance Services Office, Inc., 1984, 1985, 1987, 2002.                    Pages 2 of 2
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                               Policy Number
                                           Doc #: 1-1 Filed: 04/17/20 94 of 122. PageID    #: 11144-229-409-01

                                                                                                              54341 (3-13)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   FINE ARTS, COLLECTIBLES AND
                 MEMORABILIA - BLANKET COVERAGE
This endorsement modifies insurance under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

1. Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:

   Fine Arts, Collectibles and Memorabilia - Blanket Coverage

   a. Coverage

       We will pay for direct physical loss or damage to fine arts, collectibles and memorabilia owned by you while lo-
       cated within the United States of America and Canada.

   b. Exclusions

       Under B. EXCLUSIONS, the following exclusions are added to apply only to this Additional Coverage.

       (1) An action committed by you or at your direction with the intent to cause loss or damage.
       (2) Damage caused by any repairing, restoration or retouching process.
       (3) Breakage of art glass windows, statuary, marble, glassware, bric-a-brac, porcelains and similar fragile articles
           unless caused by:
           (a) Fire or lightning;
           (b) Aircraft;
           (c) Theft or attempted theft;
           (d) Earthquake;
           (e) Flood or storm surge;
           (f) Malicious damage; or
           (g) Collision, derailment or overturn of conveyance;
           except as we may state otherwise.

       (4) Loss to fine arts, collectibles or memorabilia on exhibition at any premises other than described in the Decla-
           rations.
       (5) Mysterious disappearance unless the loss is a direct result of a forcible entry of which there is visible evi-
           dence.

   c. Limit Of Insurance

       We will pay no more than the smallest of either:
       (1) The cost to replace damaged property with new property of similar quality and features reduced by the
           amount of decrease in value because of age, wear, obsolescence or market value applicable to the damaged
           property immediately prior to the loss; or
       (2) The Limit of Insurance shown in the Declarations for FINE ARTS, COLLECTIBLES OR MEMORABILIA -
           BLANKET INSURANCE.



54341 (3-13)      Includes copyrighted material of ISO Commercial Services, Inc., with its permission.         Page 1 of 2
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                   Policy Number
                                               Doc #: 1-1 Filed: 04/17/20 95 of 122. PageID    #: 11244-229-409-01

        In no event shall our payment for all items in any one loss exceed the Limit of Insurance shown in the Declara-
        tions for FINE ARTS, COLLECTIBLES OR MEMORABILIA - BLANKET INSURANCE.

        This is an additional amount of insurance.

    d. Deductible

        No deductible applies to this Additional Coverage.

    e. Conditions

        (1) In case of loss of or damage to any part of a pair or set, we may:
            (a) repair or replace any part of the pair or set to restore it to its value before the loss; or
            (b) pay the difference between the actual cash value of the property before and after the loss.
        (2) In case of loss or damage to any part of property covered, consisting of several parts when complete, we
            shall pay only for the value of the part loss or damaged.

2. Under A. COVERAGE, b. Business Personal Property, 2. Property Not Covered, the following property is added:

    Fine arts, collectibles and memorabilia.

3. Under 4. LIMITATIONS, paragraph c. does not apply to this Additional Coverage.

4. The following Definitions apply to this endorsement only:
   a. Fine arts mean paintings, etchings, pictures, tapestries, art glass windows and other bona fide works of art of
      rarity, historical value or artistic merit.
   b. Collectibles mean objects collected as a hobby, for display or as an investment whose value may appreciate.
   c. Memorabilia means objects valued for their connection to historical events, culture, entertainment or experiences
      worthy of remembrance.

All other policy terms and conditions apply.




54341 (3-13)       Includes copyrighted material of ISO Commercial Services, Inc., with its permission.       Page 2 of 2
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                 Policy Number
                                             Doc #: 1-1 Filed: 04/17/20 96 of 122. PageID    #: 11344-229-409-01

                                                                                                                  54499 (4-13)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   ACCOUNTS RECEIVABLE COVERAGE
This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM


                                                        SCHEDULE*

        Prem.                    Bldg.                       Additional                                   Limit
         No.                      No.                        Premium                                        of
                                                                                                        Insurance


If additional premium for Accounts Receivable is shown in the Declarations or in the Schedule above, the following cover-
age applies. This coverage is subject to the provisions applicable to the Businessowners Property Coverage Form of this
policy including the deductible, except as provided below.


A. COVERAGE                                                                   If you give us written notice within 10 days of
   Under Businessowners Special Property Coverage                             removal of your records of accounts receivable
   Form, subparts 1.; 2.; 4.; 5.; and 6. are deleted as                       because of imminent danger of loss or damage,
   applied to this endorsement and replaced by the                            we will pay for loss or damage while they are:
   following:                                                                 a. At a safe place away from the described
   1. We will pay:                                                                 premises; or
        a. All amounts due from your customers that                           b. Being taken to and returned from that place.
            you are unable to collect;
        b. Interest charges on any loan required to off-                      This Coverage Extension is included within the
            set amounts you are unable to collect pend-                       Limit of Insurance applicable to the premises
            ing our payment of these amounts;                                 from which the Covered Property is removed.
        c. Collection expenses in excess of your nor-
            mal collection expenses that are made nec-                    4. EXCLUSIONS
            essary by loss or damage; and                                    Under Section B. EXCLUSIONS, the following
        d. Other reasonable expenses that you incur to                       exclusions are added to apply only to this en-
            re-establish your records of accounts receiv-                    dorsement:
            able                                                             a. We will not pay for loss or damage caused
        that result from direct physical loss or damage                          by or resulting from any of the following:
        by any Covered Causes of Loss to your records                            (1) Dishonest acts by you, anyone else with
        of accounts receivable.                                                      an interest in the property, or your or
                                                                                     their employees or authorized represen-
    2. PROPERTY NOT COVERED                                                          tatives, or anyone entrusted with the
       Covered property does not include contraband,                                 property, whether or not acting alone or
       or property in the course of illegal transportation                           in collusion with other persons or occur-
       or trade.                                                                     ring during the hours of employment.

    3. COVERAGE EXTENSION                                                             But this exclusion does not apply to a
       Removal                                                                        carrier for hire.




54499 (4-13)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 2
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                Policy Number
                                            Doc #: 1-1 Filed: 04/17/20 97 of 122. PageID    #: 11444-229-409-01

           (2) Alteration, falsification, concealment or                         (d) Maintenance
               destruction of records of accounts re-                            of part or all of any property on or off the
               ceivable done to conceal the wrongful                             described premises.
               giving, taking or withholding of money,
               securities or other property.                    B. LIMIT OF INSURANCE
                                                                   This section is replaced by the following:
           This exclusion applies only to the extent of
           the wrongful giving, taking, or withholding.             The most we will pay for loss or damage in any one
                                                                    occurrence is the Limit of Insurance for accounts re-
          (3) Bookkeeping, accounting or billing                    ceivable shown in the Schedule above or in the Dec-
              errors or omissions.                                  larations.
          (4) Electrical or magnetic injury, disturbance
              or erasure of electronic recordings.                  For accounts receivable not at the described prem-
              But we will pay for direct loss or damage             ises, the most we will pay is:
              caused by lightning.                                  1. $2,500; or
          (5) Voluntary parting with any property by                2. 25% of the accounts receivable limit
              you or anyone entrusted with the pro-                 whichever is less.
              perty if induced to do so by any fraudu-
              lent scheme, trick, device or false pre-          C. ADDITIONAL CONDITIONS
              tense.                                               The following is added to paragraph E.6.d. of the
          (6) Unauthorized instructions to transfer                Loss Payment Condition:
              property to any person or to any place.
       b. We will not pay for loss or damage that re-               1. If you cannot accurately establish the amount of
          quires any audit of records or any inventory                 accounts receivable outstanding as of the time
          computation to prove its factual existence.                  of loss or damage, the following method will be
       c. We will not pay for loss or damage caused                    used:
          by or resulting from any of the following.                   a. Determine the total of the average monthly
          But if loss or damage by a Covered Cause                          amounts of accounts receivable for the 12
          of Loss results, we will pay for that resulting                   months immediately preceding the month in
          loss or damage.                                                   which the loss or damage occurs; and
          (1) Weather conditions. But this exclusion                   b. Adjust that total for any normal fluctuations
              only applies if weather conditions con-                       in the amount of accounts receivable for the
              tribute in any way with a cause or event                      month in which the loss or damage occurred
              excluded in paragraph a.(1), (2) or (3)                       or for any demonstrated variance from the
              above to produce the loss or damage.                          average for that month.
          (2) Acts or decisions, including the failure to           2. The following will be deducted from the total
              act or decide, of any person, group, or-                 amount of accounts receivable, however that
              ganization or governmental body.                         amount is established:
          (3) Faulty, inadequate or defective:                         a. The amount of the accounts for which there
              (a) Planning, zoning, development, sur-                       is no loss or damage;
                    veying, siting;                                    b. The amount of the accounts that you are
              (b) Design, specifications, workman-                          able to re-establish or collect;
                    ship, repair, construction, renova-                c. An amount to allow for probable bad debts
                    tion, remodeling, grading, compac-                      that you are normally unable to collect; and
                    tion;                                              d. All unearned interest and service charges.
              (c) Materials used in repair, construc-
                    tion, renovation or remodeling; or




54499 (4-13)     Includes copyrighted material of Insurance Services Office, Inc., with its permissions.        Page 2 of 2
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                 Policy Number
                                             Doc #: 1-1 Filed: 04/17/20 98 of 122. PageID    #: 11544-229-409-01

                                                                                                                54500 (4-13)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       VALUABLE PAPERS AND RECORDS COVERAGE
This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM


                                                       SCHEDULE

        Prem.                    Bldg.                       Additional                                 Limit
         No.                      No.                        Premium                                      of
                                                                                                      Insurance


If additional premium for Valuable Papers and Records is shown in the Declarations or in the Schedule above, the follow-
ing coverage applies. This coverage is subject to the provisions applicable to the Businessowners Property Coverage
Form of this policy including the deductible, except as provided below.


A. COVERAGE                                                                  b. Property in storage away from the premises
   Under Businessowners Special Property Coverage                               shown in the Declarations or in the Sched-
   Form, subparts 1.; 2.; 4.; 5.; and 6. are deleted as                         ule; or
   applied to this endorsement and replaced by the                           c. Contraband, or property in the course of
   following:                                                                   illegal transportation or trade.

    1. COVERED PROPERTY, as used in this en-                              3. COVERAGE EXTENSION
       dorsement, means the following type of property                       Removal
       that is your property or property of others in your
       care, custody or control.                                             If you give us written notice within 10 days of
                                                                             removal of your valuable papers and records
        Valuable papers and records, meaning                                 because of imminent danger of loss or damage,
        inscribed, printed or written:                                       we will pay for loss or damage while it is:
        a. Documents;                                                        a. At a safe place away from the described
        b. Manuscripts; and                                                       premises; or
        c. Records                                                           b. Being taken to and returned from that place.
        including abstracts, books, deeds, drawings,
        films, maps, or mortgages.                                           This Coverage Extension is included within the
                                                                             Limits of Insurance applicable to the premises
        But valuable papers and records does not mean:                       from which the Covered Property is removed.
        i. "Money" or "Securities";
        ii. Converted Data;                                               4. The VALUABLE PAPERS AND RECORDS
        iii. Programs or instructions used in your data                      Coverage Extension in the Businessowners
             processing operations, including the ma-                        Property Coverage Form does not apply at any
             terials on which the data is recorded.                          premises where this endorsement applies.

    2. PROPERTY NOT COVERED                                               5. The PERSONAL PROPERTY OFF PREMISES
       Covered Property does not include:                                    Coverage Extension in the Businessowners
       a. Property held as samples or for delivery                           Property Coverage Form does not apply to val-
          after sale;                                                        uable papers and records.


54500 (4-13)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 1 of 2
Agency Code Case:
             03-0116-00
                  1:20-cv-00833-SO                                                 Policy Number
                                             Doc #: 1-1 Filed: 04/17/20 99 of 122. PageID    #: 11644-229-409-01
B. EXCLUSIONS                                                                 (1) Planning, zoning, development, survey-
   Under Section B. EXCLUSIONS, the following exclu-                              ing, siting;
   sions are added to apply only to this endorsement:                         (2) Design, specifications, workmanship,
   1. We will not pay for loss or damage caused by or                             repair, construction, renovation, remod-
       resulting from any of the following:                                       eling, grading, compaction;
       a. Dishonest acts by you, anyone else with an                          (3) Materials used in repair, construction,
           interest in the property, or your or their em-                         renovation or remodeling; or
           ployees or authorized representatives, or                          (4) Maintenance
           anyone entrusted with the property, whether                        of part or all of any property on or off the
           or not acting alone or in collusion with other                     described premises.
           persons or occurring during the hours of
           employment.                                            C. LIMIT OF INSURANCE
           But this exclusion does not apply to a carrier            This section is replaced by the following:
           for hire.
       b. Errors or omissions in processing or copy-                  The most we will pay for loss or damage in any one
           ing.                                                       occurrence is the Limit of Insurance for valuable
           But we will pay for direct loss or damage                  papers and records shown in the Schedule above or
           caused by resulting fire or explosion if these             in the Declarations.
           causes of loss would be covered by this
           endorsement.                                               For valuable papers and records not at the describ-
       c. Electrical or magnetic injury, disturbance or               ed premises, the most we will pay is:
           erasure of electronic recordings.                          1. $2,500; or
           But we will pay for direct loss or damage                  2. 25% of the valuable papers and records limit
           caused by lightning.                                       whichever is less.
       d. Voluntary parting with any property by you
           or anyone entrusted with the property if in-           D. PROPERTY LOSS CONDITIONS
           duced to do so by any fraudulent scheme,                  Paragraph d.(6) of the LOSS PAYMENT Loss Con-
           trick, device or false pretense.                          dition does not apply to valuable papers and records
       e. Unauthorized instructions to transfer prop-                that are actually replaced or restored.
           erty to any person or to any place.
                                                                  E. ADDITIONAL DEFINITIONS
    2. We will not pay for loss or damage caused by or               1. "Money" means:
       resulting from any of the following. But if loss or              a. Currency, coins and bank notes whether or
       damage by a Covered Cause of Loss results,                            not in current use; and
       we will pay for that resulting loss or damage.                   b. Travelers checks, register checks and
       a. Weather conditions. But this exclusion only                        money orders held for sale to the public.
           applies if weather conditions contribute in               2. "Securities" means negotiable and nonnegotia-
           any way with a cause or event excluded in                    ble instruments or contracts representing either
           paragraph 1.a., 1.b. and 1.c. above to pro-                  "money" or other property and includes:
           duce the loss or damage.                                     a. Tokens, tickets, revenue and other stamps
       b. Acts or decisions, including the failure to act                    whether or not in current use; and
           or decide, of any person, group, organiza-                   b. Evidences of debt issued in connection with
           tion or governmental body.                                        credit or charge cards, which are not of your
       c. Faulty, inadequate or defective:                                   own issue
                                                                        but does not include "money".




54500 (4-13)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 2 of 2
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO          Doc #: 1-1 Filed: 04/17/20 100 of 122. Policy
                                                                                   PageID Number  44-229-409-01
                                                                                             #: 117

                                                                                                                 54841 (3-17)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  EQUIPMENT BREAKDOWN COVERAGE
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS STANDARD PROPERTY COVERAGE FORM
    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

1. A. COVERAGE is amended.                                                        1) Make temporary repairs;
   a. BUSINESSOWNERS SPECIAL PROPERTY                                             2) Expedite permanent repairs; or
       COVERAGE FORM, 4. Limitations, paragraph                                   3) Expedite permanent replacement.
       a. is amended. Subparagraphs (1) and (2) are                               "Reasonable extra cost" shall mean "the
       deleted and replaced by the following for pur-                             extra cost of temporary repair and of
       poses of this endorsement only.                                            expediting the repair of such damaged
       (1) Steam boilers, steam pipes, steam engines                              equipment of the insured, including
            or steam turbines caused by or resulting                              overtime and the extra cost of express
            from any condition or event inside such                               or other rapid means of transportation".
            equipment. However, we will pay for loss of                           The amount we pay is subject to the
            or damage to such equipment caused by or                              Limits of Insurance section of this
            resulting from an explosion of gases or fuel                          endorsement.
            within the furnace of any fired vessel or                         (b) Refrigerant Contamination
            within the flues or passages through which                            We will pay for loss to your Covered
            the gases of combustion pass.                                         Property that is damaged by contami-
       (2) Hot water boilers or other water heating                               nation by a refrigerant used in refrigerat-
            equipment caused by or resulting from any                             ing, cooling or humidity control equip-
            condition or event inside such boilers or                             ment at the described premises as a
            equipment, other than an explosion.                                   result of an "Equipment Breakdown".
   b. Additional Coverages is amended.                                            The amount we pay is subject to the
       (1) Pollutant Clean Up and Removal is de-                                  Limits of Insurance section of this
            leted and replaced by the following for                               endorsement.
            purposes of this endorsement only.                                (c) Spoilage Coverage
            Pollutant Clean Up and Removal                                        1) We will pay for loss of "perishable
            We will pay for the pollutant clean up, re-                                goods" caused by spoilage resulting
            moval, repair or replacement of damaged                                    from lack of power, light, heat,
            Covered Property resulting from an "Equip-                                 steam or refrigeration caused by an
            ment Breakdown". The amount we pay is                                      "Equipment Breakdown" to types of
            subject to the Limits of Insurance section of                              property covered by this policy, that
            this endorsement. This coverage does not                                   are:
            include contamination of perishable stock by                               a) Located on or within 1,000 feet
            a refrigerant.                                                                  of your described premises; and
       (2) The following Additional Coverages are                                      b) Owned by you, the building
            added.                                                                          owner (if you are a tenant), or
            (a) Expediting Expenses                                                         owned by a public utility, or
                 We will pay for the expediting expense                                     other supplier with whom you
                 loss resulting from an "Equipment                                          have a contract to supply you
                 Breakdown" with respect to your dam-                                       with any of the following ser-
                 aged Covered Property. We will pay the                                     vices: electrical power, waste
                 "reasonable extra cost" to:                                                disposal, air conditioning, refrig-
                                                                                            eration, heating, natural gas,


54841 (3-17)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 1 of 7
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO           Doc #: 1-1 Filed: 04/17/20 101 of 122. Policy
                                                                                    PageID Number  44-229-409-01
                                                                                              #: 118
                         compressed air, water, steam,                           The amount we pay is subject to the
                         internet access, telecommunica-                         Limits of Insurance section of this
                         tions services, wide area net-                          endorsement.
                         works or data transmission.                         (e) Computer Equipment
               2) However, we will not pay for any                               We will pay for direct physical loss or
                    physical loss or damage caused by                            damage to your computers as a result of
                    or resulting from any of the causes                          an "Equipment Breakdown". The
                    of loss listed below, unless loss or                         amount we pay is subject to the Limits
                    damage not otherwise excluded                                of Insurance section of this
                    results, then we will pay for such                           endorsement.
                    resulting damage:                                        (f) Business Interruption, Extra Expense,
                    a) Fire, lightning, combustion ex-                           Data Restoration and Service
                         plosion, windstorm or hail,                             Interruption
                         weight of snow, ice or sleet, fall-                     Any insurance provided for Business
                         ing objects, smoke, aircraft or                         Income, Extra Expense or Data Resto-
                         vehicles, riot or civil commotion,                      ration is extended to apply to your loss,
                         vandalism, sinkhole collapse,                           damage or expense caused by an
                         volcanic action, leakage from                           "Equipment Breakdown" to equipment
                         fire extinguishing equipment,                           that is owned by a utility, landlord or
                         water damage, earth                                     other supplier with whom you have a
                         movement; or                                            contract to supply you with any of the
                    b) Flood, unless an "Equipment                               following services: electrical power,
                         Breakdown" ensues.                                      waste disposal, air conditioning, refrig-
               Our payment will be based upon the                                eration, heating, natural gas, com-
               actual replacement cost of the "perish-                           pressed air, water, steam, internet ac-
               able goods" at the time of loss. The                              cess, telecommunications services,
               amount we pay is subject to the Limits                            wide area networks, data transmission
               of Insurance section of this                                      or "cloud computing". The equipment
               endorsement.                                                      must meet the definition of "Equipment
           (d) CFC Refrigerants                                                  Breakdown" except that it is not
               We will pay for the "additional costs" to                         Covered Property.
               repair or replace Covered Property be-                            We will pay:
               cause of the use or presence of a re-                             1) Your actual loss sustained from a
               frigerant containing CFC (chlorofluo-                                  total or partial interruption of
               rocarbon) substances.                                                  business; and
               "Additional costs" mean those in excess                           2) The reasonable extra expense you
               of what would have been required to re-                                sustain to run your business during
               pair or replace Covered Property, had                                  the interruption, caused solely by an
               no CFC refrigerant been involved. We                                   "Equipment Breakdown", including
               will also pay for additional loss as de-                               an "Equipment Breakdown" to any
               scribed under Spoilage Coverage or                                     transformer, electrical apparatus, or
               loss of Business Income Coverage pro-                                  any covered equipment that is:
               vided by this endorsement, caused by                                   a) Located on or within 1,000 feet
               the presence of a refrigerant containing                                    of your described premises;
               CFC substances.                                                        b) Owned by you, the building
               We will pay no more than the least of                                       owner (if you are a tenant), or
               the following:                                                              owned by a public utility
               1) The cost to repair the damaged                                           company; and
                    property and replace any lost CFC                                 c) Used to supply electrical power,
                    refrigerant;                                                           waste disposal, air conditioning,
               2) The cost to repair the damaged                                           refrigeration, heating, natural
                    property, retrofit the system to ac-                                   gas, compressed air, water,
                    cept a non-CFC refrigerant, and                                        steam, internet access, tele-
                    charge the system with a non-CFC                                       communications services, wide
                    refrigerant; or                                                        area networks or data
               3) The cost to replace the system with                                      transmission.
                    one using a non-CFC refrigerant.

54841 (3-17)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 2 of 7
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO           Doc #: 1-1 Filed: 04/17/20 102 of 122. Policy
                                                                                    PageID Number  44-229-409-01
                                                                                              #: 119
                 The amount we pay is subject to the                               the electrical systems or equipment to
                 Limits of Insurance section of this                               operate as intended by limiting voltage
                 endorsement.                                                      fluctuations and other power influences
           (g)   Data Restoration                                                  that would adversely affect the opera-
                 We will pay for your reasonable and                               tional performance and/or reduce the
                 necessary cost to research, replace and                           reliability, or the life span of the
                 restore the lost information on electronic                        electrical system.
                 media and records as a result of an                               We will pay the reasonable extra cost to
                 "Equipment Breakdown". The amount                                 improve "power quality" for the following
                 we pay is subject to the Limits of Insur-                         electrical systems and/or equipment
                 ance section of this endorsement.                                 improvements:
           (h)   Temperature Fluctuation                                           1) Installation of surge protection de-
                 We will pay for loss of "perishable                                    vices (SPD's) which are installed at
                 goods" only caused by or resulting from                                the loss location's line disconnect,
                 any condition or event to Covered Prop-                                load disconnect, or on specific
                 erty that can be resolved by calibrating,                              pieces of equipment and that are
                 resetting, tightening, adjusting or                                    certified by Underwriter Laboratories
                 cleaning.                                                              (UL) or has an equivalent
                 However, we will not pay for loss of                                   certification.
                 "perishable goods" as a result of reset-                               However SPD's do not include any
                 ting the power supply to the Covered                                   SPD's which are cord-connected
                 Property containing the "perishable                                    surge strips, direct plug-in SPD's or
                 goods".                                                                receptacle SPD's;
                 The amount we pay is subject to the                               2) An upgrade and/or replacement of
                 Limits of Insurance section of this                                    electrical panels, switchgear and/or
                 endorsement.                                                           circuit breakers; or
           (i)   Unauthorized Instruction                                          3) Electrical wire and wiring improve-
                 We will pay for loss or damage to your                                 ments which include installation of
                 "computer equipment" caused by an                                      flexible conduit, junction boxes
                 "unauthorized instruction" which results                               and/or ground wiring.
                 in an "Equipment Breakdown".                                      An invoice for implementation of this
                 "Computer equipment" means Covered                                Additional Coverage must be sent to us
                 Property that is electronic computer or                           within 180 days after the payment of the
                 other data processing equipment, in-                              loss is received.
                 cluding peripherals used in conjunction                           The amount we pay is subject to the
                 with such equipment and electronic                                Limits of Insurance section of this
                 media and records.                                                endorsement.
                 "Unauthorized instruction" means a                           (k) Off-Premises Coverage
                 virus, harmful code or similar instruction                        We will pay for loss or damage to Cov-
                 introduced into or enacted on a com-                              ered Property resulting from a covered
                 puter system or a network to which it is                          "Equipment Breakdown" while temporar-
                 connected, designed to damage or de-                              ily at a premises or location that is not a
                 stroy any part of the system or disrupt                           described premises.
                 its normal operation.                                             The amount we pay is subject to the
                 The amount we pay is subject to the                               Limits of Insurance section of this
                 Limits of Insurance section of this                               endorsement.
                 endorsement.                                             (3) The following provision is added to Cover-
           (j)   Risk Improvement                                             age Extensions.
                 If Covered Property suffers direct physi-                    Replacement Cost Coverage
                 cal loss or damage caused by an                              We will pay you the amount you actually
                 "Equipment Breakdown", we will pay for                       spend to repair or replace your damaged
                 the insured to improve the "power qual-                      property with new property of like kind, ca-
                 ity" of the electrical system or equipment                   pacity, size and quality, whichever is less
                 at the loss location where the "Equip-                       except for the following.
                 ment Breakdown" occurred. "Power                             If any damaged property is not repaired or
                 quality" means the conditions that allow                     replaced, then we will pay only the actual


54841 (3-17)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 3 of 7
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO           Doc #: 1-1 Filed: 04/17/20 103 of 122. Policy
                                                                                    PageID Number  44-229-409-01
                                                                                              #: 120
            cash value at the time of the "Equipment                           each location where "Equipment Break-
            Breakdown".                                                        down" is shown in the Declarations. This
2. EXCLUSIONS is amended.                                                      provision does not apply to paragraph C.4.
   BUSINESSOWNERS STANDARD PROPERTY                                       2. The limit of insurance for Pollutant Clean
   COVERAGE FORM is amended. The following ex-                                 Up and Removal, Refrigerant Contami-
   clusions are deleted for purposes of this                                   nation, Spoilage Coverage, Data Restora-
   endorsement only.                                                           tion, Temperature Fluctuation, Risk Im-
   a. Electrical Apparatus:                                                    provement and Off-Premises Coverage
       Artificially generated electrical current, including                    are not additional limits of insurance, but are
       electric arcing, that disturbs electrical devices,                      included in the "total insured value". We will
       appliances or wires. But if loss or damage by                           pay the lesser of "total insured value" or:
       fire results, we will pay for that resulting loss or                    a. For Pollutant Clean Up and Removal,
       damage.                                                                      the greater of $250,000 or the limit
   d. Steam Apparatus:                                                              shown in an endorsement that is at-
       Explosion of steam boilers, steam pipes, steam                               tached to the property form;
       engines or steam turbines owned or leased by                            b. For Refrigerant Contamination, up to
       you, or operated under your control. But if loss                             $750,000 for loss or damage;
       or damage by fire or combustion explosion re-                           c. For Spoilage Coverage, up to $750,000
       sults, we will pay for that resulting loss or                                for loss or damage;
       damage.                                                                 d. For Data Restoration, up to $100,000 for
   e. Mechanical Breakdown:                                                         loss, damage or expense including ac-
       Mechanical Breakdown, including rupture or                                   tual loss of Business Income you sus-
       bursting caused by centrifugal force. But if loss                            tain and necessary Extra Expense you
       or damage by a Covered Cause of Loss results,                                incur;
       we will pay for that resulting loss or damage.                          e. For Temperature Fluctuation, up to
   BUSINESSOWNERS SPECIAL PROPERTY COV-                                             $5,000 for loss including actual loss of
   ERAGE FORM is amended. The following exclu-                                      Business Income you sustain and nec-
   sions are deleted for purposes of this endorsement                               essary Extra Expense you incur;
   only.                                                                       f. For Risk Improvement, 10% of the loss
   a. Electrical Apparatus:                                                         amount paid, up to a maximum limit of
       Artificially generated electric current, including                           $10,000; and
       electric arcing, that disturbs electrical devices,                      g. For Off-Premises Coverage, up to
       appliances or wires. But if loss or damage by                                $25,000 for loss or damage.
       fire results, we will pay for that resulting loss or               3. In no event will we pay more than the "total
       damage.                                                                 insured value" for each location where
   d. (6) Mechanical breakdown, including rupture or                           "Equipment Breakdown" is shown in the
            bursting caused by centrifugal force; or                           Declarations.
   e. Steam Apparatus:                                                    4. As regards Business Interruption, Extra
       Explosion of steam boilers, steam pipes, steam                          Expense and Service Interruption, our limit
       engines or steam turbines owned or leased by                            of liability for any one "Equipment Break-
       you, or operated under your control. But if loss                        down" is equal to twelve (12) consecutive
       or damage by fire or combustion explosion re-                           months of actual loss sustained for a total or
       sults, we will pay for that resulting loss or dam-                      partial interruption of your business. The
       age. We will also pay for loss or damage                                twelve (12) consecutive months begin on
       caused by or resulting from the explosion of                            the date of the "Equipment Breakdown".
       gases or fuel within the furnace of any fire ves-          4. PROPERTY GENERAL CONDITIONS is amended.
       sel or within the flues or passages through which             The following conditions are added for purposes of
       the gases of combustion pass.                                 this endorsement only.
3. C. LIMITS OF INSURANCE is deleted and replaced                    a. Suspension
   by the following for purposes of this endorsement                      Whenever Covered Property is found to be in, or
   only.                                                                  exposed to, a dangerous condition, any of our
   C. LIMITS OF INSURANCE                                                 representatives may immediately suspend the
       1. The most we will pay for "Equipment Break-                      insurance against loss to that Covered Property
            down" for one or more coverages in any one                    for the perils covered by this endorsement.
            occurrence at any one location is the                         Coverage can be suspended and possibly
            amount equal to the "total insured value" at


54841 (3-17)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 4 of 7
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO          Doc #: 1-1 Filed: 04/17/20 104 of 122. Policy
                                                                                   PageID Number  44-229-409-01
                                                                                             #: 121
      reinstated by delivering or mailing a written                               endorsement is attached) loss during
      notice of suspension or coverage reinstatement                              the additional time required for repair or
      to:                                                                         replacement of Covered Property, con-
      (1) Your last known address; or                                             sistent with "Green", in the coverages
      (2) The address where the property is located.                              above.
      If we suspend your insurance, you will get a pro                       We will not pay more than 150%, up to a
      rata refund of premium. However, the suspen-                           maximum limit of $100,000, of what the cost
      sion will be effective even if we have not yet                         would have been to repair or replace with
      made or offered a refund.                                              equipment of like kind and quality inclusive
   b. Jurisdictional Inspections                                             of fees, costs and any business interruption
      If any Covered Property under this endorsement                         loss incurred as stated above.
      requires inspection to comply with state or mu-                   (2) Green Environmental and Efficiency Im-
      nicipal boiler and pressure vessel regulations,                        provements does not cover any of the
      we agree to perform such inspection on your                            following:
      behalf. We do not warrant that conditions are                          (a) Covered Property does not include
      safe or healthful.                                                          stock, raw materials, finished goods,
   c. Environmental, Safety and Efficiency                                        "production machinery", merchandise,
      Improvements                                                                electronic data processing equipment
      If Covered Property requires replacement                                    not used in the functional support of the
      caused by an "Equipment Breakdown", we will                                 real property, process water, molds and
      pay your additional cost to replace with equip-                             dies, property in the open, property of
      ment that is better for the environment, safer, or                          others for which you are legally liable, or
      more efficient than the equipment being                                     personal property of others.
      replaced.                                                              (b) Any loss adjusted on any valuation
      However, we will not pay more than 150% of                                  basis other than a repair or replacement
      what the cost would have been to repair or re-                              cost basis as per E. PROPERTY LOSS
      place with like kind and quality. This condition                            CONDITIONS, 6. Loss Payment.
      does not apply to any property to which Actual                         (c) Any loss covered under any other
      Cash Value applies.                                                         section of this policy.
   d. Green Environmental and Efficiency                                     (d) Any cost incurred because of any law or
      Improvements                                                                ordinance with which you were legally
      (1) If Covered Property requires repair or re-                              obligated to comply with prior to the time
           placement caused by an "Equipment                                      of the "Equipment Breakdown".
           Breakdown", we will pay:                                 e. Other Insurance Issued By Us
           (a) The lessor of the reasonable and nec-                    If this policy provides coverage for Data Proces-
                essary additional cost incurred by you to               sing Equipment Coverages, Electronic Data Pro-
                repair or replace physically damaged                    cessing Equipment, Refrigerated Products or
                Covered Property with equipment of like                 Mechanical Breakdown where two or more of
                kind and quality which qualifies as                     this policy's coverages apply to the same loss or
                "Green". Like kind and quality includes                 damage, the Coverage of this endorsement shall
                similar size and capacity.                              supersede any coverages provided outside of
           (b) The additional reasonable and neces-                     this endorsement for the loss or damage that
                sary fees incurred by you for an ac-                    arises out of an "Equipment Breakdown" loss.
                credited professional certified by a                    This Condition supersedes any similar Condition
                "Green Authority" to participate in the                 when provided by us in this policy.
                repair or replacement of physically dam-         5. G. OPTIONAL COVERAGES is amended.
                aged Covered Property as "Green".                   a. 1.c.(5) Mechanical breakdown is deleted for
           (c) The additional reasonable and neces-                     purposes of this endorsement only.
                sary cost incurred by you for certification         b. The provisions of this endorsement supersede
                or recertification of the repaired or re-               G. OPTIONAL COVERAGES, 5. Mechanical
                placed Covered Property as "Green".                     Breakdown.
           (d) The additional reasonable and neces-              6. H. PROPERTY DEFINITIONS is amended.
                sary cost incurred by you for "Green" in            a. BUSINESSOWNERS SPECIAL PROPERTY
                the removal, disposal or recycling of                   COVERAGE FORM, "Specified Causes of Loss"
                damaged Covered Property.                               is amended to include "Equipment Breakdown"
           (e) The business interruption (if coverage is                for purposes of this endorsement only.
                provided by the policy to which this

54841 (3-17)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 5 of 7
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO         Doc #: 1-1 Filed: 04/17/20 105 of 122. Policy
                                                                                  PageID Number  44-229-409-01
                                                                                            #: 122
   b. BUSINESSOWNERS SPECIAL PROPERTY                                         (a) Mechanical breakdown;
      COVERAGE FORM and BUSINESSOWNERS                                        (b) Electrical or electronic breakdown and
      STANDARD PROPERTY COVERAGE FORM                                              "electronic equipment deficiency"; or
      are amended. The following definitions are                              (c) Rupture, bursting, bulging, implosion, or
      added for purposes of this endorsement only.                                 steam explosion.
      "Cloud computing" means on-demand network                          (3) However, "Equipment Breakdown" does not
      access to a shared pool of computing resources                          mean:
      via networks, servers, storage, applications and                        Physical loss or damage caused by or re-
      services provided by an organization with whom                          sulting from any of the following; however, if
      you have a contract with using the following ser-                       loss or damage not otherwise excluded re-
      vice models: Software as a Service (SaaS),                              sults, then we will pay for such resulting
      Platform as a Service (PaaS) and Infrastruc-                            damage:
      ture as a Service (IaaS) on the following deploy-                       (a) Wear and tear;
      ment models: public cloud, community cloud,                             (b) Rust or other corrosion, decay, deteri-
      hybrid cloud and private cloud.                                              oration, hidden or latent defect, "fungi",
      "Electronic equipment" means devices which                                   wet rot, dry rot, bacteria or any other
      operate using many small electrical parts such                               quality in property that causes it to
      as, but not limited to, microchips, transistors or                           damage or destroy itself;
      circuits.                                                               (c) Smog;
      "Electronic equipment deficiency" means the                             (d) Settling, cracking, shrinking or
      quality or condition inside of "electronic equip-                            expansion;
      ment" which renders this equipment unexpect-                            (e) Nesting or infestation, or discharge or
      edly inoperable and which is operable again                                  release of waste products or secretions,
      once a piece of "electronic equipment" has been                              by insects, birds, rodents or other
      replaced.                                                                    animals;
      However, "electronic equipment deficiency" will                         (f) Any accident, loss, damage, cost, claim,
      not include replacement of "electronic equip-                                or expense, whether preventive, reme-
      ment" for any condition that could have been                                 dial, or otherwise, directly or indirectly
      resolved without replacement of the "electronic                              arising out of or relating to the recogni-
      equipment" including but not limited to "com-                                tion, interpretation, calculation, compar-
      puter equipment" maintenance or the reinstalla-                              ison, differentiation, sequencing, or pro-
      tion or incompatibility of software.                                         cessing of data by any computer system
      "Equipment Breakdown" means:                                                 including any hardware, programs or
      (1) Physical loss or damage both originating                                 software;
           within:                                                            (g) Scratching or marring; and
           (a) Boilers, fired or unfired pressure ves-                        (h) Loss, damage, cost or expense directly
                sels, vacuum vessels, and pressure                                 caused by, contributed to by, resulting
                piping, all normally subject to vacuum or                          from or arising out of the following
                internal pressure other than static pres-                          causes of loss:
                sure of contents, excluding:                                       1) Fire, lightning, combustion explo-
                1) Waste disposal piping;                                               sion, windstorm or hail, weight of
                2) Any piping forming part of a fire                                    snow, ice or sleet, falling objects,
                     protective system;                                                 smoke, aircraft or vehicles, riot or
                3) Furnaces; and                                                        civil commotion, vandalism, sinkhole
                4) Any water piping other than:                                         collapse, volcanic action, leakage
                     a) Boiler feed water piping be-                                    from fire extinguishing equipment,
                         tween the feed pump and the                                    water damage, earth movement; or
                         boiler;                                                   2) Flood, unless an "Equipment
                     b) Boiler condensate return piping;                                Breakdown" ensues.
                         or                                              "Total insured value" means:
                     c) Water piping forming part of a                   The sum of the limits for the following coverages
                         refrigerating or air conditioning               if shown at the location where "Equipment
                         system.                                         Breakdown" is shown in the Declarations:
           (b) All mechanical, electrical, "electronic                   (1) Building;
                equipment" or fiber optic equipment; and                 (2) Business Personal Property;
      (2) Caused by, resulting from, or consisting of:                   (3) Stock;


54841 (3-17)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 6 of 7
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO        Doc #: 1-1 Filed: 04/17/20 106 of 122. Policy
                                                                                 PageID Number  44-229-409-01
                                                                                           #: 123
       (4) Personal Property of Others;                                 or water consumption, avoid toxic or other pol-
       (5) Tenants Improvements and Betterments;                        luting emissions or otherwise minimize environ-
       (6) Improvements and Alterations;                                mental impact.
       (7) Furniture;                                                   "Green Authority" means an authority on
       (8) Fixtures;                                                    "Green" buildings, products, materials, methods
       (9) Machinery and Equipment;                                     or processes certified and accepted by Leader-
       (10) Personal Property in the Open;                              ship in Energy and Environmental Design
       (11) Legal Liability Real Property;                              (LEED®), "Green" Building Initiative Green
       (12) Business Income and Extra Expense (when                     Globes®, Energy Star Rating System or any
            Business Income and Extra Expense - 12                      other recognized "Green" rating system.
            months - Actual Loss Sustained is shown,                    "Perishable goods" means stock preserved
            Business Income and Extra Expense ap-                       and maintained under controlled conditions and
            plies at 25% of the sum of the building and                 susceptible to loss or damage if the controlled
            business personal property limits at that                   conditions change.
            location);                                                  "Production machinery" means any machine
       (13) Business Income (Without Extra Expense);                    which processes, forms, shapes, or transports
            and                                                         raw materials, materials in process, waste
       (14) Extra Expense.                                              materials or finished products.
       "Green" means products, materials, methods
       and processes certified by a "Green Authority"           All other policy terms and conditions apply.
       that conserve natural resources, reduce energy



54841 (3-17)     Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 7 of 7
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO         Doc #: 1-1 Filed: 04/17/20 107 of 122. Policy
                                                                                  PageID Number  44-229-409-01
                                                                                            #: 124

                                                                                                           55722 (12-15)



            OHIO - EMPLOYMENT PRACTICES LIABILITY
             INSURANCE COVERAGE ENDORSEMENT
  THIS ENDORSEMENT PROVIDES COVERAGE ON A CLAIMS-MADE AND REPORTED BASIS
         AND DEFENSE COSTS ARE PAYABLE WITHIN THE LIMITS OF INSURANCE.
               PLEASE READ THE ENTIRE ENDORSEMENT CAREFULLY.

This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS LIABILITY COVERAGE FORM
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Throughout this Coverage Endorsement (hereinafter referred to as "EPL Coverage Endorsement"), the words "you" and
"your" refer to the "Named Insured(s)" shown in the Declarations and any other person(s) or organization(s) qualifying as
a "Named Insured" under this EPL Coverage Endorsement. The words "we", "us" and "our" refer to the company provid-
ing this insurance.
The word "insured" means any person or organization qualifying as such under SECTION III. WHO IS AN INSURED.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION VII. DEFINITIONS.
The descriptions in the headings of this EPL Coverage Endorsement are solely for convenience and form no part of the
terms and conditions of coverage.
The provisions of this EPL Coverage Endorsement apply only to this endorsement. With the exception of the cancella-
tion, nonrenewal, terrorism and examination of your books and records provisions applicable to the Coverage Form to
which this EPL Coverage Endorsement is a part, no other terms and conditions of such Coverage Form apply to this EPL
Coverage Endorsement, unless specifically stated otherwise.

SECTION I. WHAT IS COVERED                                             b. When we make any settlement in accor-
A. Insuring Agreement                                                       dance with terms of this endorsement.
   1. We shall pay those "losses" arising out of an                    A "claim" or "suit" received or recorded by any
       insured's "wrongful employment act" against                     insured during the "EPL coverage period" and
       your "employees", "recognized volunteers" and                   reported to us within thirty (30) days after the
       applicants for employment to which this insur-                  end of the "EPL coverage period" will be
       ance applies. The "wrongful employment acts"                    deemed to have been reported within the "EPL
       must commence or take place after the Retro-                    coverage period". However, coverage does not
       active Date shown on the Declarations, but be-                  apply to any "claim" or "suit" reported to us
       fore the end of the "EPL coverage period". If no                within this thirty (30) day period which are cov-
       Retroactive Date appears on the Declarations                    ered under any subsequent insurance or that
       then the Retroactive Date shall be the date of                  would be covered under any other insurance but
       organization of the "Named Insured". A "claim"                  for the exhaustion of insurance applicable to
       or "suit" for a "wrongful employment act" must                  such "claim" or "suit".
       be first made against you during the "EPL cov-            B. Defense
       erage period" or any Extended Reporting Period               1. We have the right and duty to defend and ap-
       (if applicable) and reported pursuant to the                    point an attorney to defend any "claim" or "suit"
       terms of this EPL Coverage Endorsement.                         brought against any insured for a "wrongful em-
   2. A "claim" or "suit" by a person or organization                  ployment act" to which this insurance applies,
       seeking damages will be deemed to have been                     even if the "claim" or "suit" is groundless or
       made at the earlier of the following times:                     fraudulent.
       a. When written notice of such "claim" or "suit"             2. We have the right to investigate and settle any
            is received and recorded by any insured or                 "claim" or "suit" that we believe is proper.
            by us, whichever comes first; or                           You shall be entitled to consent to such


55722 (12-15)     Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 1 of 9
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO         Doc #: 1-1 Filed: 04/17/20 108 of 122. Policy
                                                                                  PageID Number  44-229-409-01
                                                                                            #: 125
      settlement, provided your consent is not unrea-                     c. We shall take whatever steps are necessary
      sonably withheld and is provided as soon as                            to continue the defense of any outstanding
      practicable. If you refuse to consent to any set-                      "claim" or "suit" and avoid a default judg-
      tlement that we recommend and that is accept-                          ment during the transfer of control to you. If
      able to the claimant, then our liability under this                    we do so, we shall not waive or give up any
      EPL Coverage for such "claim" or "suit" shall not                      of our rights;
      exceed the amount for which we could have set-                      d. You shall pay all reasonable expenses we
      tled had your consent not been withheld at the                         incur for taking such steps in defense of the
      time of our recommendation. You shall there-                           "claim" or "suit" and in avoiding a default
      after negotiate and defend that "claim" or "suit"                      judgment during transfer of control to you,
      at your own cost and without our involvement.                          after the Aggregate EPL Limit of Liability is
   3. We shall pay all reasonable costs we ask the                           exhausted; and
      insured to incur while helping us investigate or                    e. In no event shall we be obligated to defend
      defend a "claim" or "suit", however, we will not                       under this endorsement after sixty (60) days
      pay more than $250 per day for earnings lost by                        following exhaustion of the Aggregate EPL
      an insured because of time taken off from work.                        Limit of Liability.
   4. We shall pay premiums for appeal bonds, or
      bonds to release property being used to secure             SECTION II. EXCLUSIONS - WHAT IS NOT COVERED
      a legal obligation, for a covered "suit". We shall         This insurance does not apply to:
      only pay for bonds valued up to the Aggregate              A. Profit or Advantage
      EPL Limit of Liability. We shall have no obliga-               Any gaining of any profit or advantage to which an
      tion to apply for or to obtain these bonds.                    insured was not legally entitled. However, to the ex-
   5. Our duty to defend or to make payment of any                   tent that a "claim" or "suit" is otherwise covered un-
      "claim" or "suit" pursuant to Paragraphs 1.                    der this EPL Coverage Endorsement, we will defend
      through 4. above, ends after the Aggregate EPL                 a "claim" or "suit" asserting that an insured gained a
      Limit of Liability has been exhausted by pay-                  profit or advantage to which the insured was not le-
      ment of "loss".                                                gally entitled until such time as the insured is deter-
   6. Payments for "defense costs" are included with-                mined to have gained a profit or advantage to which
      in the Aggregate EPL Limit of Liability. They are              the insured was not legally entitled.
      not in addition to the Aggregate EPL Limit of              B. Criminal Acts
      Liability.                                                     Any liability arising out of any dishonest, fraudulent,
   7. We shall pay all interest on that amount of any                criminal, or malicious act by or at the direction of any
      judgment within the Aggregate EPL Limit of                     insured. However, to the extent that a "claim" or
      Liability:                                                     "suit" is otherwise covered under this EPL Coverage
      a. Which accrues after entry of judgment; and                  Endorsement we will defend a "claim" or "suit" as-
      b. Before we pay, offer to pay, or deposit in                  serting a dishonest, fraudulent, criminal or malicious
           court that part of the judgment within the                act until such time as the insured is determined to
           Aggregate EPL Limit of Liability.                         have committed such dishonest, fraudulent, criminal
      These interest payments shall be in addition to                or malicious act.
      and not part of the Aggregate EPL Limit of                     The "wrongful employment act(s)" of an insured
      Liability.                                                     shall not be imputed to any other insured for the pur-
C. Transfer of Control                                               pose of determining the applicability of the foregoing
   1. You may take over control of any outstanding                   Exclusions A. and B.
      "claim" or "suit" previously reported to us, but           C. "Property Damage"
      only if we in our sole discretion, decide that you             Any "property damage".
      should, or if a court orders you to do so, or in           D. "Bodily Injury"
      accordance with Paragraph 2. below. Your as-                   Any "bodily injury".
      sumption of control will release us of any further             Except that this exclusion does not apply to any
      obligation under this endorsement.                             "claim" for emotional distress arising out of "wrongful
   2. Notwithstanding Subsection 1. of this Paragraph                employment acts" as defined in SECTION VII.
      C., if the Aggregate EPL Limit of Liability is                 DEFINITIONS.
      exhausted:                                                 E. Workers Compensation, Social Security and Un-
      a. We shall notify you of all outstanding                      employment, Disability and Retirement Benefits
           "claims" or "suits" and you must take over                Any liability arising out of any obligation pursuant to
           control of the defense;                                   any workers compensation, disability benefits, un-
      b. We will help transfer control of the "claims"               employment compensation, unemployment
           and "suits" to you;

55722 (12-15)     Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 2 of 9
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO            Doc #: 1-1 Filed: 04/17/20 109 of 122. Policy
                                                                                     PageID Number  44-229-409-01
                                                                                               #: 126
   insurance, retirement benefits, social security bene-                law; (6) any liability or costs incurred in connection
   fits or similar law. This exclusion does not apply to                with any educational, sensitivity or other corporate
   "loss" from a "claim" or "suit" for "retaliation".                   program, policy or seminar relating to a "claim" or
F. Contractual Liability                                                "suit" alleging discrimination or other "wrongful em-
   Any liability arising out of any actual or alleged con-              ployment act"; or (7) other equitable remedies, in-
   tractual liability of any insured under any express                  cluding as to all of the above, the cost of compliance
   contract or agreement. This exclusion shall not ap-                  therewith, provided, however, if such request for
   ply to any liability the insured would have in the ab-               non-monetary relief is part of an otherwise covered
   sence of such express contract or agreement.                         "claim" or "suit", we will not seek to allocate "de-
G. ERISA, FLSA, NLRA, WARN, COBRA and OSHA                              fense costs" for the portion of the "claim" or "suit"
   Any liability for violation(s) of any of the responsibili-           seeking non-monetary relief.
   ties, obligations or duties imposed by the Employee             I.   Certain Insureds
   Retirement Income Security Act of 1974, the Fair                     Any "claim" or "suit" brought by any insured. This
   Labor Standards Act (except the Equal Pay Act), the                  exclusion does not apply to a "claim" or "suit"
   National Labor Relations Act, the Worker Adjust-                     brought by an "employee" of the insured, other than
   ment and Retraining Notification Act, the Consoli-                   an "employee" who is or was a director or executive
   dated Omnibus Budget Reconciliation Act, the Occu-                   officer of the insured.
   pational Safety and Health Act, any rules or regula-            J.   Prior Knowledge
   tions of the foregoing promulgated thereunder, and                   Any liability arising out of incidents, circumstances
   amendments thereto or any similar federal, state,                    or "wrongful employment acts", which an insured:
   local or foreign statutory law or common law.                        1. Had knowledge of; or
   It is acknowledged that "claims" and "suits" for viola-              2. Could have reasonably foreseen might result in
   tion(s) of any of the responsibilities, obligations or                    a "claim" or "suit"
   duties imposed by "similar federal, state, local or                  and which were known to the insured prior to the ef-
   foreign statutory law or common law", as such                        fective date of this EPL Coverage or the EPL Cover-
   quoted language is used in the immediately-                          age issued by us for which this EPL Coverage is an
   preceding paragraph, include, without limitation, any                uninterrupted renewal.
   and all "claims" and "suits" which in whole or in part          K.   Prior Notice
   allege, arise out of, are based upon, are attributable               Any liability arising out of the facts alleged, or to the
   to, or are in any way related to any of the circum-                  same or "related wrongful employment acts" alleged
   stances described in any of the following:                           or contained in any "claim" or "suit" which has been
   1. The refusal, failure or inability of any insured(s)               reported, or in any circumstances of which notice
         to pay wages or overtime pay (or amounts rep-                  has been given, under any policy of which this EPL
         resenting such wages or overtime pay) for ser-                 Coverage Endorsement is a renewal or replacement
         vices rendered or time spent in connection with                or which it may succeed in time.
         work related activities (as opposed to tort-based         L.   Securities Holder
         back pay or front pay damages for torts other                  Any "claim" or "suit" brought by a securities holder of
         than conversion);                                              the insured in their capacity as such, whether direct-
   2. Improper deductions from pay taken by any                         ly, derivatively on behalf of the insured, or by class
         insured(s) from any "employee(s)" or purported                 action.
         employee(s); or                                           M.   Outside Boards
   3. Failure to provide or enforce legally required                    Any liability arising out of any actual or alleged act or
         meal or rest break periods.                                    omission of an insured serving in any capacity, other
   Notwithstanding the foregoing, this Exclusion G.                     than as a director, officer or "employee" of the
   shall not apply to the extent that a "claim" or "suit" is            insured entity.
   for "retaliation".                                              N.   Prior Litigation
H. Non-Monetary Relief                                                  Any liability arising out of any prior:
   That part of any "claim" or "suit" seeking any non-                  1. Litigation; or
   monetary relief, including but not limited to: (1) in-               2. Administrative or regulatory proceeding or
   junctive relief; (2) declaratory relief; (3) disgorge-                    investigation
   ment; (4) job reinstatement; (5) costs or expenses                   of which an insured had notice, or alleging the same
   incurred in accommodating any disabled person,                       or "related wrongful employment acts" alleged or
   pursuant to the Americans with Disabilities Act of                   contained in such pending or prior litigation or ad-
   1990 (ADA), including amendments to that law or                      ministrative or regulatory proceeding or investigation
   similar federal, state or local statutory or common                  which the insured had knowledge of prior to the



55722 (12-15)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.          Page 3 of 9
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO           Doc #: 1-1 Filed: 04/17/20 110 of 122. Policy
                                                                                    PageID Number  44-229-409-01
                                                                                              #: 127
    effective date of this EPL Coverage or the first EPL                  who were individual insureds at the time the
    Coverage issued by us of which this EPL Coverage                      "wrongful employment acts", upon which such
    is an uninterrupted renewal.                                          "claims" or "suits" are based, were committed.
                                                                       2. Subject to the terms of this EPL Coverage En-
SECTION III. WHO IS AN INSURED                                            dorsement we shall cover "loss" arising from all
A. 1. If you are designated in the Declarations as:                       "claims" and "suits" made against the lawful
        a. An individual, you and your spouse or                          spouse or "Domestic Partner" (whether such
             "Domestic Partner" are insureds, only for the                status is derived by reason of statutory law,
             conduct of a business of which you are the                   common law or otherwise of any applicable
             sole owner.                                                  jurisdiction in the world) of an individual insured,
        b. A partnership or joint venture, you are an                     including a "claim" or "suit" that seeks damages
             insured. Your members, any past or pres-                     recoverable from marital community property,
             ent partners, or co-venturers, and their                     property jointly held by the individual insured and
             spouses or "Domestic Partners" are also in-                  the spouse or "Domestic Partner", or property
             sureds, but only with respect to the conduct                 transferred from the individual insured to the
             of your business.                                            spouse or "Domestic Partner"; provided that this
        c. A limited liability company, you are an                        extension shall not afford coverage for a "claim"
             insured. Your members are also insureds,                     or "suit" arising out of any "wrongful employment
             but only with respect to the conduct of your                 act" of the spouse or "Domestic Partner", but
             business. Your managers are insureds, but                    shall apply only to "claims" or "suits" arising out
             only with respect to their duties as your                    of any "wrongful employment acts" of an indi-
             managers.                                                    vidual insured, subject to this EPL Coverage En-
        d. A trust, you are an insured. Your trustees                     dorsement's terms, conditions and exclusions.
             are also insureds, but only with respect to
             their duties as trustees.                             SECTION IV. LIMIT OF LIABILITY
        e. An organization other than a partnership,               (including "defense costs")
             joint venture or limited liability company, you       A. The Aggregate EPL Limit of Liability shown in the
             are an insured.                                           Declarations and this section limits the most we shall
   2. Each of the following is also an insured:                        pay for all "loss" for this coverage (other than post-
        a. Your "employees", executive officers and                    judgment interest described in SECTION I., B., 7.)
             directors are insureds, but only with respect             arising out of "claims" and "suits" first made against
             to the conduct of your business within the                insureds during the "EPL coverage period" or Ex-
             scope of employment or their duties as your               tended Reporting Periods (if applicable), regardless
             executive officers or directors.                          of:
        b. Any organization you newly acquire or form,                 1. The number of persons or organizations;
             other than a partnership, joint venture or lim-           2. The number of "claims" made or "suits" brought;
             ited liability company, and over which you                     or
             maintain ownership or majority interest, will             3. The length of the "EPL coverage period".
             qualify as a "Named Insured" if there is no           B. The Aggregate EPL Limit of Liability is the most we
             other similar insurance available to that                 shall pay for all "losses" (other than post-judgment
             organization.                                             interest described in SECTION I., B., 7.) covered
             However, coverage under this provision is                 under this EPL Coverage Endorsement, including
             afforded only until the 90th day after you ac-            amounts incurred for "defense costs".
             quire or form the organization or the end of          C. The Aggregate EPL Limit of Liability for the Ex-
             the policy term, whichever is earlier.                    tended Reporting Periods (if applicable) shall be part
   No person or organization is an insured with respect                of, and not in addition to the Aggregate EPL Limit of
   to the conduct of any current or past partnership,                  Liability for the "EPL coverage period".
   joint venture or limited liability company that is not          D. All "claims" and "suits" arising from the same or "re-
   shown as a "Named Insured" in the Declarations.                     lated wrongful employment acts" shall be treated as
B. Extensions                                                          arising out of a single "wrongful employment act".
   1. Subject to the terms of this EPL Coverage En-                E. All "claims" or "suits" arising out of one "wrongful
        dorsement we shall cover "loss" arising from any               employment act" shall be deemed to be made on
        "claims" or "suits" made against the estates,                  the date that the first such "claim" is made or "suit"
        heirs or legal representative of deceased individ-             is brought. All "claims" asserted in a "class action
        ual insureds, and the legal representatives of in-             suit" will be treated as arising out of a single "wrong-
        dividual insureds, in the event of incompetency,               ful employment act".


55722 (12-15)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 4 of 9
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO            Doc #: 1-1 Filed: 04/17/20 111 of 122. Policy
                                                                                     PageID Number  44-229-409-01
                                                                                               #: 128
F. Any "claim" or "suit" which is made subsequent to                        potential claimant or the potential claimant's rep-
   the "EPL coverage period" or Extended Reporting                          resentative; or notice of a complaint filed with
   Periods (if applicable) which, pursuant to SECTION                       the Equal Employment Opportunity Commission
   VI. CONDITIONS, conditions D.3. and 4. is consid-                        (EEOC), Department Of Labor (DOL) or Office
   ered made during the "EPL coverage period" or Ex-                        of Federal Contract Compliance Program
   tended Reporting Periods (if applicable) shall also be                   (OFCCP) (or similar federal, state or local agen-
   subject to the one Aggregate EPL Limit of Liability                      cy); or upon an oral "claim", allegation or threat,
   shown in the Declarations for this EPL Coverage                          you shall give written notice to us as soon as
   Endorsement.                                                             practicable.
                                                                       2.   If a "claim" is made or a "suit" is brought against
SECTION V. DEDUCTIBLE                                                       any insured, you must:
You shall be responsible for the deductible amount                          a. Immediately record the specifics of the
shown in the Declarations for this EPL Coverage En-                              "claim" or "suit" and the date received; and
dorsement with respect to each "claim" or "suit" and you                    b. Provide us with written notice, as described
may not insure against it. A single deductible amount                            in Subsection 3. immediately below, as soon
shall apply to "loss" arising from all "claims" and "suits"                      as practicable and either:
alleging the same "wrongful employment act" or "related                          (1) Anytime during the "EPL coverage
wrongful employment acts". Expenses we incur in in-                                   period"; or
vestigating, defending and settling "claims" and "suits"                         (2) Anytime during the Extended Reporting
are included in the deductible. The deductible is not in-                             Periods (if applicable).
cluded within the Aggregate EPL Limit of Liability.                    3.   Such written notice of "claim" or "suit" shall
At our option, we may pay any part or all of the EPL                        contain:
Deductible Amount to effect settlement of any "claim" or                    a. The identity of the person(s) alleging a
"suit" and upon notification of the action taken, you shall                      "wrongful employment act";
promptly reimburse us for such part of the deductible                       b. The identity of the insured(s) who allegedly
that has been paid by us.                                                        were involved in the incidents or events;
                                                                            c. The date the alleged incidents or events
SECTION VI. CONDITIONS                                                           took place; and
We have no duty to provide coverage under this EPL                          d. The written notice or a memorandum of the
Coverage Endorsement, unless there has been full com-                            oral "claim", allegation or threat referred to
pliance with the following conditions.                                           above.
A. Assignment                                                               If written notice is given to us during the "EPL
    The interest of any insured is not assignable. You                      coverage period" or Extended Reporting Periods
    cannot assign or transfer your interest in this EPL                     (if applicable), pursuant to the above require-
    Coverage Endorsement without our written consent.                       ments, then any "claim" or "suit" which is subse-
B. Bankruptcy or Insolvency                                                 quently made against any insured and reported
    Your bankruptcy, insolvency or inability to pay, will                   to us alleging, arising out of, based upon or attri-
    not relieve us from the payment of any "claim" or                       butable to such circumstances or alleging any
    "suit" covered by this EPL Coverage Endorsement.                        "related wrongful employment act" to such cir-
    Under no circumstances will your bankruptcy, insol-                     cumstances, shall be considered made at the
    vency or inability to pay, require us to drop down, in                  time such notice of such circumstances was first
    any way replace, or assume any of your obligations                      given.
    with respect to the Deductible provisions of this EPL              4.   If you submit written notice of a "claim" or "suit",
    Coverage Endorsement.                                                   pursuant to this Paragraph D., then any "claim"
C. Coverage Territory                                                       or "suit" that may subsequently be made against
    We cover "wrongful employment acts" anywhere in                         an insured and reported to us alleging the same
    the world, but only if the "claim" is made and the                      or a "related wrongful employment act" to the
    "suit" is brought for such "wrongful employment act"                    "claim" or "suit" for which such notice has been
    in the United States of America, its territories and                    given shall be deemed, for the purposes of this
    possessions, Puerto Rico or Canada.                                     insurance, to have been first made during the
D. Duties in the Event of an Incident, "Claim" or                           "EPL coverage period" or Extended Reporting
    "Suit"                                                                  Period in effect at the time such written notice
    1. If, during the "EPL coverage period", incidents                      was first submitted to us.
         or events occur which you reasonably believe                  5.   You and any other insured must:
         may give rise to a "claim" or "suit" for which cov-                a. Immediately send us copies of any de-
         erage may be provided hereunder, such belief                            mands, notices, summonses or legal papers
         being based upon either written notice from the

55722 (12-15)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 5 of 9
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO           Doc #: 1-1 Filed: 04/17/20 112 of 122. Policy
                                                                                    PageID Number  44-229-409-01
                                                                                              #: 129
            received in connection with any "claim" or                    b. Upon receipt of payment of the full annual
            "suit";                                                            premium, you will be provided a Supplemen-
       b. Authorize us to obtain records and other                             tal Extended Reporting Period of one (1)
            information;                                                       year following the Automatic Extended Re-
       c. Cooperate with us in the investigation, set-                         porting Period. You must give us written
            tlement or defense of the "claim" or "suit";                       notice of "claims" first made or "suits" first
       d. Assist us, upon our request, in the enforce-                         brought against the insured during said Sup-
            ment of any right against any person or or-                        plemental Extended Reporting Period for
            ganization which may be liable to the                              any "wrongful employment acts" which take
            insured because of injury or damage to                             place before the end of the "EPL coverage
            which this insurance may also apply; and                           period" and are otherwise covered by this
       e. Take no action, or fail to take any required                         EPL Coverage Endorsement.
            action, that prejudices the rights of the                3. To obtain a Supplemental Extended Reporting
            insureds or us with respect to such "claim"                   Period, within thirty (30) days of the effective
            or "suit".                                                    date of cancellation or nonrenewal of this EPL
   6. No insureds will, except at their own cost, volun-                  Coverage Endorsement, you must:
       tarily make a payment, assume any obligation,                      a. Request the Supplemental Extended Re-
       or incur any expense without our prior written                          porting Period in writing; and
       consent.                                                           b. Pay the additional premium due.
E. Transfer of Rights of Recovery Against Others to                       Such additional premium must accompany such
   Us                                                                     written request.
   You may be able to recover all or part of a "loss"                4. The Supplemental Extended Reporting Period
   from someone other than us. You shall do all that is                   cannot be canceled by either party. The addi-
   possible after a "loss" to preserve any such right of                  tional premium for the Supplemental Extended
   recovery. If we make a payment under this EPL                          Reporting Period shall be fully earned at the in-
   Coverage Endorsement, that right of recovery shall                     ception of the Supplemental Extended Reporting
   belong to us or our designee. You shall do whatever                    Period. If we do not receive the written request
   is necessary, including signing documents, to help                     as required, you may not exercise this right at a
   us or our designee obtain that recovery.                               later date.
F. Extended Reporting Periods                                        5. The insurance provided for "claims" or "suits" re-
   1. You shall have the right to the Extended Report-                    ported during the Automatic Extended Report-
       ing Periods described in 2. immediately below,                     ing Period and the Supplemental Extended Re-
       in the event that:                                                 porting Period is excess over any other valid
       a. You or we cancel this EPL Coverage En-                          and collectible insurance that begins or contin-
            dorsement or your entire policy for any rea-                  ues in effect after the Automatic Extended Re-
            son other than for nonpayment of premium;                     porting Period and the Supplemental Extended
       b. You or we refuse to renew this EPL Cover-                       Reporting Period becomes effective, whether
            age Endorsement or your entire policy; or                     the other insurance applies on a primary, ex-
       c. We renew this EPL Coverage Endorsement                          cess, contingent or any other basis.
            with a Retroactive Date later than the Retro-            6. In the event of a "Transaction" as defined in Par-
            active Date shown in the current                              agraph G. below, the "Named Insured" shall
            Declarations.                                                 have the right within thirty (30) days before the
   2. If an event as specified in Paragraph 1. of this                    end of the "EPL coverage period" to request an
       Clause F. has occurred, you shall have the right                   offer from us of a Supplemental Extended Re-
       to the following:                                                  porting Period. We shall offer such Supplemen-
       a. An Automatic Extended Reporting Period of                       tal Extended Reporting Period pursuant to such
            thirty (30) days after the effective date of                  terms, conditions and premium as we may rea-
            cancellation or nonrenewal at no additional                   sonably decide. In the event of a "Transaction",
            premium in which to give to us written notice                 the right to a Supplemental Extended Report-
            of "claims" first made or "suits" first brought               ing Period shall not otherwise exist except as in-
            against the insureds during said Automatic                    dicated in this Paragraph.
            Extended Reporting Period for any "wrongful           G. Change in Control of "Named Insured"
            employment acts" which take place before                 If during the "EPL coverage period":
            the end of the "EPL coverage period" and                 1. The "Named Insured" consolidates with or
            are otherwise covered by this EPL Cover-                      merges into, or sells all or substantially all of its
            age Endorsement; and                                          assets to any other person or entity or group of
                                                                          persons or entities acting in concert; or

55722 (12-15)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 6 of 9
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO          Doc #: 1-1 Filed: 04/17/20 113 of 122. Policy
                                                                                   PageID Number  44-229-409-01
                                                                                             #: 130
   2. Any person or entity or group of persons or en-             L. Special Rights and Duties of the "Named
        tities acting in concert acquire an amount of the            Insured"
        outstanding securities representing more than                You agree that when there is more than one person
        fifty (50%) percent of the voting power for the              and/or entity covered under this EPL Coverage En-
        election of directors or General Partners of the             dorsement, the first "Named Insured" shown in the
        "Named Insured" (in the event the "Named In-                 Declarations shall act on behalf of all insureds as to:
        sured" is a Partnership), or acquires the voting             1. Giving of notice of a "claim" or "suit";
        rights of such an amount of such securities; or              2. Giving and receiving notice of cancellation or
   3. A General Partner of the "Named Insured" (in                        nonrenewal;
        the event the "Named Insured" is a partnership)              3. Payment of premiums and receipt of return
        withdraws, resigns or is terminated                               premiums;
   (any of the above events herein referred to as the                4. Acceptance of any endorsements issued to form
   "Transaction"),                                                        a part of this EPL Coverage Endorsement; or
   then this EPL Coverage Endorsement shall continue                 5. Purchasing or deciding not to purchase the Sup-
   in full force and effect as to "wrongful employment                    plemental Extended Reporting Period.
   acts" occurring prior to the effective time of the             M. Audit
   "Transaction", but there shall be no coverage af-                 1. We will compute all premiums for this EPL Cov-
   forded by any provision of this EPL Coverage En-                       erage Endorsement in accordance with our rules
   dorsement for any actual or alleged "wrongful em-                      and rates.
   ployment acts" occurring after the effective time of              2. The premium shown in this EPL Coverage En-
   the "Transaction".                                                     dorsement as advance premium is a deposit
   This EPL Coverage Endorsement may not be can-                          premium only. At the close of each audit period
   celed after the effective time of the "Transaction"                    we will compute the earned premium for that pe-
   and the entire premium for this EPL Coverage En-                       riod. Audit premiums are due and payable on
   dorsement shall be deemed earned as of such time.                      notice to the first "Named Insured". If the sum
   You shall also have the right to an offer by us of a                   of the advance and audit premiums paid for the
   Supplemental Extended Reporting Period described                       policy term is greater than the earned premium,
   in Paragraph F. of this SECTION VI. CONDITIONS.                        we will return the excess to the first "Named
   You shall give us written notice of the "Transaction"                  Insured".
   as soon as practicable, but not later than thirty (30)            3. The first "Named Insured" must keep records of
   days after the effective date of the "Transaction".                    the information we need for premium computa-
H. Legal Action Against Us                                                tion, and send us copies at such times as we
   No person or organization has the right to join us as                  may request.
   a party or otherwise bring us into a "suit" asking for         N. Coverage Under More Than One Policy
   damages from an insured.                                          With respect to any "claim" or "suit" in which at least
I. Other Insurance                                                   one person/entity claimed against is an insured un-
   Except as provided in Paragraph F. of this SEC-                   der this EPL Coverage Endorsement and at least
   TION VI. CONDITIONS, unless expressly written to                  one person/entity claimed against is an insured un-
   be excess over other applicable insurance, the                    der any other EPL Coverage issued to you by us
   insurance provided by this EPL Coverage                           (the Other Policy), the combined Aggregate EPL
   Endorsement shall be primary.                                     Limit of Liability under both this EPL Coverage En-
J. EPL Coverage Endorsement Changes                                  dorsement and the Other Policy for all "losses" aris-
   This EPL Coverage Endorsement contains all the                    ing from such "claims" or "suits" combined shall not
   agreements between you and us concerning this in-                 exceed the highest applicable limit of insurance un-
   surance. Only the first "Named Insured" in the Dec-               der either this EPL Coverage Endorsement or the
   larations of this EPL Coverage Endorsement is au-                 Other Policy. This limitation shall apply even if both
   thorized to request changes to this EPL Coverage                  this EPL Coverage Endorsement and the Other Pol-
   Endorsement. This EPL Coverage Endorsement                        icy have been triggered due to a "claim" or "suit"
   can only be changed by a written endorsement we                   made against the same person/entity but alleging
   issue and make part of this EPL Coverage                          "wrongful employment acts" both in his, her or its
   Endorsement.                                                      capacity as an insured under the Other Policy and
K. Representations                                                   as an insured under this EPL Coverage
   Any and all relevant provisions of this EPL Coverage              Endorsement.
   Endorsement may be voidable by us in any case of
   fraud, intentional concealment, or misrepresentation
   of material fact by any insured.


55722 (12-15)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 7 of 9
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO          Doc #: 1-1 Filed: 04/17/20 114 of 122. Policy
                                                                                   PageID Number  44-229-409-01
                                                                                             #: 131
SECTION VII. DEFINITIONS                                               to the conduct of your business. "Leased worker"
A. "Bodily injury" means physical injury, sickness, or                 does not include a temporary worker.
   disease sustained by a person, including death re-             I.   "Loss(es)" means monetary damages to which this
   sulting from any of these at any time.                              insurance applies and which you are legally obli-
B. "Claim" means a written demand for money. The                       gated to pay (including front pay and back pay),
   term "claim" shall also mean an Equal Employment                    judgments, settlements, pre- and post-judgment in-
   Opportunity Commission (EEOC), Department of                        terest on that part of any judgment paid by us, statu-
   Labor (DOL) or Office of Federal Contract Compli-                   tory attorney fees, and "defense costs", however,
   ance Program (OFCCP) (or similar federal, state or                  "loss" shall not include:
   local agency) proceeding or investigation com-                      1. Civil or criminal fines or penalties imposed by
   menced by the filing of a notice of charges, service                     law;
   of a complaint or similar document of which notice                  2. Taxes;
   has been given to you. In no event, shall the term                  3. Employment related benefits, stock options, per-
   "claim" include any labor or grievance proceeding,                       quisites, deferred compensation or any other
   which is subject to a collective bargaining                              type of compensation other than salary, wages
   agreement.                                                               or bonus compensation;
C. "Class action suit" means any "suit" seeking certifi-               4. Any liability or costs incurred by any insured to
   cation or certified as a class action by a federal or                    modify any building or property in order to make
   state court.                                                             said building or property more accessible or ac-
D. "Defense costs" means reasonable and necessary                           commodating to any disabled person, or any li-
   fees, costs and expenses consented to by us result-                      ability or costs incurred in connection with any
   ing solely from the investigation, adjustment, de-                       educational, sensitivity or other corporate pro-
   fense and appeal of a "claim" or "suit" against you.                     gram, policy or seminar; or
   In no event shall "defense costs" include your or our               5. Matters which may be deemed uninsurable un-
   routine on-going expenses, including, without limita-                    der the law pursuant to which this EPL Cover-
   tion, the salaries of your or our "employees" or                         age shall be construed.
   officers.                                                           Where permitted by law, "loss" shall include punitive
E. "Domestic Partner" means any natural person le-                     or exemplary damages imposed upon any insured
   gally recognized as a domestic or civil union partner               (subject to the terms, conditions and exclusions of
   under:                                                              this EPL Coverage Endorsement). In accordance
   1. The provisions of any applicable federal, state or               with Ohio Revised Code 3937.182, these damages
        local law; or                                                  are not permitted in Ohio.
   2. The provisions of any formal program estab-                 J.   "Named Insured" means the person or organization
        lished by you.                                                 designated in the Declarations.
F. "Employee" means an individual whose labor or ser-             K.   "Property damage" means physical injury to, or de-
   vice is engaged by and directed by you for remuner-                 struction of, tangible property including the loss of
   ation, whether such individual is in a supervisory,                 use thereof, or loss of use of tangible property,
   co-worker or subordinate position or otherwise, in-                 which has not been physically injured or destroyed.
   cluding any part-time, seasonal and temporary "em-             L.   "Recognized volunteer" means an uncompensated
   ployees". "Employee" also means any independent                     individual who volunteers labor or services to you,
   contractor or a "leased worker" who is treated under                but only when performing such labor or services at
   applicable law as an "employee" of the Company,                     the request of and under the direction of you.
   which shall be determined at the time of the "wrong-           M.   "Related wrongful employment acts" means "wrong-
   ful employment act".                                                ful employment acts" which are the same, related or
G. "EPL coverage period" means the period for this                     continuous, or "wrongful employment acts" which
   EPL Coverage shown in the Declarations. This pe-                    arise from a common nucleus of facts. "Claims" or
   riod ends on the earlier of the expiration date of the              "suits" can allege "related wrongful employment
   policy term shown in the Declarations or the effec-                 acts", regardless of whether such "claims" or "suits"
   tive date of cancellation of this EPL Coverage En-                  involve the same or different claimants, insureds or
   dorsement. If you became an insured under this                      legal causes of actions.
   EPL Coverage Endorsement after the effective date,             N.   "Retaliation" means a "wrongful employment act" of
   the "EPL coverage period" begins on the date you                    an insured alleged to be in response to, the actual or
   became an insured.                                                  attempted exercise by an "employee" of the insured,
H. "Leased worker" means a person leased to you by a                   "recognized volunteer" or applicants for employment
   labor leasing firm under an agreement between you                   of any right that such person has under the law.
   and the labor leasing firm, to perform duties related               "Retaliation" shall not include the "wrongful employ-
                                                                       ment act" of an insured alleged to be in response to

55722 (12-15)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 8 of 9
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO           Doc #: 1-1 Filed: 04/17/20 115 of 122. Policy
                                                                                    PageID Number  44-229-409-01
                                                                                              #: 132
   the threat of or the actual filing of any "claim" or                3. Discrimination (including but not limited to dis-
   "suit" under the Federal False Claims Act or any                        crimination based upon age, gender, race, color,
   other federal, state, local or foreign "whistleblower                   national origin, religion, sexual orientation or
   law".                                                                   preference, pregnancy or disability);
O. "Suit" means a civil proceeding or an administrative                4. "Retaliation" (including lockouts);
   proceeding seeking money damages, and includes                      5. Employment-related misrepresentation(s) to
   an arbitration, mediation or any other alternative dis-                 your "employee", "recognized volunteer" or ap-
   pute resolution procedure seeking such damages, to                      plicant for employment with you;
   which the insured must submit or may submit with                    6. Employment-related:
   our consent. "Suit" shall not include any civil pro-                    a. Libel, slander or defamation;
   ceeding or administrative proceeding arising from                       b. Humiliation;
   any labor or grievance dispute which is subject to a                    c. Mental anguish;
   collective bargaining agreement.                                        d. Invasion of privacy; or
P. "Whistleblower law" means a statute, rule or regu-                      e. Intentional infliction of emotional distress;
   lation, which protects an "employee" of the insured                 7. Wrongful failure to employ or promote;
   against discrimination from his or her employer, if                 8. Wrongful deprivation of career opportunity,
   the "employee" discloses or threatens to disclose to                    wrongful demotion or negligent "employee" eval-
   a superior or any governmental agency; or who                           uation, including the giving of negative or defa-
   gives testimony relating to, any action with respect                    matory statements in connection with an "em-
   to the employer's operation, which may be a viola-                      ployee" reference;
   tion of public policy as reflected in legislation, admin-           9. Wrongful discipline;
   istrative rules, regulations or decisions, judicial deci-           10. Failure to provide or enforce adequate or consis-
   sions, and professional codes of ethics.                                tent policies and procedures relating to any
Q. "Wrongful employment act" means any actual or                           "wrongful employment act";
   alleged:                                                            11. Negligent supervision or hiring by an insured, re-
   1. Wrongful dismissal, discharge or termination                         lating to any of the above; or
        (either actual or constructive), including breach              12. Violation of an individual's civil rights relating to
        of an implied contract;                                            1. through 11. above.
   2. Harassment (including sexual harassment,
        whether quid pro quo, hostile work environment
        or otherwise);



55722(12-15)        Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 9 of 9
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO              Doc #: 1-1 Filed: 04/17/20 116 of 122. Policy
                                                                                       PageID Number  44-229-409-01
                                                                                                 #: 133

                                                                                                                        59350 (1-15)



                    CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
                                         AND
                   IMPORTANT INFORMATION REGARDING TERRORISM RISK
                                 INSURANCE COVERAGE

It is agreed:

1. With respect to any one or more certified acts of terrorism, we will not pay any amounts for which we are not respon-
   sible because of the application of any provision which results in a cap on our liability for payments for terrorism
   losses in accordance with the terms of the federal Terrorism Risk Insurance Act of 2002 (including ensuing Congres-
   sional actions pursuant to the Act).

2. Certified act of terrorism means any act certified by the Secretary of the Treasury, in consultation with:

    a. the Secretary of Homeland Security; and
    b. the Attorney General of the United States

    to be an act of terrorism as defined and in accordance with the federal Terrorism Risk Insurance Act of 2002 (includ-
    ing ensuing Congressional actions pursuant to the Act).

3. Under the federal Terrorism Risk Act of 2002 (including ensuing Congressional actions pursuant to the Act) a terrorist
   act may be certified:

    a. if the aggregate covered commercial property and casualty insurance losses resulting from the terrorist act ex-
       ceed $5 million; and

    b. (1) if the act of terrorism is:

                a) a violent act; or

                b) an act that is dangerous to human life, property or infrastructure; and

         (2) if the act is committed:

                a) by an individual or individuals as part of an effort to coerce the civilian population of the United States; or

                b) to influence the policy or affect the conduct of the United States government by coercion.

All other policy terms and conditions apply.




59350 (1-15)                                                                                                             Page 1 of 2
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO            Doc #: 1-1 Filed: 04/17/20 117 of 122. Policy
                                                                                     PageID Number  44-229-409-01
                                                                                               #: 134

                IMPORTANT INFORMATION REGARDING TERRORISM RISK
                              INSURANCE COVERAGE

The Terrorism Risk Insurance Act of 2002 was signed into law on November 26, 2002. The Act (including ensuing Con-
gressional actions pursuant to the Act) defines an act of terrorism, to mean any act that is certified by the Secretary of the
Treasury, in consultation with the Secretary of Homeland Security and the Attorney General of the United States to be (i)
an act of terrorism; (ii) to be a violent act or an act that is dangerous to human life, property or infrastructure; (iii) to have
resulted in damage within the United States or outside the United States in the case of certain air carriers or vessels or
the premises of a United States mission; and (iv) to have been committed by an individual or individuals as part of an ef-
fort to coerce the civilian population of the United States or to influence the policy or affect the conduct of the United
States government by coercion.

Subject to the policy terms and conditions, this policy provides insurance coverage for acts of terrorism as defined in the
Act.

Any coverage for certain commercial lines of property and casualty insurance provided by your policy for losses caused
by certified acts of terrorism are partially paid by the federal government under a formula established by federal law. Un-
der this formula, the government will reimburse us for 85% of such covered losses that exceed the statutory deductible
paid by us. However, beginning January 1, 2016 the share will decrease 1% per calendar year until it equals 80%. You
should also know that in the event aggregate insured losses exceed $100 billion during any year the Act is in ef-
fect, then the federal government and participating United States insurers that have met their insurer deductible
shall not be liable for the payment of any portion of that amount of the loss that exceeds $100 billion. In the event
that aggregate insured losses exceed $100 billion annually, no additional claims will be paid by the federal gov-
ernment or insurers. This formula is currently effective through December 31, 2020 unless extended.

The premium charge, if any, for this coverage is shown separately on the attached Declarations page. In the event of a
certified act of terrorism, future policies also may include a government assessed terrorism loss risk-spreading premium in
accordance with the provisions of the Act.

Please contact us if you would like to reject coverage for certified acts of terrorism.




59350 (1-15)                                                                                                            Page 2 of 2
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO          Doc #: 1-1 Filed: 04/17/20 118 of 122. Policy
                                                                                   PageID Number  44-229-409-01
                                                                                             #: 135

                                                                                                               59380 (1-06)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

OHIO CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:

    COMMERCIAL AUTO COVERAGE PART
    BUSINESSOWNERS POLICY
    COMMERCIAL CRIME COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART

A. With respect to a policy which has been in effect for                       prevent the loss of, or substantial decrease
   more than 90 days, or is a renewal of a policy we                           in, the applicable reinsurance, or to obtain
   issued, the CANCELLATION Common Policy Con-                                 replacement coverage;
   dition is replaced by the following:
                                                                          f.   Failure of an insured to correct material
    1. The first Named Insured shown in the Decla-                             violations of safety codes or to comply with
       rations may cancel this policy by mailing or                            reasonable written loss control recommen-
       delivering to us advance written notice of can-                         dations; or
       cellation.
                                                                          g. A determination by the Superintendent of
    2. We may cancel this policy only for one or more                        Insurance that the continuation of the pol-
       of the following reasons, except as provided in                       icy would create a condition that would be
       paragraph 7. below.                                                   hazardous to the policyholders or the public.

        a. Nonpayment of premium;                                     3. We will mail written notice of cancellation to the
                                                                         first Named Insured, and agent if any, at the last
        b. Discovery of fraud or material misrepre-                      mailing addresses known to us.
           sentation in the procurement of the insur-
           ance or with respect to any claims sub-                    4. When Optometrists Professional Liability is not
           mitted thereunder;                                            included in this policy, we will mail the notice of
                                                                         cancellation at least:
        c. Discovery of a moral hazard or willful or
           reckless acts or omissions on your part                        a. 10 days before the effective date of can-
           which increases any hazard insured against;                       cellation, if we cancel for nonpayment of
                                                                             premium; or
        d. The occurrence of a change in the individ-
           ual risk which substantially increases any                     b. 30 days before the effective date of can-
           hazard insured against after the insurance                        cellation, if we cancel for a reason stated
           coverage has been issued or renewed                               above in 2.b. through 2.g.
           except to the extent the insurer could
           reasonably have foreseen the change or                     5. When Optometrists Professional Liability is in-
           contemplated the risk in writing the contract;                cluded in this policy, we will mail the notice of
                                                                         cancellation at least:
        e. Loss of applicable reinsurance or a sub-
           stantial decrease in applicable reinsurance,                   a. 10 days before the effective date of can-
           if the Superintendent has determined that                         cellation, if we cancel for nonpayment of
           reasonable efforts have been made to                              premium; or

                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
59380 (1-06)                           ©ISO Properties, Inc., 1988, 1989, 2005.                                  Page 1 of 2
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO         Doc #: 1-1 Filed: 04/17/20 119 of 122. Policy
                                                                                  PageID Number  44-229-409-01
                                                                                            #: 136

       b. 60 days before the effective date of can-              B. The following is added to the Common Policy
          cellation, if we cancel for a reason stated               Conditions and supersedes any provisions to the
          above in 2.b. through 2.g.                                contrary:

   6. The notice of cancellation will:                               NONRENEWAL

       a. State the effective date of cancellation. The              1. If we elect not to renew this policy, we will mail
          policy period will end on that date.                          written notice of nonrenewal to the first Named
                                                                        Insured, and agent if any, at the last mailing
       b. Contain the date of the notice and the policy                 addresses known to us. The notice will state the
          number, and will state the reason for can-                    expiration date of the policy, contain the policy
          cellation.                                                    number and explain the reason for nonrenewal.

   7. Policies written for a term of more than one year              2. a. When Optometrists Professional Liability is
      or on a continuous basis may be canceled by us                       not included, we will mail the notice of non-
      for any reason at an anniversary date:                               renewal at least 30 days before the expira-
                                                                           tion date of the policy.
       a. Upon 30 days' notice of cancellation when
          Optometrists Professional Liability is not
          included; and                                                  b. When Optometrists Professional Liability is
                                                                            included, we will mail the notice of non-
       b. Upon 60 days' notice of cancellation when                         renewal at least 60 days before the expira-
          Optometrists Professional Liability is in-                        tion date of the policy.
          cluded.
                                                                 C. Common Policy Conditions
   8. If this policy is canceled, we will send the first
      Named Insured any premium refund due. If we                    Paragraph A.2.a. of the Businessowners Common
      cancel, the refund will be pro rata. If the first              Policy Conditions is deleted.
      Named Insured cancels, the refund may be less
      than pro rata. The cancellation will be effective
      even if we have not made or offered a refund.




                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.
59380 (1-06)                          ©ISO Properties, Inc., 1988, 1989, 2005.                                Page 2 of 2
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO            Doc #: 1-1 Filed: 04/17/20 120 of 122. Policy
                                                                                     PageID Number  44-229-409-01
                                                                                               #: 137

                                                                                                                     54060 (2-06)



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               OFF-PREMISES UTILITY SERVICE FAILURE
This endorsement modifies insurance under the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM.

1. Under A. COVERAGE, 5. Additional Coverages, the following Additional Coverage is added:

    Off-Premises Utility Service Failure

    In the event of the interruption of utility service to the premises described in the Declarations, we shall pay for loss of
    or damage to Covered Property, actual loss of "Business Income" and necessary "Extra Expense". The interruption
    must result from direct physical damage by a Covered Cause of Loss to property of your "local utility service".

2. The most we shall pay for all loss or damage to Covered Property, actual loss of "Business Income" and necessary
   "Extra Expense" in any one loss is the Limit of Insurance shown in the Declarations for OFF-PREMISES UTILITY
   SERVICE FAILURE. Payment for your actual loss of "Business Income" and necessary "Extra Expense", if any, will
   be subject to the necessary suspension of your "operation" during the "period of restoration" and the following terms
   and conditions:

    a. Under A. COVERAGE, 5. Additional Coverages, f. Business Income and g. Extra Expense do not apply to
       this endorsement.

    b. "Operation", means your business activities occurring at the described premises.

    c. "Period of Restoration", means the period of time that:

        (1) Begins with the interruption of utility service to the premises described in the Declarations caused by direct
            physical loss or damage by a Covered Cause of Loss to the property of your "local utility service"; and

        (2) Ends on the date when the interruption of utility service to the premises described in the Declarations is
            restored.

        "Period of Restoration" does not include any increased period required due to the enforcement of any law that:

        (1) Regulates the construction, use or repair, or requires the tearing down of any property; or

        (2) Regulates the prevention, control, repair, clean-up or restoration of environmental damage.

        The expiration date of this policy will not cut short the "period of restoration".

    d. "Business Income", means the:

        (1) Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred; and

        (2) Continuing normal operating expenses incurred, including payroll.

    e. "Extra Expense", means expense incurred:



                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54060 (2-06)                 Copyright, ISO Commercial Risk Office, Inc., 1984, 1985, 1986.                         Page 1 of 3
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO         Doc #: 1-1 Filed: 04/17/20 121 of 122. Policy
                                                                                  PageID Number  44-229-409-01
                                                                                            #: 138
       (1) To avoid or minimize the suspension of business and to continue "operations":

           (a) At the described premises; or

           (b) At replacement premises or at temporary locations, including:

                 1) Relocation expenses; and

                 2) Costs to equip and operate the replacement or temporary locations.

       (2) To minimize the suspension of business if you cannot continue "operations".

       (3) (a) To repair or replace any property; or

           (b) To research, replace or restore the loss information on damaged valuable papers and records

           to the extent it reduces the amount of loss that otherwise would have been payable under this Additional
           Coverage.

3. Exclusions

   The following exclusions apply only to this endorsement:

   a. Perishable Stock

       We will not pay for loss or damage to "perishable stock".

   b. Power or Other Utility Grid Failure

       Under B. EXCLUSIONS, 1.e. Power Failure, is deleted and replaced by the following exclusion for this endorse-
       ment only:

       We shall not pay for loss or damage caused by or resulting from the failure to supply "communication supply ser-
       vices", "power supply services" or "water supply services" from any regional or national grid.

4. Definitions

   The following definitions apply only to this Additional Coverage:

   a. "Communication Supply Services", meaning property supplying communication services, including telephone,
      radio, microwave or television services, to the described premises, that are not located on a described premises
      and not rented, leased or owned by any insured, such as:

       (1) Communication transmission lines, including optic fiber transmission lines;

       (2) Coaxial cables; and

       (3) Microwave radio relays except satellites.

   b. "Local Utility Service", means your billing entity, repair entity or service entity directly supplying your "communi-
      cation supply services", "power supply services" or "water supply services" to the premises described in the
      Declarations.

   c. "Perishable Stock", means merchandise held in storage or for sale that is refrigerated for preservation and is
      susceptible to loss or damage if the refrigeration fails.


                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54060 (2-06)                 Copyright, ISO Commercial Risk Office, Inc., 1984, 1985, 1986.                    Page 2 of 3
Agency CodeCase:
             03-0116-00
                  1:20-cv-00833-SO             Doc #: 1-1 Filed: 04/17/20 122 of 122. Policy
                                                                                      PageID Number  44-229-409-01
                                                                                                #: 139
    d. "Power Supply Services", means the following types of property supplying electricity, steam or gas to the de-
       scribed premises, that are located on a described premises and not rented, leased or owned by any insured:

        (1) Utility generating plants;

        (2) Switching stations;

        (3) Substations;

        (4) Transformers; and

        (5) Transmission lines.

    e. "Water Supply Services", means the following types of property supplying water to the described premises, that
       are not located on a described premises and not rented, leased or owned by any insured:

        (1) Pumping stations; and

        (2) Water mains.

All other policy terms and conditions apply.



                   Includes copyrighted material of ISO Commercial Services, Inc., with its permission.
54060 (2-06)                 Copyright, ISO Commercial Risk Office, Inc., 1984, 1985, 1986.                Page 3 of 3
